            Case 18-12808-KG            Doc 283       Filed 05/24/19       Page 1 of 71

  THIS IS NOT A SOLICITATION OF VOTES TO ACCEPT OR REJECT THE PLAN IN
  ACCORDANCE WITH BANKRUPTCY CODS SECTION 1125 AND WITHIN THE MEANING OF
  BANKRUPTCY CODE SECTION 1126, 11 U.S.C. §§ 1125, 1126. THIS DISCLOSURE STATEMENT
  HAS NOT BEEN APPROVED BY THE BANKRUPTCY COURT. THIS DISCLOSURE STATEMENT
  HAS BEAN SUBMITTED TO THE BANKRUPTCY COURT FOR APPROVAL UNDER CHAPTER 11
  OF THE BANKRUPTCY CODE. THE INFORMATION IN THIS DISCLOSURE STATEMENT IS
  SUB.T~CT TO CHANGE.




                      1N THE UNITED STATES BANKRUPTCY COURT

                              FOR THE DISTRICT OF DELAWARE


 In re:                                                      ~   Chapter 11

 WHITE EAGLE ASSET PORTFOLIO,LP,                             ) Case No. 18-12808(KG)
 et al.,l                                                    ~
                                                             ~ Jointly Administered
                                   Debtors.                  )


                   DISCLOSURE STATEMENT FOR
    DEBTORS' AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION


 Dated: May 24, 2019                       PACHULSKI STANG ZIEHL &JONES LLP
                                           Richard M.Pachulski(CA Bar No. 90073)
                                           Ira D. Kharasch(CA Bar No. 109084)
                                           Maxim B. Litvak(CA Bar No. 215852)
                                           Colin R. Robinson(DE Bar No. 5524)
                                           919 North Market Street, 17th Floor
                                           Wilmington, DE 19899-8705 (Courier 19801)
                                           Telephone: 302/652-4100
                                           Facsimile: 302/652-4400
                                           &mail: rpachulski@pszjlaw.com
                                                     ikharasch@pszjlaw.com
                                                     mlitvak@pszjlaw.com
                                                     crobinson@pszjlaw.com

                                           Counsel for the Debtors




' The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax
identification number include: White Eagle Asset Portfolio, LP (0691); White Eagle General Partner, LLC
(8312); and Lamington Road Designated Activity Company (7738). The location of the Debtors' service
address in these chapter 11 cases is 5355 Town Center Road, Suite 701, Boca Raton, FL 33486.
             Case 18-12808-KG                Doc 283          Filed 05/24/19           Page 2 of 71



ARTICLE I. EXECUTIVE SUMMARY ....................................................:.......................6
     A.     AN OVERVIEW OF THE CHAPTER 11 PROCESS..................................7
     B.    SUMMARY OF THE PLAN ........................................................................7
     C.    PURPOSE AND EFFECT OF THE PLAN ..................................................8
            1.    Plan of Reorganization Under Chapter 11 of the
                  Bankruptcy Code ...............................................................................8
           2.     Plan Overview ...................................................................................8
            3.    No Voting on the Plan .......................................................................9
           4.     Confirmation of the Plan .................................................................10
            5.    Confirming and Effectuating the Plan .............................................10
           6.     Rules of Interpretation .....................................................................10
            7.    Distribution of Confirmation Hearing Notice to Holders of
                  Claims and Equity Interests .............................................................11
            8.    The Confirmation Hearing............................................................... l l
           9.     The Deadline for Objecting to Confirmation of the Plan ................11
            10.   Notice Parties................................................................................... l l
            11.   Effect of Confirmation of the Plan ..................................................12
     D.    EFFECTIVENESS OF THE PLAN ............................................................12
     E.     RISK FACTORS .........................................................................................12
ARTICLE II. BACKGROUND TO THE CHAPTER 11 CASES AND
     SUMMARY OF BANKRUPTCY PROCEEDINGS TO DATE...........................12
     A.    DESCRIPTION AND HISTORY OF THE DEBTORS'
           BUSINESS ..................................................................................................12
     B.    THE DEBTORS'PREPETITION CAPITAL STRUCTURE ....................13
     C.    EVENTS LEADING TO THE DEBTORS' BANKRUPTCY
           FILINGS ......................................................................................................14
     D.     ADVERSARY PROCEEDING AGAINST THE PREPETITION
           LENDER AND OTHERS AND RELATED ESTIMATION
            MOTION .....................................................................................................14
     E.    FIRST DAY MOTIONS AND ORDERS ...................................................15
     F.    RETENTION OF PROFESSIONALS ........................................................16
     G.    DISCOVERY UNDER BANKRUPTCY RULE 2004 ...............................16
     H.    EXCLUSIVE PERIOD FOR FILING A PLAN AND
           SOLICITING VOTES .................................................................................16
     I.    DEADLINE TO ASSUME OR REJECT LEASES OF
           NONRESIDENTIAL REAL PROPERTY..................................................17
     J.    SUMMARY OF PREPETITION LENDER SETTLEMENT
           AGREEMENT.............................................................................................17
ARTICLE III. SUMMARY OF THE PLAN ....................................................................22
     A.    ADMINISTRATIVE AND PRIORITY TAX CLAIMS.............................22
            1.    Administrative Expense Claims ......................................................22
           2.     DIP Financing Claims......................................................................23
           3.     Professional Fee Claims ..................................................................23
           4.     Priority Tax Claims..........................................................................24
     B.    CLASSIFICATION AND TREATMENT OF CLASSIFIED
           CLAIMS AND EQUITY INTERESTS.......................................................24
            1.    Summary..........................................................................................24
                                                           ~~
     Case 18-12808-KG              Doc 283           Filed 05/24/19            Page 3 of 71



        2.    Elimination of Vacant Classes.........................................................24
        3.    Unimpairment of Claims and Equity Interests; No
              Solicitation or Voting ......................................................................25
        4.    Cramdown     ........................................................................................25
C.      CLASSIFICATION AND TREATMENT OF CLAIMS AND
        EQUITY INTERESTS ................................................................................25
        1.    Class 1 -Other Priority Claims .......................................................25
        2.    Class 2-Other Secured Claims ......................................................25
        3.    Class 3 - Prepetition Lender Secured Claims..................................26
        4.    Class 4 -General Unsecured Claims...............................................27
        5.    Class 5 -Intercompany Claims .......................................................27
        6.    Class 6 -Equity Interests in the Debtors.........................................28
~.      SPFCIAT,P1~OVISION GOVERNING UNIMPAIRED CLAIMS............28
E.      SUBORDINATED CLAIMS ......................................................................28
F.      ACCEPTANCE OR REJECTION OF THE PLAN ....................................29
        1.    Presumed Acceptance of Plan .........................................................29
        2.    No Presumed Rejection of Plan .......................................................29
        3.    No Voting Classes ...........................................................................29
G.      MEANS FOR IMPLEMENTATION OF THE PLAN ...............................29
        1.    Prepetition Lender Settlement and General Settlement of
              Claims ..............................................................................................29
        2.    Corporate Existence.........................................................................29
        3.    Vesting of Assets in the Debtors .....................................................31
        4.    Authorized Financing /Sale ............................................................31
        5.    Treatment of Vacant Classes ...........................................................33
        6.    No Substantive Consolidation .........................................................33
        7.    Release of Liens, Claims and Equity Interests ................................33
        8.    Certificate of Incorporation and Bylaws..........................................34
        9.    Management of Debtors ..................................................................34
        10.   Company Action ..............................................................................34
        11.   Cancellation of Notes, Certificates and Instruments .......................35
        12.   Cancellation of Existing Instruments Governing Security
              Interests............................................................................................36
        13.   Restructuring Transactions ..............................................................36
        14.   Plan Documents ...............................................................................36
H.      TREATMENT OF EXECUTORY CONTRACTS .....................................36
        1.    Assumption of Executory Contracts................................................36
        2.    Assignment of Executory Contracts ................................................37
        3.    Cure of Defaults for Assumed Executory Contracts .......................37
        4.    Assumption of Insurance Policies ...................................................38
        5.    Indemnification Provisions..............................................................38
I.      PROVISIONS GOVERNING DISTRIBUTIONS......................................38
        1.    Dates of Distributions ......................................................................38
        2.    Distribution Agent ...........................................................................39
        3.    Disputed   Claims Reserve.................................................................39
        4.    Cash Distributions ...........................................................................40
        5.    Rounding ofPayments.....................................................................40
                                                  -ii-
             Case 18-12808-KG                Doc 283         Filed 05/24/19          Page 4 of 71



                 De Minimis Distribution ..................................................................40
                   6.
                 Distributions on Account of Claims Allowed After the
                   7.
                 Effective Date ..................................................................................40
          8.     General Distribution Procedures......................................................41
          9.     Address for Delivery of Distributions .............................................41
          10.    Undeliverable Distributions and Unclaimed Property.....................41
          11.    Withholding Taxes...........................................................................41
          12.    Setoffs ..............................................................................................41
          13.    Surrender of Cancelled Instruments or Securities ...........................42
          14.    Lost, Stolen, Mutilated or Destroyed Securities..............................42
     J.   FILING OF PROOFS OF CLAIM ..............................................................42
    K.    DISPUTED CLAIMS ..................................................................................42
     L.   PROCETJURES REGARDING DT~PUTFT~ CTATMS ..............................43
     M.   ALLOWANCE OF CLAIMS AND EQUITY INTERESTS ......................43
          1.     Allowance of Claims .......................................................................43
          2.     Estimation ........................................................................................43
     N.   EFFECTIVENESS OF THE PLAN ............................................................44
          1.     Conditions Precedent to the effective Date .....................................44
          2.     Waiver of Conditions.......................................................................45
          3.     Effect ofNon-Occurrence of Conditions to the
                 Effectiveness....................................................................................46
          4.     Consummation of the Plan...............................................................46
     O.   RELEASE,    INJtTNCTION AND RELATED PROVISIONS.....................46
          1.     General.............................................................................................46
          2.     Release by Debtors ..........................................................................47
          3.     Release by Holders of Claims and Equity Interests:........................48
          4.     Discharge of Claims ........................................................................49
          5.     Exculpation ......................................................................................49
          6.     Preservation of Rights of Action .....................................................50
          7.     Injunction .........................................................................................50
    P.    BINDING NATURE OF PLAN ..................................................................51
     Q.   CONFIRMATION PROCEDURES............................................................51
          1.     Confirmation Hearing ......................................................................51
          2.     Filing Objections to the Plan ...........................................................51
     R.   STATUTORY REQUIREMENTS FOR CONFIRMATION OF
          THE PLAN ..................................................................................................51
          1.     Best Interests of Creditors Test........................................................52
          2.     Feasibility ........................................................................................53
          3.     Valuation..........................................................................................53
          4.     Acceptance by Impaired Classes .....................................................53
          5.     Confirmation Without Acceptance by Impaired Classes.................54
          6.     No Unfair Discrimination ................................................................54
          7.     Fair and Equitable Test....................................................................55
ARTICLE IV. RISK FACTORS........................................................................................55
     A.   CERTAIN BANKRUPTCY LAW AND FUNDING
          CONSIDERATIONS...................................................................................56


                                                          -iii-
            Case 18-12808-KG                Doc 283        Filed 05/24/19          Page 5 of 71



                Parties in Interest May Object to the Debtors' Classification
                   1.
                of Claims and Equity Interests, or Designation as
                Unimpaired......................................................................................56
          2.    The Debtors May Not Be Able to Secure Confirmation of
                the Plan............................................................................................56
          3.    The Conditions Precedent to the Effective Date of the Plan
                May Not Occur................................................................................56
          4.    Continued Risk Following Effectiveness........................................56
          5.    The Effective Date May Not Occur.................................................57
          6.    The Chapter 11 Cases May Be Converted to Cases Under
                Chapter 7 of the Banl~ruptcy Code ..................................................57
          7.    Releases, Injunctions, and Exculpations Provisions May
                Not Re Approved ....................................................•••...::,:.:,.:.....,.,..57
    B.    RISKS ASSOCIATED WITH FORWARD-LOOKING
          STATEMENTS ...........................................................................................57
           1.   The Financial Information Contained Herein is Based on
                the Debtors' Books and Records and, Unless Otherwise
                Stated, No Audit was Performed.....................................................57
          2.    Financial Projections and Other Forward-Looking
                Statements Are Not Assured, Are Subject to Inherent
                Uncertainty Due to the Numerous Assumptions Upon
                Which They Are Based and, as a Result, Actual Results
                May Vary.........................................................................................58
     C.   DISCLOSURE STATEMENT DISCLAIMER ..........................................58
           1.   The Information Contained Herein is for Disclosure
                Purposes On1y..................................................................................58
          2.    This Disclosure Statement was Not Approved by the
                Securities and Exchange Commission.............................................58
          3.    This Disclosure Statement Contains Forward-Looking
                Statements........................................................................................58
          4.    No Legal or Tax Advice is Provided to You by This
                Disclosure Statement.......................................................................58
          5.    No Admissions Are Made by This Disclosure Statement...............59
          6.    No Reliance Should Be Placed on Any Failure to Identify
                Litigation Claims or Projected Objections......................................59
          7.    Nothing Herein Constitutes a Waiver of Any Right to
                Object to Claims or Equity Interests or Recover Transfers
                and Assets........................................................................................59
           8.   The Information Used Herein was Provided by the Debtors
                and was Relied Upon by the Debtors' Advisors..............................59
          9.    The Potential Exists for Inaccuracies and the Debtors Have
                No Duty to Update...........................................................................59
           10.  No Representations Made Outside the Disclosure Statement
                Are Authorized................................................................................60
ARTICLE V. ALTERNATIVES TO CONFIRMATION AND
    EFFECTIVENESS OF THE PLAN ........................................................................60
     A.   LIQUIDATION UNDER CHAPTER 7 OF THE BANKRUPTCY
                                                        -iv-
             Case 18-12808-KG                  Doc 283          Filed 05/24/19            Page 6 of 71



          CODE ..........................................................................................................60
     B.   FILING OF AN ALTERNATIVE PLAN OF
          REORGANIZATION ..................................................................................60
ARTICLE VI. U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE
    PLAN .....................................................................................................................60
ARTICLE VIL RECOMMENDATION ............................................................................61




                                                              -v-
            Case 18-12808-KG              Doc 283        Filed 05/24/19         Page 7 of 71



        WHITE EAGLE ASST PORTFOLIO,LP and its debtor affiliates, as debtors and
debtors in possession in the above-captioned cases (collectively, the "Debtors" or the
"Company"), are sending you this document and the accompanying materials (the
"Disclosure Statement") because you are a creditor in connection with the Debtors'
Amended Joint ChapteN 11 Plan ofReoN~anization dated May 24, 2019, as the same may be
amended from time to time (the "Plan"). The Debtors have filed voluntary reorganization
cases under chapter 11 of title 11 of the United States Code, as amended (the "Bankruptcy
Code"). This Disclosure Statement has not yet been approved by the Bankruptcy Court as
containing adequate information within the meaning of section 1125(a) ofthe Bankruptcy
Code. The Debtors intend to seek an order or orders of the Bankruptcy Court(I) approving
this Disclosure Statement as containing adequate information and (II) confirming the Plan.

         A copy of the Plan is attached hereto as Exhibit A.

      1~~ Holde~•~ of Clai~~ or Equity Ian±ea•~sts aa•e eaata±lid tQ ~~~t~ on the Plan
because all Claims and Equity Interests aye uY~iai~paired under the Plan. Accordinglg~,
no Holders of Claims or Equity Interests are being solicited under this Disclosure
Statement.

        The Debtors believe that the Plan provides the best restructuring alternative available
to these estates. Notably, the Plan is comprised of the following key elements:

                  •         providing a 100% recovery to Allowed General Unsecured Claims,
                            and all other Holders of Allowed Claims and Interests;

                            incorporating the terms ofthe Prepetition Lender Settlement
                            Documents, including the refinancing or sale ofthe Debtors' life
                            settlements portfolio and the repayment ofthe Allowed Prepetition
                            Lender Secured Claim;

                            ensuring that the Debtors either (i) obtain adequate liquidity, either
                            through new senior secured financing or other available means, in
                            order to pay in cash in full the Allowed Prepetition Lender Secured
                            Claim and the DIP Financing Claims by September 17, 2019, or (ii)
                            consummate one or more sales ofthe Debtors' assets by December
                            30, 2019 and, if such sales do not result in payment in full of the
                            Allowed Prepetition Lender Secured Claim and the DIP Financing
                            Claims by December 30, 2019, the transfer ofthe Debtors' unsold
                            assets to the Prepetition Agent in full satisfaction of the Allowed
                            Prepetition Lender Claim and the DIP Financing Claims; and

                            preserving all of the existing equity interests in the Debtors if the
                            Allowed Prepetition Lender Secured Claim is paid in full, subject to
                            and consistent with the terms of the Prepetition Lender Settlement
                            Documents.

         Through the Plan, the Debtors will be in the best possible position under the
 circumstances to maximize the value of their life settlements portfolio for the benefit of all
 constituents.


 ~ All capitalized terms used but not otherwise defined herein shall have the meanuigs set forth in the Plan. To
 the extent that a definition of a term in the text of this Disclosure Statement and the definition of such term in
 the Plan are inconsistent, the definition included in the Plan shall control and govern.
                                                       -1-
          Case 18-12808-KG         Doc 283      Filed 05/24/19     Page 8 of 71




                             Important information about this
                            Disclosure Statement for you to read

        The I2ebto~•s are pra~~icling the information in this Disclosure Statement to
Holders of Claims and Equity Interests in connection Evith the Debtors' Amended Joint
Chapter 11 Plan of Reorganization. Nothing in this Disclosure Statement may be
relied upon or used by any Entit3~ for any purpose other• than dvith respect to
co~i~rmation of the Plan. All Holders of Claiiiis and Equity Interests are uniiripaii-ed
under the plan and therefore no one is entitled to vote on the Plan. This Disclosure
Statement is provided for informational pu~•poses only.

       This Disclosure Statement has not been filed for approval ~~vith the Securities
and Exchange Commission or any state authority and neither the Securities and
Exchange Commission nor any state authority bias passed upon the accuracy or
adequac~~ of this Disclosure Statement or upon the merits of the Plan. Any
representation to the contrary is a criminal offense. This Disclosure Statement does
not constitute an offer• to sell oi• the solicitation of an offer to buy securities in any state
or jurisdiction.

       This Disclosure Statement contains "fo~-~vard-looking sfateinents" within the
meaning of the Private Securities Litigation Reform Act of 1995. Such statements
consist of any statement other than a recitation of historical fact and can be identified
by the use of foi-~vard-looking terminology such as "inay," "expect," "anticipate,"
"estimate" or "continue" or the negative thereof or other• variations thereon or
comparable terminology. The Debtors consider• all statements regarding anticipated or
future matters to be foi~~~~rd-looking statements. Foi~vard-looping statements may'
include statements about:

       • the effects of insolvenc3~ proceedings on the Debtors' business and
         relationships with their creditors;

       • business strategy;

       • financial condition, revenues, cash floFvs, and expenses;

       • ~n~ncial strategy, budget, projections, and operating results;

       • variation from projected operating and financial data;

       • substantial capital requirements;

       • availability and terms of capital;

       • plans, objectives, and expectations;

       • the adequacy of the Debtors' capital resources and liquidity; and

       • the Debtors' ability to satisfy future cash obligations.

      Statements concerning these and other matters are not guarantees of the
Reorganized Debtors' future performance. There are risks, uncertainties, end other
important factors that could cause the Reorganized Debtors' actual performance or
achievements to be different from those the3~ may project. The reader is cautioned that
                                              -2-
         Case 18-12808-KG         Doc 283     Filed 05/24/19    Page 9 of 71



all foi-~vai•d-looking statements are necessarily speculative and there ai•e certain risks
and uncertainties that could cause actual e~~ents or results to differ materially from
those referY•ed to in such forward-looking statements. Therefore, any analyses,
estimates, or recovery projections may or may not turn out to be accurate.

        Holders of AlloEved Claims will not be impaired by the Plan and, as a result, the
right to receive payment in full on account of existing obligations is not altered by the
Plan.

       This Disclosure Statement has been prepared pursuant to section ll25 of the
Bankruptcy Code and Bankruptcy Rule 3416 and is not necessarily in accordance ~irith
federal or state secu~•ities laws or other similar laws.

       No legal or tax advice is pro~~ided to you b~~ this Disclosure Statement. The
debtors :ra•ge each ~~~~e~ ~f ~ ~laaiaa ~r an Fcquit~~ Intea-est to consult with its o~v_n_
advisors with respect to any legal, financial, secut•ities, tax oa• business advice in
reviewing this Disclosure Statement, the Plan and each of the proposed transactions
contemplated thereby. Further, the Bankruptcy Court's approval of the adequacy of
disclosures contained in this Disclosure Statement does not constitute the Bankruptcy
Court's approval of the merits of the Plan or a guarantee b3~ the Bankruptcy Court of
the accuracy or completeness of the information contained herein.

       Pachulski Stang Ziehl &Jones LLP("PSZ&J")is general insolvency counsel to
the Debtors. PSZ&J has relied upon information provided by the Debtors in
connection ~~vith preparation of this Disclosure Statement. FSZ&J has not
independently verified the information contained herein.

        This Disclosure Statement contains, among other things, summaries of the Plan,
the Pr-epetition bender Settlement Agreement, certain statutory provisions, certain
events in the Debtors' Chapter 11 Cases, and certain documents related to the Plan
that are attached hereto end incorporated herein by reference or that may be filed
later with the Plan Supplement. Although the Debtors believe that these summaries
are fair and accurate, these summaries are q~~ali~ed in their entirety to the e~:tent that
the summaries do not set forth the entire teat of such documents or statutory
provisions or ever3T detail of such events. In the e~~ent of any conflict, inconsistency oi-
discrepancy behveeu a description in this Disclosure Statement and the terms and
provisions of the Plan or any other documents incorporated herein by reference, the
Plan or such other documents will govern and control for all purposes. Except where
othertivise speci~c~ily noted, factual information contained in this Disclosure St~temei~t
has been provided by the Debtors' maiiageg~ient. The Debtors do not represent or
E~~arrant that the information contained herein or attached hereto is without any
material inaccuracy or omission.

        In preparing this Disclosure Statement, the Debtors relied on financial data
derived fi•o~n the Debtors' books and records and on various assumptions regarding
the Debtors' business. The Debtors' management leas revie`i~ed the financial
information provided in this Disclosure Statement. Although the Debtors have used
their• reasonable business judgment to ensure the accuracy of this financial
information, the financial information contained in, or incorporated by reference into,
this Disclosure Statei~2ent has not been audited (unless otherr~ise e~cpressly provided
herein) and no t•epresent~tions or `~r~rranties ire in~de as to the accuracy of the
financial information contai~ied herein or assumptions regarding the Debtors' business
and its future results. The Debtors e~:pressly caution readers not to place undue
reliance on an3~ for~~vard-looking statements contained herein.
                                            -3-
         Case 18-12808-KG         Doc 283     Filed 05/24/19     Page 10 of 71



        This Disclosure Statement does not constitute, and may not be construed ~s, an
admission of fact, liability, stipulation or waiver. Rather, this Disclosure Statement
shall constitute a statement made in settlement negotiations related to potential
contested matters, potential adversary proceedings ai►d other pending or threatened
litigation or actions.

       No reliance should be placed on tine fact that a particular litigation cl~iin or
projected objection to a particular Claim or Equity Interest is, oz• is not, identified in
the Disclosure Statement. Except ~s provided under t ie Plan, the Debto~•s or the
Reorganized Debtors may seek to investigate, ale and prosecute Claims and Causes of
Action and may object to Claims o~- Equity Interests after- the Confirmation or
Effective Date of the Plaai irrespecti`~e of whether the Disclosure Statement identifies
any such Claims or Equity Interests or objections to Claims or Equity Interests on the
terms specified in the Plan.

       The Debtors are genei•all3~ snaking the statements and pt•oviding the financial
information contained in this Disclosure Statement as of the date hereof «here feasible,
unless otherwise specifically noted. Although the Debtors may subsequently update
the information in this Disclosure Statement, the Debtors have no affirmative duty to
do so. Holders of Claims and EquitS~ Interests reviewing this Disclosure Statement
should not infer that, at the time of their review, the facts set forth herein have not
changed since the Disclosure Statement vas sent. Information contained herein is
subject to completion, modification, or amendment. The Debtors reserve the right to
ale an amended oz• modified Plan end related Disclosure Statement from time to time.

        The Debtors have not authorized any Entity to give any information about or
concerning the Plan other than that which is contained in this Disclosure Statement.
Tt~e Debtors have not authorized any ~•epresentations concerning the Debtors or the
`value of their property othea• tham as set forth an this Disclosure St~teanent.

        Holders of Claims must rely on their o~vn evaluation of the Debtors and their•
o~i~n analyses of the terms of the Plan in considering the Plan. Importantly, each
Holder of a Claim should review the Plan in its entirety and consider carefully all of
the information in tliis Disclosure Statement and any exhibits hereto, including the risk
factors described in greater detail in ARTICLE IV herein,"Risk Factors."

       If the Plan is confirmed by the Bankruptcy Court and the Effective Date occurs,
all Holders of Cl~ii~is against, end Holders of Equity Interests in, the Debtors will be
bound bg~ the terms of the Plan and the transactions contemplated thereby.

        The effectiveness of the Plan is subject to certain material conditions precedent
described herein and set forth in Article IX of the Plan. There is no ~ssui-ance that the
Plan ~~vill be con~ri~ed, oz• if confirmed, that the conditions required to be satisfied for•
the Plan to become effective ~~vill be satisfied (or ~~vaiE~ed).




                                            -4-
        Case 18-12808-KG      Doc 283    Filed 05/24/19   Page 11 of 71



                                    EXHIBITS

EXHIBIT A —Plan of Reorganization

EXHIBIT B —Organizational Chart of the Debtors




      THE DEBTORS HEREBY ADOPT AND INCORPORATE EACH EXHIBIT
       ATTACHED TO THIS DISCLOSURE STATEMENT BY REFERENCE
                AS THOUGH FULLY SET FORTH HEREIN.




                                        -5-
               Case 18-12808-KG         Doc 283      Filed 05/24/19      Page 12 of 71




                                        ARTICLE I.
                                    EXECUTIVE SUMMARY

       All Holders of Claims and Equity Interests against the Debtof•s are Unimpaired
under the Plan and, tl~erefor•e, are not entitled to vote on the Plan end are dee;tied to accept
the Plan. This Disclosure Statement is provided for informational purposes only.

         In the opinion of the Debtors, the Plan is preferable to the alternatives described i~~
ti~is Disclosure Stateirient because the Plan pro~~ides for the highest distribution to the
Debtors' creditors and interest holders. The Plan will effectuate an efficient acid
expeditious reorganization of the Debtors in accordance with the terms of the Pi•epetition
Lender Settlement Documents. Through the Plan, the Debtors ~~vill repay credito~~ claims
and maximize the value of the Debtors' life settlements portfolio. Any delay in
~on~a•ma±aan of the P~~~a co~a~d res~Zt in sig~a~±scant ~~*a~in~sta~ativ+~ e~~ens~s r•es~iti~ag ~a~ less
value a`~~ilable t~ the Debtors' constituents. Ac~oi•dingly, the Debtors recomme~id that all
Holders of Claims support confirmation of the Plan.

        This Executive Summary is being provided to Holders of Allowed Claims and Equity
Interests as an overview of the material items addressed in the Disclosure Statement and the
Plan, which is qualified by reference to the entire Disclosure Statement and by the actual terms
of the Plan(and including all exhibits attached hereto and to the Plan), and should not be relied
upon for a comprehensive discussion ofthe Disclosure Statement and/or the Plan. Section 1125
ofthe Bankruptcy Code requires a debtor to prepare a disclosure statement containing
information of a kind, and in sufficient detail, to enable a hypothetical reasonable investor to
make an informed judgment regarding acceptance or rejection of the plan of reorganization. As
such, this Disclosure Statement is being submitted in accordance with the requirements of
section 1125 of the Bankruptcy Code. This Disclosure Statement includes, without limitation,
information about:

       •       the Debtors' operating and financial history;

       •       the significant events that have occurred to date;

       •       the Confirmation process;

       •       the terms and provisions of the Plan, including key aspects of the Prepetition
               Lender Settlement Agreement, certain effects of Confirmation of the Plan, certain
               risk factors relating to the Plan, and the manner in which distributions will be
               made under the Plan; and

       •       the proposed organization and financing of the Debtors if the Plan is confirmed
               and becomes effective.

        The Company believes that any alternative to Confirmation of the Plan would result in
significant delays, litigation, and additional costs, and ultimately would diminish the Company's
value. Accordingly, the Company strongly supports confirmation of the Plan.




                                                 -6-
              Case 18-12808-KG         Doc 283     Filed 05/24/19     Page 13 of 71



A.     AN OVERVIEW OF THE CHAPTER 11 PROCESS

       Chapter 11 is the principal business reorganization chapter of the Bankruptcy Code.
Pursuant to chapter 11 of the Bankruptcy Code, a debtor may remain in possession of its assets
and business and attempt to reorganize its business for the benefit of such debtor, its creditors
and other parties in interest.

        The commencement of a reorganization case creates an estate comprised of all of the
legal and equitable interests of a debtor in property as of the date that the bankruptcy petition is
filed. Sections 1107 and 1108 of the Bankruptcy Code provide that a debtor may continue to
operate its business and remain in possession of its property as a "debtor in possession," unless
the bankruptcy court orders the appointment of a trustee. The filing of a bankruptcy petition also
triggers the automatic stay provisions of section 362 of the Bankruptcy Code which provide,
among other things, for an automatic stay of all attempts to collect prepetition claims from a
debtor ar otherwise interfere with its property ~r business. Exee~t as otherwise erdere~ by the
bankruptcy court, the automatic stay generally remains in full force and effect until the
consummation of a plan of reorganization, following confirmation of such plan of
reorganization.

        The Bankruptcy Code provides that upon commencement of a chapter 11 bankruptcy
case, the Office of the United States Trustee may appoint a committee of unsecured creditors and
may,in its discretion, appoint additional committees of creditors or of equity interest holders if
necessary to assure adequate representation. No official committees have been appointed in the
Debtors' cases to date.

        Upon the commencement of a chapter 11 bankruptcy case, all creditors and equity
interest holders have standing to be heard on any issue in the chapter 11 proceedings pursuant to
section 1109(b) of the Bankruptcy Code.

        The formulation and confirmation of a plan of reorganization is the principal objective of
a chapter 11 case. The plan of reorganization sets forth the means of satisfying the claims
against and equity interests in the debtor.

B.     SUMMARY OF THE PLAN

        The Plan represents a significant achievement for the Company and should greatly
enhance the Company's ability to reorganize successfully and expeditiously. The Plan
incorporates the terms of the Prepetition Lender Settlement Documents, pursuant to which: (i)
the allowed amount of the Prepetition Lender Secured Claim has been fixed,(b) a timeline and
protocol for the repayment of the Prepetition Lender Secured Claim, whether as a result of a
refinancing or otherwise, and the disposition of White Eagle's insurance portfolio under certain
circumstances has been established,(c) a liquidation agent has been appointed and a due
diligence and marketing agent has been retained to effectuate a potential sale process, if and as
necessary,(d) additional financing has been made available to the Debtors to address any
liquidity shortfalls during this process subject to a budget extending the existing cash collateral
budget on terms that have been mutually agreed, and (e) pending litigation against the Holders of
the Prepetition Lender Secured Claim and others has been dismissed (without prejudice upon
entry of the Prepetition Lender Settlement Order and with prejudice upon confirmation of the
Plan). As a result, the Company believes that the Plan is feasible and that the Company will
have adequate liquidity (from a combination of the new financing to be provided by the
Prepetition Lender and other cash recoveries) to satisfy all Allowed Claims in full, while
preserving substantial value for the benefit of the Holders of Equity Interests. The Debtors
estimate that the value of their life settlements portfolio totals over $500 million.

                                                -7-
              Case 18-12808-KG         Doc 283      Filed 05/24/19     Page 14 of 71



         As of the date hereof, the Debtors had outstanding secured debt having a principal
amount of approximately $367.9 million. The Plan will preserve the rights and benefits to which
the Holders of the Prepetition Lender Secured Claim are entitled under the Prepetition Lender
Settlement Documents, including such claims having been deemed allowed pursuant to sections
502 and 506 of the Bankruptcy Code against White Eagle in an amount equal to the sum of(i)
$382,703,913 (i.e., 104% of the principal amount owed under the Prepetition Loan Agreement,
 l~us (ii) the amounts of all accrued and unpaid interest at the contractual non-default rate under
the Prepetition Loan Agreement until November 14, 2018 and at the contractual default rate
under the Prepetition Loan Agreement (i.e., 200 basis points over the contractual non-default
rate) from and after November 14, 2018, l~us (iii) the amounts of all of the Prepetition Lender's
and Prepetition Agent's accrued and unpaid fees, costs, and expenses, including professional fees
(which shall continue to accrue until the Consummation Date). Further, the Plan reiterates that
the Prepetition Lender Secured Claim is secured by a valid first priority lien on and security
interest in all collateral as set forth in the Prepetition Loan Agreement and ancillary documents,
i~~cludii-~g wi~haut li~nitatiar~, White Eagle's poitf~li~ of life insurance p~lieies and the eq~ait~
interests in White Eagle.

        All other Classes of Allowed Claims also will be paid in full and are Unimpaired. As a
result of the Unimpairment of all creditor Classes, the Holders ofthe Equity Interests in the
Debtors will retain such interests following the Effective Date.

C.      PURPOSE AI~1D EFFECT OF THE PLAN

               Plan of Reorganization Under Chapter 11 of the Bankruptcy Code

        The Debtors are reorganizing pursuant to chapter 11 ofthe Bankruptcy Code, which is
the principal business reorganization chapter ofthe Bankruptcy Code. As a result, the
confirmation ofthe Plan means that the Debtors will continue to operate their business going
forward. However, under the Prepetition Lender Settlement Documents, if the Prepetition
Lender Secured Claim is not paid in full by September 17, 2019, then the Debtors(through the
actions of the Liquidating Agent) would pivot to one or more sales of substantially all of their
assets, which sale must close by December 30, 2019, or the Debtors' assets will be automatically
transferred to the Holders of the Prepetition Lender Secured Claims promptly thereafter.

        A bankruptcy court's confirmation of a plan binds the debtor, any entity acquiring
property under the plan, any holder of a claim or an equity interest in a debtor and all other
entities as may be ordered by the bankruptcy court in accordance with the applicable provisions
of the Bankruptcy Code to the terms and conditions of the confirmed plan, whether or not such
Entity voted on the plan or affirmatively voted to reject the plan.

       Here, no Entity will be entitled to vote on the Plan because all Classes of Allowed Claims
and Equity Interests are Unimpaired and therefore deemed to accept the Plan.

        2.      Plan Overview

        The Plan provides for the classification and treatment of Claims against and Equity
Interests in the Debtors. For classification and treatment of Claims and Equity Interests, the Plan
designates Classes of Claims and Classes of Equity Interests. These Classes and Plan treatments
take into account the differing nature and priority under the Bankruptcy Code ofthe various
Claims and Equity Interests.




                                                -8-
                  Case 18-12808-KG            Doc 283         Filed 05/24/19        Page 15 of 71



       The following chart briefly summarizes the classification and treatment of Claims and
Equity Interests under the Plan.3 Amounts listed below are estimated.

       In accordance with section 1122 of the Bankruptcy Code, the Plan provides for six (6)
Classes of Claims against and/or Equity Interests in the Debtors.

        The projected recoveries set forth in the table belo~~v are esti~uates only and
therefore ai•e subject to change. Fo1• a con2plete description of the Debtors' classification
and treatment of Claims or Equity Interests, i•efere~~ce should be made to t ie entire Plan
and the risk factors described in ARTICLE IV below. For certain classes of Claims, the
actual amount of Allo"red Claims could ~e materiall~~ different than the estimated amounts
sho~i~n in the table belo~~v.
                                             Estimated                           Entitled
                    Type of Claim or        Prepetition                             to       Estimated Recovery
  e.iass                inieresi           Claim anrou~~t      i~t~~airriie;;~     ~~ie          TJ►—~~~~ PIa;~

     1          Other Priority Claims             $0                No             No       100%

    2           Other Secured Claims              $0                No             No       100%

     3          Prepetition Lender          $382,703,913            No             No       100%
                Secured Claim               (plus accrued
                                            interest, fees,
                                              costs, and
                                              expenses)

    4           General Unsecured            $0 - $50,000           No             No       100%
                Claims                        (approx.)

     5          Intercompany Claims           Approx.               No             No       100% (except as
                                            $146,000,000                                    otherwise agreed)

    6           Equity Interests in              N/A                No             No       Retain Equity Interests
                Debtors                                                                     (except as otherwise
                                                                                            agreed)


           3.      No Voting on the Plan

        No Holder of an Allowed Claim or Equity Interest is entitled to vote either to accept or to
reject the Plan. All Classes of Claims and Equity Interests are Unimpaired under the Plan, are
each deemed to accept the Plan by operation of law, and are not entitled to vote on the Plan.

        Without limiting the foregoing, if any Class of Claims or Equity Interests is determined
to be entitled to vote on the Plan and does not vote to accept the Plan, the Debtors may (i) seek
confirmation of the Plan under section 1129(b) of the Bankruptcy Code or (ii) amend or modify
the Plan in accordance with the terms thereof and the Bankruptcy Code. If a controversy arises
as to whether any Claims or Equity Interests, or any class of Claims or Equity Interests, are
impaired, the Bankruptcy Court shall, after notice and a hearing, determine such controversy on
or before the Confirmation Date.




3 This chart is only a summary of the classification and treatment of Claims and Equity Interests under the Plan.
References should be made to the entire Disclosure Statement and the Plan for a complete description.

                                                        ~~
              Case 18-12808-KG          Doc 283     Filed 05/24/19      Page 16 of 71



       4.      Confirmation of the Plan

        (a)     Generally

       "Confirmation" is the technical term for the Bankruptcy Court's approval of a plan of
reorganization or liquidation. The tinging, standards and factors considered by the Bankruptcy
Court in deciding whether to confirm a plan of reorganization are discussed below.

        The confirmation of a plan of reorganization by the Bankruptcy Court binds the debtor,
any issuer of securities under a plan of reorganization, any person acquiring property under a
plan of reorganization, any creditor or equity interest holder of a debtor, and any other person or
entity as may be ordered by the Bankruptcy Court in accordance with the applicable provisions
of the Bankruptcy Code. Subject to certain limited exceptions, the order issued by the
Bankruptcy Court confirming a plan of reorganization discharges a debtor from any debt that
arose nefore ine con£irrr~atian ai such pia~~ of ~e~rgai~izatian and ~rav;des fir the treat~r~er~t ~f
such debt in accordance with the terms ofthe confirmed plan of reorganization.

        (b)     The Confirmation Hearin

        Section 1128(a) of the Bankruptcy Code requires the Bankruptcy Court, after notice, to
hold a hearing on Confirmation ofthe Plan. Section 1128(b) of the Bankruptcy Code provides
that any party in interest may object to Confirmation of the Plan.

        The Company will provide notice ofthe Confirmation Hearing to all necessary parties.
The Confirmation Hearing may be adjourned from time to time without further notice except for
an announcement of the adjourned date made at the Confirmation Hearing of any adjournment
thereof.

        5.     Confirming and Effectuating the Plan

       It is a condition to the Effective Date of the Plan that the Bankruptcy Court shall have
entered the Confirmation Order in form and substance acceptable to the Debtors and the
Prepetition Agent. Certain other conditions contained in the Plan must be satisfied or waived
pursuant to the provisions of the Plan.

       6.      Rules of Interpretation

        The following rules for interpretation and construction shall apply to this Disclosure
Statement: (1) capitalized terms used in the Disclosure Statement and not otherwise defined
shall have the meaning ascribed to such terms in the Plan;(2) unless otherwise specified, any
reference in this Disclosure Statement to a contract, instrument, release, indenture, or other
agreement or document shall be a reference to such document in the particular form or
substantially on such terms and conditions described;(3) unless otherwise specified, any
reference in this Disclosure Statement to an existing document, schedule, or exhibit, whether or
not filed, shall mean such document, schedule, or exhibit, as it may have been or maybe
amended, modified, or supplemented;(4) any reference to an entity as a Holder of a Claim or
Equity Interest includes that Entity's successors and assigns;(5) unless otherwise specified, all
references in this Disclosure Statement to Sections are references to Sections of this Disclosure
Statement;(6) unless otherwise specified, all references in this Disclosure Statement to exhibits
are references to exhibits in this Disclosure Statement;(7) unless otherwise set forth in this
Disclosure Statement, the rules of construction set forth in section 102 of the Bankruptcy Code
shall apply; and (8) any term used in capitalized form in this Disclosure Statement that is not
otherwise defined in this Disclosure Statement or the Plan but that is used in the Bankruptcy

                                                -10-
              Case 18-12808-KG         Doc 283      Filed 05/24/19     Page 17 of 71



Code or the Bankruptcy Rules shall have the meaning assigned to such term in the Bankruptcy
Code or the Bankruptcy Rules, as applicable.

       7.      Distribution of Confirmation Hearing Notice to Holders of Claims acid
               Equity Interests

        As set forth above, Holders of Claims and Equity Interests are not entitled to vote on the
Plan. As a result, such parties will not receive solicitation packages or ballots but, instead, will
receive this Disclosure Statement, the Plan, and a notice ofthe Confirmation Hearing.

               The Confirinatian Hearing

        Tlie Bankruptcy Court has scheduled a ConfirinaYion Hearing Date on June 19,
2019, 1L•00 a.m. ~revailin~ Eastern tirue. The Confirmation Hearing may be continued
       at
from time to time by the Bankruptcy Court or the Debtors without further notice other than by
such adjournment being announced in open court or by a notice of adjournment filed with the
Bankruptcy Court and served on such parties as the Bankruptcy Court may order. Moreover, the
Plan may be modified or amended, if necessary, pursuant to section 1127 of the Bankruptcy
Code, prior to, during or as a result ofthe Confirmation Hearing, without further notice to
parties-in-interest.

       9.      The Deadline for Objecting to Confirmation of the Plan



Objection Deadline"). Any objection to confirmation of the Plan must: (i) be in writing;(ii)
conform to the Bankruptcy Rules and the Local Rules;(iii) state the name ofthe applicable
Debtor, the name of the objecting party and the amount and nature of the Claim of such Entity in
each applicable Chapter 11 Case or the amount of Equity Interests held by such Entity in each
applicable Chapter 11 Case;(iv) state with particularity the legal and factual bases and nature of
any objection to the Plan and, if practicable, a proposed modification to the Plan that would
resolve such objection; and (v) be filed, contemporaneously with a proof of service, with the
Bankruptcy Court and served so that it is actually received no later than the Confirmation
Objection Deadline by the parties set forth below (the "Notice Parties").

     CONFIRMATION OBJECTIONS NOT TIMELY FILED AND SERVED 1N THE
MANNER SET FORTH HERElN MAY NOT BE CONSIDERED BY THE BANKRUPTCY
COURT AND MAY BE OVERRULED WITHOUT FURTHER NOTICE. INSTRUCTIONS
WITH RESPECT TO THE CONFIRMATION HEARING AND DEADLINES WITH
RESPECT TO CONFIRMATION WILL BE 1NCLCTDED IN THE NOTICE OF
CONFIRMATION HEARING APPROVED BY THE BANKRUPTCY COURT.

       10.     Notice Parties

        (a)     Debtors, White Eagle Asset Portfolio, LP, 5355 Town Center Road, Suite 701,
                Boca Raton, FL 33486 (Attn: Miriam Martinez);

        (b)     Counsel to the Debtors, Pachulski Stang Ziehl &Jones LLP, 919 North Market
                Street, 17t Floor, Wilmington, DE 19899-8705 (Courier 19801)(Attn: Richard
                M. Pachulski, Ira D. Kharasch, Maxim B. Litvak, and Colin R. Robinson);

        (c)     Counsel to the Prepetition Agent and the Prepetition Lender, White &Case LLP,
                1221 Avenue of the Americas, New York, NY 10020-1095 (Attn: Thomas E
                Lauria, David M. Turetsky, and Andrew T. Zatz); and
                                               -11-
              Case 18-12808-KG           Doc 283      Filed 05/24/19       Page 18 of 71



       (d)      Office of the United States Trustee for the District of Delaware, 844 King. St.,
                Suite 2207, Wilmington, DE 19801 (Attn: Juliet Sarkessian).

       11.     Effect of Confirmation of the Plan

       The Plan contains certain provisions relating to (a)the compromise and settlement of
Claims and Equity Interests,(b)the release ofthe Released Parties by the Debtors and the
Holders of Claims or Equity Interests, and each of their respective Related Persons, and (c)
exculpation of certain parties.


        The Plan shall bind all Holders of Claims against and Equity Interests in the Debtors
 to the maximum extent permitted by applicable law, notwithstanding whether or not such
 Holder (a) will receive or retain any property or interest in property under the Plan,(b) has
riled a proor of claim ire i1~e cna~i~~ i i cases, ur ~cj did rat vote t~ accept ~r reject the Plate.


D.     EFFECTIVENESS OF THE PLAN

        It will be a condition to the Effective Date ofthe Plan that all provisions, terms and
conditions of the Plan are approved in the Confirmation Order unless otherwise satisfied or
waived pursuant to the provisions of Article IX of the Plan. Following confirmation, the Plan
will go into effect on the Effective Date.

E.     RISK FACTORS

       Each Holder of a Claims or an Equity Interest is urged to consider carefully all of the
information in this Disclosure Stateii3ent, including the risk factors described in ARTICLE
IV Herein titled,"Risk Factors."
                            ARTICLE II.
          BACKGROUND TO THE CHAPTER 11 CASES AND SUMMARY OF
                  BANKRUPTCY PROCEEDINGS TO DATE

A.     DESCRIPTION AND HISTORY OF THE DEBTOR'BUSINESS

        The Debtors are indirect subsidiaries of Emergent Capital, Inc.("Emergent"), a publicly
traded company. Emergent is a global leader in the life settlements industry. An organizational
chart for Emergent and the Debtors is attached hereto as Exhibit B.

        A life settlement is a transaction in which an individual sells an insurance policy to a
third-party investor for an amount less than the policy's face value, but greater than its net cash
surrender value. The investor becomes responsible for paying future premiums on the policy
and, upon the death ofthe individual, receives the policy's death benefits.

        Life settlements allow senior insureds who can no longer afford their premiums, or who
desire additional liquidity, to shed their policies for an immediate infusion of cash at a premium
over the cash surrender value offered by the insurance companies. The investor makes
projections concerning the individual's probability of survival and life span, pays out the
required premiums on the policy, and projects discounted cash flows for each policy. The
investor assumes the risk that the death benefit will be less than the sum of the purchase price,
the aggregate future premiums, and any additional fees. The insured receives the benefit of an
immediate cash payment above that ofthe cash surrender value offered to the insured.

                                                  -12-
              Case 18-12808-KG         Doc 283      Filed 05/24/19     Page 19 of 71



        Life settlement assets are subject to uneven cash flows that can be difficult to predict, and
that can lead to liquidity issues if the benefit payouts received are insufficient to cover the cash
outlays from operating expenses, the required premium payments, and the interest payments on
the debt needed to finance the business. However, the investment carries the benefit of cash
flows that are uncorrelated to market returns.

        As of December 13, 2018, Debtor White Eagle Asset Portfolio, LP("WEAP")owned a
portfolio of586 life insurance policies —also known as life settlements —with an aggregate death
benefit of approximately $2.8 billion. The Debtors estimate that the value of their life
settlements portfolio totals over $500 million.

          The partnership interests in WEAP are owned by Debtors White Eagle General Partner,
LLC("WEGP")and Lamington Road Designated Activity Company("LRDA"). WEGP is the
general partner of WEAP,manages WEAP,and holds 0.10% of the interests therein. LRDA is
ii3~ i1111iiE~i j'3~itilEi Of ~vL~ii~ allC~i iviC~5 ~i~.i~~°~a ~i ~i.ri~ interests therei:.


       The Debtors do not have any employees. The Debtors are operated and administered by
employees ofnon-Debtor Imperial Finance &Trading, LLC ("Imperial Finance"), a direct
subsidiary of Emergent, under an administrative services agreement.

B.     THE DEBTORS'PREPETITION CAPITAL STRUCTURE

        WEAP,as borrower, LNV Corporation("LNV" or the "Prepetition Lender"), as lender,
and CLMG Corp.("GCMG" or the "Prepetition A e~nt"), as administrative agent, are parties to
that certain Second Aynended and Restated Loan and Secas~ity Agreement, dated as of January 31,
2017(as subsequently amended and/or restated, the "Prepetition Loan Agreement"). Additional
parties to the Prepetition Loan Agreement are non-debtor affiliates of Emergent: Imperial
Finance, as initial servicer, initial portfolio manager, and guarantor of certain portfolio
management obligations, and Lamington Road Bermuda, Ltd., as portfolio manager. LNV and
CLMG are affiliates of Beal Financial Corporation.

        Under the Prepetition Loan Agreement, the total aggregate lending commitment of LNV
was $370 million. As of the date hereof, approximately $367.9 million in principal obligations is
due and owing to LNV. The Prepetition Loan Agreement also provides LNV with a
"Participation Interest" equal to forty-five percent(45%)of the revenue generated by WEAP's
life settlement portfolio (after interest, expenses, and required amortization has been paid). Such
Participation Interest was subject to dispute, but now has been resolved through the Prepetition
Lender Settlement Documents.

        The obligations under the Prepetition Loan Agreement are secured by liens in favor of
CLMG on substantially all ofthe assets of WEAP,including its interests in life insurance
policies and the proceeds therefrom. CLMG also has control of WEAP's funds and collections
from insurance policies through a custodial arrangement with Wilmington Trust, N.A.("WT").

        Although Debtors WEGP and LRDA are not obligors under the Prepetition Loan
Agreement, they are pledgors under that certain Paf~tnership Interest Pledge AgNeenzent, dated as
of May 16, 2014(as subsequently amended and/or restated, the "Partnership Pledge"), pursuant
to which WEGP and LRDA pledged their interests in WEAP in favor of CLMG;as secured
party, in order to secure WEAP's obligations under the Prepetition Loan Agreement. Under the
Partnership Pledge, WEGP and LRDA were required to deliver the pledged certificates
representing their interests in WEAP to WT as securities intermediary for the benefit of CLMG.



                                                -13-
              Case 18-12808-KG         Doc 283      Filed 05/24/19     Page 20 of 71



C.     EVENTS LEADING TO THE DEBTORS'BANKRUPTCY FILINGS

        Beginning in 2015, WEAP and its ultimate parent, Emergent,faced liquidity problems
due to a mismatch between cash inflows (death benefit payouts and fair value adjustments) and
outflows (operating expenses, interest and premium payments, and legal and professional fees).

        In late 2016, WEAP restructured its existing loan facility with LNV. The Prepetition
Loan Agreement executed in January 2017 is the result of such restructure. As of the Petition
Date, it was the Debtors' position that LNV had abused the discretion that it was granted under
the terms of the Prepetition Loan Agreement by starving WEAP and its parent of the cash flows
to which they were rightfully entitled and which were necessary to administer WEAP's
insurance portfolio. LNV and CLMG vigorously disputed the Debtors' position.

        In an effort to resolve these disputes without the need for a bankruptcy filing, the Debtors
and Emergent attempted to negotiate a restructuring with LNV. This process was complicated
by announcements in October and November 2018 by the leading underwriters in the life
settlements industry regarding increases in projected life expectancies, which would have the
effect ofreducing the value of the Debtors' insurance portfolio. As a result ofthese
announcements and potentially other factors, the Debtors' negotiations with LNV stalled and the
Debtors were required to commence chapter 11 cases for WEGP and LRDA on November 14,
2018.

        Subsequent to such filings, the Debtors and LNV entered into a standstill agreement in an
effort to negotiate the terms of a possible global resolution of their disputes. The initial term of
the standstill agreement was through November 26, 2018, but was subsequently extended on six
occasions ultimately ending on December 13, 2018.

        Because no consensual resolution was reached, WEAP commenced a chapter 11 case of
its own on December 13, 2018. In the Debtors' view, the filing of the Debtors' cases was
necessary in order to prevent LNV from exercising remedies that would have allowed LNV to
take possession ofthe pledged interests in WEAP and/or otherwise sweep the Debtors' funds and
insurance proceeds.

       Notwithstanding the recent changes in life expectancy projections described above, the
Debtors filed these cases believing that their life settlements portfolio was valued at over $500
million, well in excess of the debt due and owing to LNV and CLMG.

        The purpose of these chapter 11 cases was to ensure that the equity value in the Debtors'
estates is preserved for the benefit of all stakeholders.

D.     ADVERSARY PROCEEDING AGAINST THE PREPETITION LENDER AND
       OTHERS AND RELATED ESTIMATION MOTION

       As noted above, the Debtors believed that LNV had abused the discretion that it was
granted under the terms ofthe Prepetition Loan Agreement.

        On January 25, 2019, the Debtors and Emergent commenced an adversary proceeding
(the "Adversary Proceeding") against LNV and certain third parties for breaches of contract,
breaches of fiduciary duty, and other claims. The Debtors also challenged LNV's rights to the
Participation Interest referenced in the Prepeti~ion Loan Agreement.

       On February 26, 2019, the Debtors and Emergent served their initial set of discovery
requests on the defendants in the Adversary Proceeding. On February 27, 2019, the Debtors and
Emergent served third party subpoenas in connection with the litigation.
                                               -14-
                  Case 18-12808-KG                 Doc 283         Filed 05/24/19   Page 21 of 71



       On March 8, 2019,LNV and the other defendants filed motions to dismiss each of the
claims asserted in the Adversary Proceeding.

        On March 17, 2019, the Debtors and Emergent filed their Amended Complaint[Adv.
Proc. 19-50096, Docket No. 48] in the Adversary Proceeding, which the Prepetition Lender and
the other defendants.again moved to dismiss.

        On April 11, 2019, the Debtors filed a motion to estimate a portion ofthe Prepetition
Lender Secured Claims [Docket No. 200](the "Estimation Motion"), including the asserted
Participation Interest at $0. LNV and CLMG intended to object to the Estimation Motion on
various grounds.

       The Adversary Proceeding and the Estimation Motion have been dismissed (with
prejudice upon entry of the Confirmation Order) and withdrawn, respectively, pursuant to the
+          ~4~. D.-ov. 4,+~           T     ~   ~ 4t~     nrt ~nni~m nrtC~
L~i1111~J Vl L 1V 1 1t~1.J~i Llll~lil LiJT'i Vi  l+l. i+lity a  vv iuv v




E.        FIRST DAY MOTIONS AND ORDERS

        In order to enable the Debtors to minimize the adverse effects of the commencement of
the chapter 11 cases, the Debtors requested various types of relief in certain first day motions
filed on December    13, 2018, simultaneously with the commencement of WEAP's bankruptcy
case.

        Through a cash collateral motion, the Debtors sought the entry of interim and final
orders:(a) authorizing the Debtors to use cash collateral,(b) providing adequate protection to
the Prepetition Agent and the Prepetition Lender, and (c) modifying the automatic stay. The
Bankruptcy Court entered an order on December 17, 2018, approving the cash collateral motion
on an interim basis. The Prepetition Agent and the Prepetition Lender subsequently objected to
the entry of a final order on the cash collateral motion, and propounded discovery upon the
Debtors. Following the production of documents by the Debtors and several rounds of
negotiations, the parties agreed upon the form of a revised budget and final cash collateral order.
The Bankruptcy Court entered an order on January 15, 2019, approving the cash collateral
motion on a final basis.

        Pursuant to a cash management motion, the Debtors sought the entry of an order
authorizing: (a)the Debtors to continue using their existing cash management system and
related bank accounts in the ordinary course of business;(b)the Debtors to make intercompany
transactions; and (c) a limited waiver of section 345(b) deposit and investment requirements.
The Bankruptcy Court entered an order on December 17, 2018, approving the cash management
motion on an interim basis, and entered an order on February 12, 2019, approving the cash
management motion on a final basis.

        Through a life settlements motion, the Debtors sought the entry of an order authorizing,
but not directing, the Debtors to (i) maintain life settlements insurance and pay any prepetition
obligations related thereto and (ii) satisfy all servicing obligations regarding life settlements in
the ordinary course of business. The Bankruptcy Court entered an order on December 17, 2018,
approving the life settlements motion.

      The Debtors also filed a variety of procedural motions that were approved by the
Bankruptcy Court.




                                                              -15-
              Case 18-12808-KG         Doc 283     Filed 05/24/19     Page 22 of 71



F.      RETENTION OF PROFESSIONALS

       The Debtors have retained Pachulski Stang Ziehl &Jones LLP as general bankruptcy
counsel and Kasowitz Benson Torres LLP as special litigation counsel. Over the objection of the
Prepetition Agent and the Prepetition Lender, the Bankruptcy Court approved the retention of
both firms by order dated February 14, 2019.

        By order dated January 15, 2019, the Bankruptcy Court authorized the Debtors to retain
certain ordinary course professionals, subject to various procedures set forth therein.

      On the same date, the Bankruptcy Court entered an order approving certain interim
compensation procedures for estate professionals.

        By subsequent orders of the Bankruptcy Court, the Debtors have been authorized to
retain Alvarez & Marsal Taxand, LLC (tax advisors), Reed Smith LLP (contingency special
litigation counsel), Grant Thornton LLP (accounting advisors), and Elucidor, LLC (valuation
expert).

G.     DISCOVERY UNDER BANKRUPTCY RULE 2004

        On January 30, 2019, the Prepetition Agent and the Prepetition Lender served a motion
under Bankruptcy Rule 2004 seeking entry of an order directing discovery from the Debtors.
Because the Debtors believed that the scope of the requested discovery was excessive and delved
into issues relating to the Adversary Proceeding against the Prepetition Lender and others, the
Debtors objected to the 2004 discovery motion.

       Following a contested hearing, the Bankruptcy Court approved certain of the discovery
requested by the Prepetition Agent and the Prepetition Lender by order dated February 14, 2019.
The Bankruptcy Court held a further status conference on February 19, 2019, to further narrow
the scope of the discovery that would be ordered.

       On February 22, 2019, the Prepetition Agent and the Prepetition Lender served a
subpoena on Michelle Dreyer, the independent manager of WEGP,as part oftheir ongoing
discovery under Bankruptcy Rule 2004.

       The foregoing discovery has been resolved pursuant to the terms of the Prepetition
Lender Settlement Documents.

H.     EXCLUSIVE PERIOD FOR FILING A PLAN AND SOLICITING VOTES

        Under the Bankruptcy Code, a debtor has the exclusive right to file and solicit acceptance
of a plan or plans of reorganization for an initial period of 120 days from the date on which the
debtor filed for voluntary relief If a debtor files a plan within this exclusive period, then the
debtor has the exclusive right for 180 days from the Petition Date to solicit acceptances to the
plan. During these exclusive periods, no other party in interest may file a competing plan of
reorganization; however, a court may extend these periods upon request of a party in interest and
"for cause."

        The Bankruptcy Court granted the Debtors' initial request to extend the exclusivity
period through June 14, 2019,for the filing of a plan, and August 16, 2019, for the solicitation of
votes to accept such plan.



                                              -16-
                Case 18-12808-KG              Doc 283       Filed 05/24/19         Page 23 of 71



I.      DEADLINE TO ASSUME OR REJECT LEASES OF NONRESIDENTIAL REAL
        PROPERTY

        Pursuant to section 365(d)(4) of the Bankruptcy Code, the time within which the Debtors
must assume or reject unexpired leases Qf nonresidential real property is 120 days from the
Petition Date, unless extended by order of the Bankruptcy Court.

       The Debtors do not have any unexpired leases and have not sought to extend such
deadline.

J.      SUMMARY OF PREPETITION LENDER SETTLEMENT AGREEMENT

        The Prepetition Lender Settlement Agreement represents the culmination of the concerted
efforts ofthe Debtors, certain non-Debtor affiliates(Emergent, Imperial Finance and Trading,
LLB,Lamin~t~: Road Re:~~;,~~?a, rT~~ nrrpp T~~~ T TC and Il~arkiey Acset P~,-rfp~;o, TT~'l, the
Prepetition Lender, and the Prepetition Agent(collectively, the "Settlement Parties") to reach an
agreement on a global resolution of their disputes in these bankruptcy cases, including the
Adversary Proceeding between the parties, the Estimation Motion, and a contested confirmation
hearing.

        On May 15, 2019, the Debtors filed a motion with the Bankruptcy Court to approve the
Prepetition Lender Settlement Agreement. The Debtors believe that the Prepetition Lender
Settlement Agreement yields substantial benefits to their estates and provides the best available
mechanism for maximizing value for all constituents. First, the Prepetition Lender Settlement
Agreement eliminates the costs, delays, and risks associated with litigating the amount, extent,
nature, and validity of the Prepetition Lender Secured Claim and the various affirmative causes
of action that the Debtors and Emergent have asserted against the Prepetition Lender and others
through the Adversary Proceeding. Second, the Prepetition Lender Settlement Agreement
provides the Debtors with the time and funding that they need in order to consummate a
refinancing or sale transaction involving White Eagle's valuable portfolio of life insurance
policies and garner the highest possible value for these assets. Third, the Prepetition Lender
Settlement Agreement implements a protocol and timeline for confirmation of the Plan and
resolution of the Chapter 11 Cases by the end of this calendar year, which is an important
milestone for both the Debtors and the Prepetition Lender. Hence, it is the Debtors' strong
business judgment that the Prepetition Lender Settlement Agreement is clearly in the best
interests of all constituents.

        The primary terms of the Prepetition Lender Settlement Agreement are as follows:4

        (a)     Subject to any necessary approvals by the boards of directors of Emergent and
        White Eagle, and the credit committee of the Prepetition Lender, the Parties shall use
        their respective best efforts to seek and obtain entry by the Bankruptcy Court on or before
        June 7, 2019, of the following-

4 This summary ofthe primary terms of the Prepetition Lender Settlement Agreement is provided for descriptive
purposes only. Nothing herein is intended to modify the Prepetition Lender Settlement Agreement or the Prepetition
Lender Settlement Order. To the extent that the terms and conditions summarized herein are inconsistent with the
Prepetition Lender Settlement Agreement, the Prepetition Lender Settlement Order, or any other settlement
document, the Prepetition Lender Settlement Agreement, the Prepetition Lender Settlement Order, or such other
settlement document shall govern.
Capitalized terms that are used, but not defined, in this section ofthe Disclosure Statement shall have the meanings
ascribed to such terms in the Prepetition Lender Settlement Agreement.

                                                       -17-
      Case 18-12808-KG         Doc 283     Filed 05/24/19     Page 24 of 71



       (i)     an agreed order approving the Prepetition Lender Settlement Agreement
and authorizing the Debtors to enter into and be bound thereby and to take all actions
contemplated thereby (the "Prepetition Lender Settlement Order"), including, among
other things,(A)the appointments of Joseph J. Farnan, Jr. ("Farnan") as contemplated
thereby, and (B)the engagement of Maple Life Analytics, LLC and Brean Capital, LLC
(together,"Maple")to perform the due diligence and marketing services as contemplated
thereby,

         (ii)   an agreed order dismissing the Adversary Proceeding (the "Dismissal
Order"), which dismissal shall be with prejudice upon the entry by the Bankruptcy Court
of an order either(A)determining that any of the Debtor Parties has materially breached
their obligations under the Prepetition Lender Settlement Agreement(a"Breach Order"),
ox (1~) confirming the Plan (the "Confirmation Order"), as the Plan shall be amended as
contemplated thereby and as is otherwise acceptable to the Settlement Parties, and

       (iii) an agreed order (the "DS Order" and collectively with the Settlement
Order and the Dismissal Order, the "Initial Orders")(A)approving this Disclosure
Statement with respect to the Plan, and(B)setting a hearing on confirmation of the Plan
on or before Tune 21, 2019.

(b)    Upon entry of the Initial Orders, the following events shall occur:

        (i)      the Lender Parties (i.e., LNV and CLMG)shall hold, and have full right
and title to, an allowed claim (pursuant to sections 502 and 506 ofthe Bankruptcy Code)
against White Eagle in an amount equal to the sum of(i) $382,703,913 (one hundred four
percent(104%)of the principal amount owed under the Prepetition Loan Agreement,
plus (ii) the amounts of all accrued and unpaid interest at the contractual non-default rate
under the Prepetition Loan Agreement until November 14, 2018 and at the contractual
default rate under the Prepetition Loan Agreement (i.e., 200 basis points over the
contractual non-default rate) from and after November 14, 2018, l~us (iii) the amounts of
all of the Lender Parties' accrued and unpaid fees, costs, and expenses, including
professional fees (the "Allowed Claim"), which claim is secured by a valid first priority
lien and security interest (the "Allowed Lien") in all collateral as set forth in the
Prepetition Loan Agreement and the other Transaction Documents (as defined in the
Prepetition Loan Agreement), including without limitation White Eagle's portfolio of life
insurance policies (the "Collateral"), such Allowed Claim and Allowed Lien not being
subject to any defense, counterclaim, offset, charge or reduction whether at law or in
equity;

       (ii)     the Lender Parties and the Debtor Parties (which consist of the Debtors
and their non-Debtor affiliates, Emergent, Imperial Finance, Lamington Road Bermuda,
LTD, OLIPP IV, LLC, and Markley Asset Portfolio, LLC)shall mutually release each
other from all claims and causes of action, except as provided under the Prepetition
Lender Settlement Agreement, the Debtor Parties shall continue the Estimation Motion
and the Lender Parties and the other named defendants in the Adversary Proceeding shall
continue their Motions to Dismiss until the conclusion of the Confirmation Hearing, and
the Lender Parties shall withdraw any pending objection to the Debtors' motion to extend

                                       -18-
      Case 18-12808-KG         Doc 283      Filed 05/24/19     Page 25 of 71



exclusivity and shall not object to the Debtors' use of cash collateral to pay professionals
or any other expenses consistent with any approved budgets;

        (iii) Farnan shall be appointed as(A)a liquidating agent of WEGP,(B)a
liquidating agent of LRDA,and(C)a liquidating agent of White Eagle (provided, that the
Settlement Parties shall implement the foregoing appointments in a fashion that gives
Farnan the powers contemplated thereby without adversely impacting the existing tax
attributes of the Debtor Parties); and provided that, until the occurrence of a Sale Trigger
Event(as defined in section (c) below), Farnan's duties and authorities shall be limited to
taking such actions as he determines in his sole and absolute discretion to be necessary or
appropriate (including consulting with, directing and overseeing Maple)for White Eagle
to be prepared to launch and implement the sale of the Collateral as contemplated thereby
(the "Sale Process") upon the occurrence of a Sale Trigger Event;

       (iv) Maple shall be engaged as due diligence and marketing agent for sale
services by White Eagle to conduct the Sale Process; provided that Maple shall receive
guidance and direction solely from Farnan; and provided further that, until the occurrence
of a Sale Trigger Event, Maple shall only take such actions as it shall determine in
consultation with Farnan are necessary or appropriate to be able to launch and implement
the Sale Process upon the occurrence of a Sale Trigger Event; and

       (v)      the Debtor Parties and the Lender Parties shall be required to cooperate
with and assist Farnan and Maple in performing their obligations and duties thereunder,
including with respect to the preparation for the Sale Process and the consummation
thereof, and will provide Farnan with reasonable access to information necessary or
desirable to prepare for the Sale Process (for the avoidance of doubt, prior to the Sale
Trigger Date, Farnan and Maple shall not take any action to commence the marketing of
the Collateral to third parties or to otherwise contact potential buyers about the
Collateral).

(c)     The Debtor Parties may at any time after the Effective Date of the Prepetition
Lender Settlement Agreement through the Outside Closing Date discharge and satisfy the
Allowed Claim (as it may be increased pursuant to section(g) and section (h) below) and
obtain the release ofthe Allowed Lien by malting a cash payment to the Prepetition
Agent in an amount equal to the amount ofthe Allowed Claim plus accrued and unpaid
interest, fees and costs incurred from the date of entry ofthe Initial Orders through the
date of payment(the "Payouff Amount"); provided that, in the event that payment is made
on or before the earlier to occur of the entry of a Breach Order or September 17, 2019
(each, a "Sale Trigger Event"), the Payoff Amount shall be equal to the sum of(i)
$375,344,223 (i.e., one hundred two percent(102%)(in lieu of 104%)of the principal
amount owed under the Prepetition Loan Agreement, l~us (ii) the amounts of all accrued
and unpaid interest at the contractual non-default rate under the Prepetition Loan
Agreement until November 14, 2018 and at the contractual default rate under the
Prepetition Loan Agreement(200 basis points over the contractual non-default rate) from
and after November 14, 2018 through the date of payment, plus (iii) all of the Prepetition
Agent's accrued and unpaid fees, costs, and expenses including professional fees through
the date of payment, plus (iv)the amounts of any and all unpaid obligations under any

                                       -19-
       Case 18-12808-KG         Doc 283     Filed 05/24/19       Page 26 of 71



DIP Financing or other financing provided by the Lender Parties (the sum of(i)-(iv), the
"Ear1~Payouff Amount"). Prior to the occurrence of a Sale Trigger Event, the Debtors
shall have the right to continue to use tie proceeds from the maturities of any policy or
resolution of any policy related claims to pay operating expenses consistent with any
approved budgets and to reduce the Payoff Amount and the Early Payoff Amount by
payment to the Lender Parties.

(d)     Upon the receipt by the Prepetition Agent of the payment in cash in full of the
Early Payoff Amount or the Payoff Amount, as applicable,(i) the Allowed Claim shall be
satisfied;(ii) the Allowed Lien shall be discharged and released; and (iii) if a Sale Trigger
Event has previously occurred,(A)the Debtor Parties may terminate the Sale Process, the
appointments of Farnan and the engagement of Maple, and(B)any Collateral not sold or
subject to a binding purchase agreement may be retained by White Eagle.

(e)     If the Debtors fail to pay the Early Payoff Amount on or before the occurrence of
a Sale Trigger Event, on the next business day, the following shall occur:

        (i)     Farnan shall automatically and without further order or corporate action
have sole power to act on behalf ofthe Debtors with respect to the actions set forth in the
Prepetition Lender Settlement Documents and shall take all actions as he determines in
his sole and absolute discretion are necessary or appropriate to promptly implement and
complete the Sale Process (with the Settlement Agreement structured to preserve the
Settling Parties' existing tax attributes);

       (ii)    Farnan shall maximize the proceeds from the sale ofthe Collateral in
whatever fashion he determines to be appropriate in his sole and absolute discretion and
consistent with traditional fiduciary duties owed to constituents of bankruptcy estates
subject to complying with the Sale Process in all respects as set forth in section(~ below;
and

       (iii) Maple shall, subject to Farnan's direction and in consultation with the
Parties, promptly launch and conduct the Sale Process as it determines to be appropriate.

(~      The Sale Process shall include the following features:

      (i)      the Collateral shall be marketed in one or more packages as determined by
Farnan in his sole and absolute discretion, based on the advice of Maple;

       (ii)    the sale of all of the Collateral must close and the proceeds of such sale be
received by the Prepetition Agent on or before December 30, 2019 at 12:00 noon
(Eastern time)(the "Outside Closing Date");

        (iii) until the Allowed Claim as required to be satisfied in accordance with the
Early Payoff Amount or the Payoff Amount is paid in cash in full, promptly upon the
closing and funding of the sale of any portion of the Collateral, the proceeds therefrom
(after the payment of any fees owed to Maple as a result of such sale) shall be paid to the
Prepetition Agent to reduce the Allowed Claim dollar for dollar;


                                       -20-
      Case 18-12808-KG          Doc 283     Filed 05/24/19      Page 27 of 71



       (iv) if the sale of any portion of the Collateral has not closed or the proceeds of
such sale have not been received by the Prepetition Agent by the Outside Closing Date,
(A)if the Payoff Amount has not then been paid in cash in full, such Collateral shall be
transferred on or before December 31,2019 at 12:00 noon (Eastern time)to the
Prepetition Agent(or its designee) in full satisfaction of the remaining unpaid portion of
tie Allowed Claim, or(B)if the Payoff Amount has been paid in cash in full, such
Collateral may be retained by White Eagle or sold through the Sale Process, at the Debtor
Parties' sole and absolute discretion;

        (v)     dates for(A)the execution ofnon-disclosure agreements by interested
parties,(B)the submission of non-binding expressions of interest,(C)the conducting and
completion of diligence;(D)the submission of binding bids, including binding stalking
horse bids (if appropriate); and(E)the conducting of an auction, if appropriate as
determined by Farnan in his sole and absolute discretion based on the advice of Maple,
shall be set so as to ensure that all sales are completed by the Outside Closing Date; and

        (vi) the Prepetition Agent may only submit one or more credit bids for all of
the Collateral, or any package thereof, in the event that third party bids in the aggregate
do not exceed the full amount ofthe Early Payoff Amount or the Payoff Amount, as
applicable (provided that, if the Prepetition Agent's credit bid is the high bid with respect
to any package, the amount of such credit bid shall, upon closing, reduce the Payoff
Amount remaining to be paid from the proceeds of the remaining packages).
Notwithstanding the above, the Lender Parties have a right to credit bid for any package
of Collateral until the Lender Parties have received the Early Payoff Amount or the
Payoff Amount, as applicable. In addition, in the event White Eagle sells any Collateral
prior to the Sale Trigger Date which is less than the Early Payoff Amount,the Lender
Parties shall have the right to credit bid and any credit bid or sales proceeds shall offset
against the Early Payoff Amount or the Payoff Amount, as applicable.

(g)     Subject to negotiation of mutually-agreed upon terms and conditions, the Lender
will provide the Debtors a revolving $15 million of debtor in possession financing ("the
"DIP Financing") with a maturity date ofthe Outside Closing Date to fund any shortfalls
after receipt of maturities, and the use of cash collateral under an agreed budget through
the Outside Closing Date.

(h)     (i)     If prior to the Sale Trigger Event White Eagle indicates that it anticipates a
liquidity shortfall to occur, the Settling Parties shall work together in good faith to try to
agree on how such shortfall should be addressed.

       (ii)    If a liquidity shortfall arises after the occurrence of a Sale Trigger Event,
Farnan shall have full authority to negotiate and enter into all necessary documentation
regarding additional DIP financing following the Sale Trigger Event on behalf of the
Debtors as contemplated thereby and to seek and obtain all Bankruptcy Court relief
required in connection therewith, with Emergent having all rights to contest or comment
on any such proposed financing before the Bankruptcy Court.



                                        -21-
             Case 18-12808-KG         Doc 283     Filed 05/24/19     Page 28 of 71



              (iii) In the event that the Lender Parties provide DIP financing as contemplated
       by section (g), section (h(ii)) or otherwise, the Early Payoff Amount or the Payoff
       Amount shall be increased by the amount of the unpaid obligations owed under such DIP
       Financing.

       (i)      The Lender Parties and Emergent shall each have the right to object to any
       proposed sale Qf some or all of the Collateral pursuant to the Sale Process by filing an
       objection to such sale with the Bankruptcy Court. So long as the Lender Parties and
       Emergent receive at least seven(7) days' notice of the proposed sale of some or all of the
       Collateral pursuant to the Sale Process, the filing of such an objection shall not stay any
       proposed sale but, rather, the burden shall be on the objecting party to obtain expedited
       consideration of such objection (to which any opposing party shall not unreasonably
       c~bje~tl. At the hearing on any such obiection, the burden shall be on the objecting party
       to prove that the sale does not satisfy the requirements of section 363 of the Bankruptcy
       Code; provided that such objection shall not challenge the adequacy of the Sale Process
       as contemplated thereby. None of the filing, the pendency nor the determination of such
       an objection shall prevent or stay the Collateral from being transferred pursuant to section
       (~(iv)).

                                    A~2TICLE III.
                                 SUMMARY OF THE PLAN


   THIS ARTICLE III IS INTENDED ONLY TO PROVIDE A SUMMARY OF THE
 MATERIAL TERMS OF THE PLAN AND IS QUALIFIED BY REFERENCE TO THE
  ENTIRE DISCLOSURE STATEMENT AND THE PLAN AND SHOULD NOT BE
  RELIED ON FOR A COMPREHENSIVE DISCUSSION OF THE PLAN. TO THE
 EXTENT THERE ARE ANY INCONSISTENCIES OR CONFLICTS BETWEEN THIS
ARTICLE III AND THE PLAN,THE TERMS AND CONDITIONS SET FORTH IN THE
                  PLAN SHALL CONTROL AND GOVERN.


A.     ADMINISTRATIVE AND PRIORITY TAX CLAIMS

               Administrati~~e Expense Claims

        On the later ofthe Effective Date or the date on which an Administrative Expense Claim
becomes an Allowed Administrative Expense Claim, or, in each such case, as soon as practicable
thereafter, each Holder of an Allowed Administrative Expense Claim (other than Professional
Fee Claims) will receive, in full satisfaction, settlement, discharge and release of, and in
exchange for, such Allowed Administrative Expense Claim either (i) payment in full in Cash for
the unpaid portion of such Allowed Administrative Expense Claim; or (ii) such other less
favorable treatment as agreed to in writing by the Debtors or Reorganized Debtors, as applicable,
and such Holder;provided, however, that Administrative Expense Claims incurred by the
Debtors in the ordinary course of business may be paid in the ordinary course of business in the
discretion of the Debtors or Reorganized Debtors, as applicable, in accordance with such
applicable terms and conditions relating thereto without further notice to or order of the
Bankruptcy Court. All statutory fees payable under 28 U.S.C. § 1930(a) shall be paid as such
fees become due.


                                              -22-
              Case 18-12808-KG           Doc 283   Filed 05/24/19    Page 29 of 71



        In the event that an Administrative Expense Claim (other than a Professional Fee Claim)
is not paid by the Debtors in the ordinary course, the Holder of such Administrative Expense
Claim must File, on or before the applicable Administrative Expense Claims Bar Date, and serve
on the Debtors or the Reorganized Debtors, as applicable, and such other Entities who are
designated by the Bankruptcy Rules, the Confirmation Order or other order of the Bankruptcy
Court, an application for allowance and payment of such Administrative Expense Claim.

        Objections to any Administrative Expense Claim (other than a Professional Fee Claim)
must be Filed and served on the Debtors or the Reorganized Debtors, as applicable, and the
requesting party by the Administrative Expense Claims Objection Deadline. Each Holder of an
Allowed Administrative Expense Claim will be paid by the Debtors or the Reorganized Debtors,
as applicable, in Cash within ten (10) Business Days of entry of the order approving such
Allowed Professional Fee Claim.

       2.      L~~ ~iiiaiTi~iYl~ '~~nil3ia


       The DIP Financing Claims are hereby deemed Allowed in an amount pursuant to the DIP
Financing Documents. The DIP Financing Claims shall be satisfied by the Debtors in
accordance with the terms of the DIP Financing Documents, and the Prepetition Lender
Settlement Documents.

               Professional Fee Claims

       Professionals or other Entities asserting a Professional Fee Claim for services rendered
through the Effective Date must submit fee applications under sections 328, 329 and 330 of the
Bankruptcy Code and, upon entry of an order of the Bankruptcy Court granting such fee
applications, such Professional Fee Claim shall promptly be paid in Cash in full to the extent
provided in such order.

        Professionals or other Entities asserting a Professional Fee Claim for services rendered
from the Effective Date through the Consummation Date must File, on or before the Professional
Fee Claims Bar Date, and serve on the Debtors or the Reorganized Debtors, as applicable, and
such other Entities who are designated by the Bankruptcy Rules, the Confirmation Order or other
order ofthe Bankruptcy Court an application for final allowance of such Professional Fee Claim;
provzded that the Debtors or the Reorganized Debtors, as applicable, will pay Professionals in the
ordinary course of business, for any work performed after the Consummation Date, including
those fees and expenses incurred by Professionals in connection with the implementation,
effectiveness, and consummation of the Plan, in each case without further application or notice to
or order of the Bankruptcy Court in full, in Cash, in such amounts as are. Allowed by the
Bankruptcy Court in accordance with the orders) relating to or allowing any such Professional
Fee Claim;pNovided,fisNther, that any professional who may receive compensation or
reimbursement of expenses pursuant to the Ordinary Course Professionals Order may continue to
receive such compensation and reimbursement of expenses for services rendered before the
Consummation Date, without further Bankruptcy Court order, pursuant to the Ordinary Course
Professionals Order.

       Objections to any Professional Fee Claim must be Filed and served on the Debtors or the
Reorganized Debtors, as applicable, and the requesting party by the Professional Fee Claim
Objection Deadline. Each Holder of an Allowed Professional Fee Claim will be paid by the
Debtors or the Reorganized Debtors, as applicable, in Cash within ten(10) Business Days of
entry of the order approving such Allowed Professional Fee Claim.



                                              - 23 -
              Case 18-12808-KG          Doc 283     Filed 05/24/19      Page 30 of 71



        4.     Priority Tax Claims

        On or as soon as reasonably practicable after the later of(i) the Initial Distribution Date if
such Priority Tax Claim is an Allowed Priority Tax Claim as of the Effective Date or (ii) the date
on which such Priority Tax Claim becomes an Allowed Priority Tax Claim, each Holder of an
Allowed Priority Tax Claim will receive in full satisfaction, settlement, discharge and release of,
and in exchange for, such Allowed Priority Tax Claim, at the election of the Debtors or
Reorganized Debtors: (a) Cash in an amount equal to the amount of such Allowed Priority Tax
Claim; or(b)such other less favorable treatment as agreed to in writing by the Debtors or
Reorganized Debtors, as applicable, and such Holder. Payment of statutory fees due pursuant to
28 U.S.C. § 1930(a)(6) will be made at all appropriate times until the entry of a final decree;
provided, however, that the Debtors may prepay any or all such Claims at any time, without
premium or penalty.

B.      CLASSIFICATION AND TREATMENT OF CLASSIFIED CLAIMS AND
        EQUITY INTERESTS

               Suinmar5~

        All Claims and Equity Interests, except Administrative Expense Claims and Priority Tax
Claims, are classified in the Classes set forth below. In accordance with section 1123(a)(1) of
the Bankruptcy Code, Administrative Expense Claims and Priority Tax Claims have not been
classified.

        The categories of Claims and Equity Interests listed below classify Claims and Equity
Interests for all purposes including, without limitation, confirmation and distribution pursuant to
the Plan and pursuant to sections 1122 and 1123(a)(1) of the Bankruptcy Code. The Plan deems
a Claim or Equity Interest to be classified in a particular Class only to the extent that the Claim
or Equity Interest qualifies within the description of that Class and will be deemed classified in a
different Class to the extent that any remainder of such Claim or Equity Interest qualifies within
the description of such different Class. A Claim or Equity Interest is in a particular Class only to
the extent that any such Claim or Equity Interest is Allowed in that Class and has not been paid,
released or otherwise settled (in each case, by the Debtors or any other Entity) prior to the
Effective Date.

     Sum~na~y of Classification and Treatment of Classified Claims and Equit~~ Interests

Class    Claim                                               Status           Voting Rights
1        Other Priority Claims                               Unimpaired      Deemed to Accept
2        Other Secured Claims                                Unimpaired      Deemed to Accept
3        Prepetition Lender Secured Claim                    Unimpaired      Deemed to Accept
4        General Unsecured Claims                            Unimpaired      Deemed to Accept
5        Intercompany Claims                                 Unimpaired      Deemed to Accept
6        Equity Interests in Debtors                         Unimpaired      Deemed to Accept

        2.     Elimination of Vacant Classes

        Any Class that, as of the commencement of the Confirmation Hearing, does not have at
least one Holder of a Claim or Equity Interest that is Allowed in an amount greater than zero for
voting purposes shall be considered vacant, deemed eliminated from the Plan for purposes of

                                               -24-
              Case 18-12808-KG         Doc 283      Filed 05/24/19     Page 31 of 71



voting to accept or reject the Plan,. and disregarded for purposes of determining whether the Plan
satisfies section 1129(a)(8) of the Bankruptcy Code with respect to such Class.

       3.      Unimpairment of Claims and Equity Interests; No Solicitation or Voting

       All Holders of Allowed Claims and Equity Interests are Unimpaired, are not entitled to
vote on the Plan, and are deemed to accept the Plan.

       4.      Craindo~~vn

         If any Class of Claims or Equity Interests is deemed to reject the Plan or is determined to
be entitled to vote on the Plan and does not vote to accept the Plan, the Debtors may (i) seek
confirmation of the Plan under section 1129(b) of the Bankruptcy Code or (ii) amend or modify
the Plan in accordance with the terms hereof and the Bankruptcy Code. If a controversy arises as
is wi~ciiiei° airy ~iaiiiis ~~ Equity Ir~ter~sts, ar ar~y Mass :,f ~lai~~~s :,r E~uit~ Interests, are
impaired, the Bankruptcy Court shall, after notice and a hearing, determine such controversy on
or before the Confirmation Date.

C.     CLASSIFICATION AND TREATMENT OF CLAIMS AND EQUITY
       INTERESTS

                       Class 1 —Other Priority Claims

                       •       Classification: Class 1 consists of the Other Priority Claims.

                       •      TNeatment: On or as soon as reasonably practicable after the later
                              of(i) the Initial Distribution Date if such Class 1 Claim is an
                              Allowed Class 1 Claim on the Effective Date or (ii) the date on
                              which such Class 1 Claim becomes an Allowed Class 1 Claim,
                              each Holder of an Allowed Class 1 Claim will receive in full
                              satisfaction, settlement, discharge and release of, and in exchange
                              for, such Allowed Class 1 Claim, at the election ofthe Debtors:
                              (A)Cash equal to the amount of such Allowed Class 1 Claim;(B)
                              such other less favorable treatment as to which the Debtors and the
                              Holder of such Allowed Class 1 Claim will have agreed upon in
                              writing; or(C)such other treatment rendering such Claim
                              Unimpaired.

                               Any Allowed Class 1 Claims becoming due after the Effective
                               Date through the Consummation Date will be paid in full in Cash
                               in the ordinary course.

                               Impairment and Voting: Class 1 is Unimpaired, and the Holders of
                               Class 1 Claims are conclusively deemed to have accepted the Plan
                               pursuant to section 11260 ofthe Bankruptcy Code. Therefore,
                               the Holders of Class 1 Claims are not entitled to vote to accept or
                               reject the Plan and will not be solicited.

               2.      Class 2 —Other Secured Claims

                               Classification: Class 2 consists of the Other Secured Claims.

                       •       Ts•eatment: On or as soon as reasonably practicable after the later
                               of(i) the Initial Distribution Date if such Class 2 Claim is an
                                                - 25 -
Case 18-12808-KG    Doc 283     Filed 05/24/19     Page 32 of 71



            Allowed Class 2 Claim on the Effective Date or (ii) the date on
            which such.Class 2 Claim becomes an Allowed Class 2 Claim,
            each Holder of an Allowed Class 2 Claim will receive in full
            satisfaction, settlement, discharge and release of, and in exchange
            for, such Allowed Class 2 Claim, at the election ofthe Debtors:
            (A)Cash equal to the amount of such Allowed Class 2 Claim;(B)
            such other less favorable treatment as to which the Debtors and the
            Holder of such Allowed Class 2 Claim will have agreed upon in
            writing;(C)return of such portion ofthe collateral securing such
            Allowed Class 2 Claim with a value sufficient to fully satisfy such
            Claim; or(D)such other treatment rendering such Claim
            Unimpaired. Except with respect to Claims that are treated in
            accordance with the preceding clause (C), each Holder of an
            Allowed Other Secured Claim will retain the Liens securing its
            Allowed Other Secured Claim as of the Effective Date until full
            and final payment of such Allowed Other Secured Claim is made
            as provided in the Plan.

            Impai~inent and Voting: Class 2 is Unimpaired, and the Holders of
            Class 2 Claims are conclusively deemed to have accepted the Plan
            pursuant to section 11260 of the Bankruptcy Code. Therefore,
            the Holders of Class 2 Claims are not entitled to vote to accept or
            reject the Plan and will not be solicited.

3.    Class 3 — Prepetition Lender Secured Claims

            Classification: Class 3 consists ofthe Prepetition Lender Secured
            Claims.

            Allowance and TNeatment: The Holders ofthe Prepetition Lender
            Secured Claim have an Allowed Claim against White Eagle in an
            amount equal to the sum of(i) $382,703,913 (i.e., one hundred
            four percent(104%)of the principal amount owed under the
            Prepetition Loan Agreement, plus (ii) the amounts of all accrued
            and unpaid interest at the contractual non-default rate under the
            Prepetition Loan Agreement until November 14, 2018 and at the
            contractual default rate under the Prepetition Loan Agreement (i.e.,
            200 basis points over the contractual non-default rate)from and
            after November 14, 2018 (which shall continue to accrue until the
            Consummation Date), l~us (iii) the amounts of all accrued and
            unpaid fees, costs, and expenses, including professional fees
            (which shall continue to accrue until the Consummation Date).

            The Prepetition Lender Secured Claim is secured by the
            Prepetition Lender Lien.

            The Prepetition Lender Secured Claim and the Prepetition Lender
            Lien are not subject to any defense, counterclaim, offset, charge, or
            reduction of any kind, whether at law or in equity.

            Immediately upon the Effective Date, the Holders ofthe
            Prepetition Lender Secured Claim will receive in full satisfaction,
            settlement, discharge and release of, and in exchange for, the
            Prepetition Lender Secured Claim, all rights and distributions to
                            -26-
Case 18-12808-KG      Doc 283        Filed 05/24/19         Page 33 of 71



           which such Holder is entitled under the terms of the Prepetition
           Lender Settlement Documents, and the DIP Financing Documents
           (including adequate protection payments as set forth therein
           through the Consummation Date).

            Solely as set forth in the Prepetition Lender Settlement Documents,
            the Prepetition Lender Secured Claim and the Prepetition Lender
            Lien will be fully released, terminated, extinguished and
            discharged (i) upon the payment in full in Cash of the Early Payoff
            Amount or the Payoff Amount, as applicable, or (ii) upon the
            transfer of all unsold Collateral to the Prepetition Agent or its
            designee.

            Impairment and Voting: Class 3 is Unimpaired, and the Holders of
                                           ii~✓v~~ ~~~iii~~i vv ~i~
            viu~~ J ~i2i.ltit~ uiE' ~viiv~uc                              ,.~Cv~ty~ titP' p~W.::
                                                                  a+.~.~v .
                                                                          a

            pursuant to section 11260 of the Bankruptcy Code. Therefore,
            the Holders of Class- 3 Claims are not entitled to vote to accept or
            reject the Plan and will not be solicited.

4.    Class 4 —General Unsecured Claims

            Classification: Class 4 consists of the General Unsecured Claims.

            TNeatment: Each Holder of an Allowed Class 4 Claim, in full
            satisfaction, settlement, discharge and release of, and in exchange
            for, such Claim shall receive Cash in an amount equal to such
            Allowed Class 4 Claim on the later o£ (a)the Effective Date, or as
            soon as practicable thereafter; or(b)the date due in the ordinary
            course of business in accordance with the terms and conditions of
            the particular transaction giving rise to such Allowed Class 4
            Claim.

            Notwithstanding anything to the contrary in the Plan, after the
            Effective Date and subject to the other provisions ofthe Plan, the
            Debtors will have and will retain any and all rights and defenses
            under bankruptcy or nonbankruptcy law that the Debtors had with
            respect to any General Unsecured Claim, except with respect to
            any General Unsecured Claim Allowed by order ofthe Bankruptcy
            Court.

            Ifnpai~ment and Voting: Class 4 is Unimpaired, and the Holders of
            Class 4 Claims are conclusively deemed to have accepted the Plan
            pursuant to section 11260 ofthe Bankruptcy Code. Therefore,
            the Holders of Class 4 Claims are not entitled to vote to accept or
            reject the Plan and will not be solicited.

5.    Class 5 —Intercompany Claims

            Classification: Class 5 consists of the Intercompany Claims.

            TreatmenC: As agreed to by the Debtors and the Non-Debtor
            Affiliates, pursuant to the terms of the Prepetition Lender
            Settlement Documents,(i) each Holder of an Allowed Class 5
            Claim, in full satisfaction, settlement, discharge and release of, and
                                -27-
              Case 18-12808-KG           Doc 283           Filed 05/24/19             Page 34 of 71



                              in exchange for, such Claim shall receive its Pro Rata share of
                              Cash remaining, if any, upon the Consummation Date after the
                              payment in full in Cash of all other Allowed Claims, including DIP
                              Financing Claims, the Prepetition Lender Secured Claim in Class 3
                              and Allowed General Unsecured Claims in Class 4 and (ii) if
                              unsold Collateral is transferred to the Agent(or its designee) as set
                              forth in the Prepetition Lender Settlement Documents, Holders of
                              Allowed Class 5 Claims shall not receive any distribution
                              hereunder.

                              ImpaiNment and Voting: Class 5 is Unimpaired, and the Holders of
                              Class 5 Claims are conclusively deemed to have accepted the Plan
                              pursuant to section 11260 of the Bankruptcy Code. Therefore,
                              the Holders of Class 5 Claims are not entitled to vote to accept or
                              i~.j~C~t ~iii~ pic'~i'i 2..~. ~J`J.~~ 12.
                                                                      ^        ,~1C~t:~
                                                                      ,~ [.'~ ~.
                                                                               ^


               6.      Class 6 —Equity Interests in tl~e Debtors

                              Classification: Class 6 consists of the Equity Interests in the
                              Debtors.

                              Treatment: Pursuant to the Prepetition Lender Settlement
                              Documents, the Holders of the Equity Interests in each of the
                              Debtors as of the Petition Date have agreed that such Equity
                              Interests may be sold or transferred as set forth in the Prepetition
                              Lender Settlement Documents and, if such Equity Interests have
                              not been sold or transferred upon the Consummation Date, such
                              Holders shall retain such Equity Interests in each of the
                              Reorganized Debtors.

                      •       bnpairment and Voting: Class 6 is Unimpaired, and the Holders of
                              Class 6 Equity Interests in the Debtors will be conclusively
                              deemed to have accepted the Plan pursuant to section 11260 of
                              the Bankruptcy Code. Therefore, Holders of Class 5 Equity
                              Interests in the Debtors are not entitled to vote to accept or reject
                              the Plan and will not be solicited.

D.     SPACIAL PROVISION GOVERNING UNIMPAIRED CLAIMS

        Except as otherwise provided in the Plan and subject to and consistent with the terms of
the Prepetition Lender Settlement Documents, nothing under the Plan will affect the Debtors'
rights in respect of any Unimpaired Claims, including, without limitation, all rights in respect of
legal and equitable defenses to or setoffs or recoupments against any such Unimpaired Claims,
including the right to cure any arrears or defaults that may exist with respect to contracts to be
assumed under the Plan.

E.     SUBORDINATED CLAIMS

       The allowance, classification, and treatment of all Claims under the Plan shall take into
account and conform to the contractual, legal, and equitable subordination rights relating thereto,
whether arising under general principles of equitable subordination, section 510(b) of the
Bankruptcy Code, or otherwise. Under section 510 of the Bankruptcy Code, upon written notice,
the Debtors and the Reorganized Debtors reserve the right to re-classify, or to seek to
subordinate, any Claim in accordance with any contractual, legal, or equitable subordination
                                                     -28-
              Case 18-12808-KG          Doc 283      Filed 05/24/19     Page 35 of 71



relating thereto, and the treatment afforded any Claim under the Plan that becomes a
subordinated Claim at any time shall be modified to reflect such subordination.

F.      ACCEPTANCE OR REJECTION OF THE PLAN

               Presamed Acceptance of Plan

        All Classes of Claims and Equity Interests are Unimpaired under the Plan, and are,
therefore, presumed to have accepted the Plan pursuant to section 1126 of the Bankruptcy Code.

       2.       No Presai~ied Rejection of Plan

       No Class of Claims or Equity Interests is deemed to have rejected the Plan pursuant to
section 1126(g) of the Bankruptcy Code.

        3.      No Voting Classes

       No Class of Claims or Equity Interests will be entitled to vote to accept or reject the Plan.

G.      MEANS FOR IMPLEMENTATION OF THE PLAN

               Prepetition Lender Settlement and General Settlement of Claims

        The Plan hereby expressly incorporates all of the terms of the Prepetition Lender
Settlement Documents as if fully set forth therein. The Prepetition Lender Settlement Agreement
became binding on all parties thereto and all parties in interest in the Chapter 11 Cases upon
entry ofthe Prepetition Lender Settlement Order, which shall continue to be enforceable and
binding in all respects on and after the Effective Date. The Prepetition Lender Settlement
Documents are essential and integral to the Plan. As set forth in the Prepetition Lender
Settlement Documents, no Party to the Prepetition Lender Settlement Agreement may seek to
reject the Prepetition Lender Settlement Agreement or the Plan under section 365 of the
Bankruptcy Code (or otherwise) in the Chapter 11 Cases or any other Insolvency or Liquidation
Proceeding.

        Further, pursuant to section 1123 ofthe Bankruptcy Code, and in consideration for the
classification, distributions, releases and other benefits provided under the Plan, upon the
Effective Date, the provisions ofthe Plan will constitute a good faith compromise and settlement
of all Claims and Equity Interests and controversies resolved pursuant to the Plan, subject to and
consistent with the terms of the Prepetition Lender Settlement Documents. Except with respect
to the DIP Financing Claims, the DIP Liens, the Prepetition Lender Secured Claim, the
Prepetition Lender Lien, and any other Claim or Lien expressly Allowed under the Plan, nothing
in the Plan or the other Plan Documents constitutes an admission by the Debtors as to the
existence, merits, or amount of the Debtors' actual present or future liability on account of any
Claim or Lien in accordance with the Confirmation Order effective as of the Effective Date.

        2.      Corporate Existence

        Subject to and consistent with the terms of the Prepetition Lender Settlement Documents,
the Debtors will continue to exist after the Effective Date as separate legal entities, with all of the
powers of corporations, limited liability companies, and partnerships pursuant to the applicable
law in their states or country of incorporation or organization pursuant to the Amended
Constituent Documents.



                                                -29-
              Case 18-12808-KG                  Doc 283           Filed 05/24/19         Page 36 of 71



       As set forth in the Prepetition Lender Settlement Documents, the Liquidation Agent has
been appointed at each Debtor to do the following:

       (i)     prior to the occurrence of a Sale Trigger Event, take such actions as the
               Liquidation Agent determines in his sole and absolute discretion to be necessary
               or appropriate (including consulting with, directing, and overseeing Maple)for
               White Eagle to be prepared to launch and implement the Sale Process upon the
               occurrence of a Sale Trigger Event;provided that, prior to the occurrence of a
               Sale Trigger Event, the Liquidation Agent shall not take any action to commence
               the marketing ofthe Collateral to third parties or to otherwise contact potential
               buyers about the Collateral; and

       (ii)    if the Debtors do not pay the Early Payoff Amount in full in Cash to the
               Prepetition Agent prior t0 the occurrence of a Sale Trigger Event, the Liquidation
                          l                       1        1           T                       1                          1


               11~V11L J1CL11~ UlA+     1.1vC~111;'~ Vll +1.11
                                  1.V11U+                        i1l~iAl LlAJ111P
                                                                                iJJ ~~~ µ~~l +
                                                                                             1.11   VV V~~11V11VV V~Ji.tiV11


               Sale Trigger Event and without further order or corporate or other action by the
               Debtor Parties, the Lender Parties, or any other Person, have the sole authority
               and the express mandate to (a) conduct the Sale Process,(b)select winning bids
               for the Collateral,(c) close sale transactions on behalf of the Debtors with respect
               to the Collateral; provided that the Liquidation Agent may not cause the Debtors
               to transfer any Collateral to a purchaser without first (or simultaneously)
               receiving the proceeds of such sale (with any credit bid by the Lender Parties
               being deemed simultaneous receipt of proceeds),(d) prohibit the Debtors from
               making any expenditure not specified in any such DIP Budget(as defined in the
               Prepetition Lender Settlement Agreement) unless such expenditure is approved in
               writing by the Lender Parties,(e) obtain DIP Financing (as defined in the
               Prepetition Lender Settlement Agreement)in accordance with the Prepetition
               Lender Settlement Agreement,(~ take all other actions as he determines in his
               sole and absolute discretion are necessary and appropriate to promptly implement
               and complete the Sale Process and preserve and protect the Collateral (including
               the commencement, defense and settlement of litigation, if necessary), and (g)
               exercise veto rights over any action to be taken by the Debtors that is inconsistent
               with, or that would interfere with or delay timely completion of, the Sale Process.

        Subject to the foregoing exclusive authority and mandate granted to the Liquidation
Agent,  the existing management of the Debtors shall retain all of their other respective
management and decision-making powers on behalf of the Debtors. The Liquidation Agent shall
exercise the exclusive powers granted under the Prepetition Lender Settlement Agreement in the
role of Bankruptcy Court-appointed independent liquidation agent and he shall not be an officer,
employee, manager, or director of any ofthe Debtors.

        The Liquidation Agent shall maximize the proceeds from the sale of the Collateral in the
manner that he determines to be appropriate in his sole and absolute discretion and, in any event,
consistent with traditional fiduciary duties owed by directors and officers of corporations under
Delaware law to constituents of bankruptcy estates subject to complying with the Sale Process in
all respects as set forth in the Prepetition Lender Settlement Documents;pNovided that the
Liquidation Agent may not, in exercising his rights and duties, contest the Sale Process
(including the Sale Deadlines), in any way or seek any relief from the Bankruptcy Court to
modify the Sale Process (including the Sale Deadlines), or take any other action inconsistent
with the terms of the Prepetition Lender Settlement Documents.

       On the Effective Date or as soon thereafter as is reasonably practicable, subject to and
consistent with the terms of the Prepetition Lender Settlement Documents, the Debtors
(including, as appropriate as set forth in the Prepetition Lender Settlement Agreement, at the
                                                            -30-
              Case 18-12808-KG         Doc 283      Filed 05/24/19      Page 37 of 71



direction of the Liquidation Agent) may take all actions as may be necessary or appropriate to
effect any transaction described in, approved by, or necessary or appropriate to effectuate the
Plan, including, without limitation: (i) the execution and delivery of appropriate instruments of
transfer, assignment, assumption, or delegation of any Asset, property, right, liability, debt, or
obligation on terms consistent with the terms of the Plan and having other terms to which the
applicable parties agree;(ii) the filing of appropriate certificates or articles of incorporation and
amendments thereto; and (iii) all other actions that the applicable entities determine to be
necessary or appropriate, including, without limitation, making filings or recordings that may be
required by applicable law.

        On or after the Consummation Date, subject to the Prepetition Lender Settlement
Documents, and without prejudice to the rights of any party to a contract or other agreement with
any Reorganized Debtor, each Reorganized Debtor may take such action not inconsistent with
the Plan and as permitted by applicable law and such Reorganized Debtor's organizational
documents, as such Reorganized Debtor may determine is reasonable and appropriate, including,
without limitation, causing: (i) a Reorganized Debtor to be merged into another Reorganized
Debtor or an affiliate of a Reorganized Debtor;(ii) a Reorganized Debtor to be dissolved;(iii)
the legal name of a Reorganized Debtor to be changed; or (iv)the closure of a Reorganized
Debtor's Chapter 11 Case on the Consummation Date or any time thereafter, in each case subject
to and consistent with the terms of the Prepetition Lender Settlement Documents.

        3.     Vesting of Assets in the Debtors

         Except as otherwise provided in the Plan or the Confirmation Order and subject to and
consistent with the terms of the Prepetition Lender Settlement Documents, on or after the
Effective Date, all property and Assets ofthe Estates (including, without limitation, Causes of
Action and, unless otherwise waived or released pursuant to an order of the Bankruptcy Court or
the Plan, Avoidance Actions) will vest in the Debtors, free and clear of all Liens, Claims, charges
or other encumbrances pursuant to section 1141(c) of the Bankruptcy Code except with respect
to such Liens, Claims, charges and other encumbrances that are specifically preserved under the
Plan upon the Effective Date (including the Prepetition Lender Secured Claim, the Prepetition
Lender Lien, the DIP Financing Claim, and the DIP Liens). Notwithstanding the vesting of such
property and Assets in the Debtors on the Effective Date, the Debtors shall remain obligated to
sell or transfer the Collateral in accordance with the Prepetition Lender Settlement Documents.

        Except as may be otherwise provided in the Plan or the Confirmation Order and subject
to and consistent with the terms of the Prepetition Lender Settlement Documents, on and after
the Consummation Date, the Reorganized Debtors may operate their business and may use,
acquire or dispose of property and compromise or settle any Claims without supervision or
approval by the Bankruptcy Court and free of any restrictions of the Bankruptcy Code or
Bankruptcy Rules. Without limiting the foregoing, the Reorganized Debtors will pay the charges
that they incur after the Consummation Date for Professionals' fees, disbursements, expenses or
related support services (including reasonable fees relating to the preparation of Professional fee
applications) in the ordinary course of business and without application or notice to, or order of,
the Bankruptcy Court.

       4.      Authorized Financing /Sale

        As set forth in the Prepetition Lender Settlement Documents, until the occurrence of a
Sale Trigger Event, the Liquidation Agent's duties and authorities shall be limited to taking such
actions as he determines in his sole and absolute discretion to be necessary or appropriate
(including consulting with, directing, and overseeing Maple)for White Eagle to be prepared to
launch and implement the Sale Process. Subject to and consistent with the terms of the
Prepetition Lender Settlement Documents, if the Debtors fail to pay the Early Payoff Amount to
                                                -31-
                  Case 18-12808-KG                 Doc 283         Filed 05/24/19           Page 38 of 71



the Prepetition Agent on or before the occurrence of a Sale Trigger Event, on the next Business
Day,the Liquidation Agent shall have sole power to act on behalf of the Debtors with as
provided in Article V.B.(ii) ofthe Plan automatically and without further order or corporate
action and shall take all actions as he determines in his sole and absolute discretion as necessary
or appropriate to exercise his rights and perform his duties in accordance with the terms set forth
in the Prepetition Lender Settlement Documents.

         Subject to and consistent with the terms of the Prepetition Lender Settlement Documents,
from and after the Effective Date through the occurrence of a Sale Trigger Event, the Debtors
may not sell or transfer any Collateral without approval of the Bankruptcy Court;pNovided that,
if the Debtors attempt to sell any Collateral prior to the occurrence of a Sale Trigger Event for an
amount which is less than the Early Payoff Amount,the proceeds therefrom (after the payment
of any fees owed to Maple as a result of such sale, as applicable) shall be paid to the Prepetition
Agent to reduce the Allowed Prepetition Lender Claim dollar for dollar (first in satisfaction of
aiiiiiE~ aitCi i,iil~ai~ iii~~i~St, ii:i.S~ ivSiS~ ?xi~i~ ~nj'iei~~~~u~iil~ i~'i~~i~ iii ~d~lcif~~+~~1L3:1 Cf r~'.n~:j',u~~'
pNovided,further, that the Lender Parties' credit bid and objection rights are fully preserved~with
respect to any such proposed sale or transfer. If any such sale or transfer is approved by the
Bankruptcy Court after notice and a hearing, the Debtors are authorized, pursuant to section
1123(a) ofthe Bankruptcy Code and notwithstanding any otherwise applicable nonbankruptcy
law, to enter into and consummate such transaction.

         Subject to and consistent with the terms of the Prepetition Lender Settlement Documents,
after the occurrence of a Sale Trigger Event and notwithstanding any applicable nonbankruptcy
law,the Debtors, at the direction of the Liquidation Agent based on the advice of Maple, may
sell any or all oftheir Assets or property (including the equity interests in White Eagle) without
further notice to or order ofthe Bankruptcy Court, act or action under applicable law, regulation,
order, or rule or the vote, consent, authorization or approval of any Entity. The Lender Parties
and Emergent shall each have the right to object to any proposed sale of some or all of the
Collateral pursuant to the Sale Process by filing an objection to such sale with the Bankruptcy
Court. So long as the Lender Parties and Emergent receive at least seven(7) days' notice of the
proposed sale of some or all of the Collateral pursuant to the Sale Process, the filing of such an
objection shall not stay any proposed sale. The burden shall be on the objecting party to obtain
expedited consideration of such objection (to which any opposing party shall not unreasonably
object). At the hearing before the Bankruptcy Court to consider any such objection, the burden
shall be on the objecting party to prove that the sale does not satisfy the requirements of section
363 ofthe Bankruptcy Code;pNovided that such objection shall not challenge the adequacy of
the Sale Process as contemplated by the Prepetition Lender Settlement Documents. None ofthe
filing, the pendency, nor the determination of any such objection shall prevent or stay the
Collateral from being transferred to the Lender Parties on or promptly after the Outside Closing
Date pursuant to the Prepetition Lender Settlement Documents.

        Subject to and consistent with the terms of the Prepetition Lender Settlement Documents,
from and after the Effective Date and notwithstanding any applicable nonbankruptcy law, the
Debtors and the Liquidation Agent, as applicable, shall be and are authorized to execute and
deliver any loan, financing, and ancillary documents, and shall be and are authorized to execute,
deliver, file, record and issue any other notes, guarantees, deeds of trust, security agreements,
documents (including UCC financing statements), amendments to the foregoing, or agreements
in connection therewith, in each case without further notice to or order ofthe Bankruptcy Court,
act or action under applicable law, regulation, order, or rule or the vote, consent, authorization or
approval of any Entity; pNovided that, as set forth in the Prepetition Lender Settlement
Documents, the Debtors may not incur any additional funded indebtedness after the Effective
Date and through the Consummation Date except to the extent the proceeds of which shall be
used simultaneously to pay the DIP Financing Claims and the Prepetition Lender Secured Claim

                                                              -32-
              Case 18-12808-KG           Doc 283      Filed 05/24/19      Page 39 of 71



in full in Cash. Any holder of a lien or security interest whose claim is satisfied under the Plan,
shall be required to file terminations of any perfection instruments.

        Except as otherwise provided in the Plan or the Confirmation Order, all Cash necessary
for the Debtors and the Reorganized Debtors to make payments required pursuant to the Plan
will be obtained pursuant to the DIP Financing Documents and the Debtors and the Reorganized
Debtors' Cash balances, including Cash from the receipt of Insurance Policy proceeds; provided
that, notwithstanding anything to the contrary in the Plan, the Debtors shall remain subject to the
DIP Financing Documents for the use of Cash Collateral (including proceeds of DIP Financing)
through the Consummation Date, including the budget and permitted variances and requirement
to make adequate protection payments included in the DIP Financing Documents through the
Consummation Date. Cash payments to be made pursuant to the Plan will be made by the
Debtors or the Reorganized Debtors, as applicable.
        ~t~~i~Prt to arZ~i nnncictPnt ~~~th the tPrmc of the p~~~Ptitinn ~.Pnr~~r QPttl~m~nt Tl~~~µmPntg~
from and after the Consummation Date and notwithstanding any applicable nonbankruptcy law,
the Reorganized Debtors, at the direction of management, shall be and are authorized to execute
and deliver any sale and ancillary documents with respect to the Reorganized Debtors' assets,
and shall be and are authorized to execute, deliver, file, record and issue any other purchase
agreements, bills of sale, assignment and transfer documents, amendments to the foregoing, or
agreements in connection therewith, in each case without further notice to or order of the
Bankruptcy Court, act or action under applicable law, regulation, order, or rule or the vote,
consent, authorization or approval of any Entity, subject to the limitations set forth in the Plan.

        5.     Treatment of Vacant Classes

        Any Claim or Equity Interest in a Class considered vacant under Article III.B ofthe Plan
shall receive no Plan Distribution.

       6.      No Substantive Consolidation

        The Plan does not provide for substantive consolidation of the Debtors. Each ofthe
Estates of the Debtors shall remain separate and distinct for all purposes under the Plan,
including for purposes of classifying and treating Claims under the Plan.

       7.      Release of Liens, Claims and Equity Interests

        Except as otherwise provided in the Plan or in any contract, instrument, release or other
agreement or document entered into or delivered in connection with the Plan and subject to and
consistent with the terms of the Prepetition Lender Settlement Documents,from and after the
Effective Date and concurrently with the applicable distributions made pursuant to the Plan, all
Liens, Claims, Equity Interests, mortgages, deeds of trust, or other security interests against the
property ofthe Estates (other than the Prepetition Lender Secured Claim, the Prepetition Lender
Lien, the DIP Financing Claims and the DIP Liens) will be fully released, terminated,
extinguished and discharged, in each case without further notice to or order ofthe Bankruptcy
Court, act or action under applicable law, regulation, order, or rule or the vote, consent,
authorization or approval of any Entity. Subject to and consistent with the terms of the
Prepetition Lender Settlement Documents, any Entity holding such Liens or Equity Interests
extinguished pursuant to the prior sentence will, pursuant to section 1142 of the Bankruptcy
Code, promptly execute and deliver to the Debtors or the Reorganized Debtors, as applicable,
such instruments of termination, release, satisfaction and/or assignment (in recordable form) as
may be reasonably requested by the Debtors or the Reorganized Debtors, as applicable.


                                                 -33-
               Case 18-12808-KG              Doc 283        Filed 05/24/19         Page 40 of 71



        Solely as set forth in the Prepetition Lender Settlement Documents,the Prepetition
Lender Secured Claim, the Prepetition Lender Lien, the DIP Financing Claims and the DIP Liens
will be fully released, terminated, extinguished and discharged, in each case (i) upon the
payment in full in Cash of the Early Payoff Amount or the Payoff Amount, as applicable, to the
Prepetition Agent or (ii) upon the transfer of all unsold Collateral to the Prepetition Agent or its
designee.

        S.       Certificate of Incorporation and Bylaws

        Subject to and consistent with the terms of the Prepetition Lender Settlement Documents,
the Debtors shall have executed the Amended Constituent Documents (including the granting of
duties and powers to the Liquidation Agent as set forth in the Prepetition Lender Settlement
Agreement).
                                                        ~..,..,r,,.
        AlLCI li1G ~1~5i1SUi11111itI1V11 LAIG~ Li1C nEvi a111[.c~ t~i2v~i.v1S Sllaii uiiiiiiu vi Su~~e~.ii iii
Amended Constituent Documents to satisfy the provisions of the Plan and the Bankruptcy Code
and the Prepetition Lender Settlement Documents, and will (i) include, among other things,
pursuant to section 1123(a)(6) of the Bankruptcy Code, a provision prohibiting the issuance of
non-voting equity securities, but only to the extent required by section 1123(a)(6) ofthe
Bankruptcy Code, and (ii) to the extent necessary or appropriate, include such provisions as may
be needed to effectuate and consummate the Plan (including the Prepetition Lender Settlement
Agreement) and the transactions contemplated therein.

        9.       Management of Debtors

        As of the Effective Date, the initial officers, directors, and managers of the Debtors
(except the Independent Manager as defined in the Prepetition Loan Agreement) will be the
officers of the Debtors existing immediately prior to the Effective Date, subject to and consistent
with the terms ofthe Prepetition Lender Settlement Documents. Except as set forth in the Plan,
any other directors, managers, or officers of the Debtors shall be deemed removed as of the
Effective Date, in each case without further notice to or order of the Bankruptcy Court, act or
action under applicable law, regulation, order, or rule or the vote, consent, authorization or
approval of any Entity.

         Pursuant to section 1129(a)(5) of the Bankruptcy Code, the Debtors will disclose, prior to
the Confirmation Hearing, the identity and affiliations of any Person proposed to serve on the
initial board of directors or as a manager or officer ofthe Debtors and to the extent such Person
is an insider other than by virtue of being a director, manager or officer, the nature of any
compensation for such Person. Each such director and each officer will serve from and after the
Effective Date pursuant to applicable law and the terms ofthe Amended Constituent Documents
and the other constituent and organizational documents ofthe Debtors.

        10.      Company Action

        Subject to and consistent with the terms of the Prepetition Lender Settlement Documents,
each of the Debtors, the Reorganized Debtors and the Liquidation Agent, as applicable, may take
any and all actions to execute, deliver, File or record such contracts, instruments, releases and
other agreements or documents and take such actions as may be necessary or appropriate to
effectuate and implement the provisions of the Plan or the Prepetition Lender Settlement
Documents, as applicable, in the name of and on behalf of the Debtors or the Reorganized
Debtors, as applicable, and in each case without further notice to or order of the Bankruptcy
Court, act or action under applicable law, regulation, order, or rule or any requirement of further
action, vote or other approval or authorization by the security holders, officers or directors of the

                                                       -34-
                   Case 18-12808-KG                 Doc 283         Filed 05/24/19           Page 41 of 71



Debtors or the Reorganized Debtors and as applicable or by any other Person (except for those
expressly required pursuant to the Plan or the Prepetition Lender Settlement Documents).

        Prior to, on or after the Effective Date (as appropriate), all matters provided for pursuant
to the Plan that would otherwise require approval of the stockholders, directors, managers or
members of any Debtor or any Affiliate thereof(as of prior to the Effective Date) will be deemed
to have been so approved and will be in effect prior to, on or after the Effective Date (as
appropriate) pursuant to applicable law and without any requirement of further action by the
stockholders, directors, managers or members of such Debtors, or the need for any approvals,
authorizations, actions or consents of any Person.

        Subject to and consistent with the terms of the Prepetition Lender Settlement Documents,
all matters provided for in the Plan involving the legal or corporate structure of any Debtor or
any Reorganized Debtor, as applicable, and any legal or corporate action required by any Debtor
         7l           .] Tl_1_a._..     1:.x,.7,_7               +;.,.,-.  X41. +    ~~nr.       ~ 7~ y   doom ~ 4n ~a~~P
(~1 dIly 1Z~Ur~A.~i1GGU LIGULVI dJ Q.~JiJ111.0.V1G~ ill 1~V1111G1.~tvt1 vvi~ii ~~ii, 1 iuii~ `v'v'ifi iii u~.~.iiif'u ~v iiu~...

occurred and will be in full force and effect in all respects, in each case without further notice to
or order of the Bankruptcy Court, act or action under applicable law, regulation, order, or rule or
any requirement of further action, vote or other approval or authorization by the security holders,
officers or directors of any Debtor or any Reorganized Debtor, as applicable, or by any other
Person. Subject to and consistent with the terms of the Prepetition Lender Settlement
Documents, on the Effective Date, the appropriate officers of each Debtor and each Reorganized
Debtor, as applicable, as well as the Liquidation Agent, are authorized to issue, execute, deliver,
and consummate the transactions contemplated by, the contracts, agreements, documents,
guarantees, pledges, consents, securities, certificates, resolutions and instruments contemplated
by or described in the Plan in the name of and on behalf of the Debtor and each Reorganized
Debtor, as applicable, in each case without further notice to or order ofthe Bankruptcy Court, act
or action under applicable law, regulation, order, or rule or any requirement of further action,
vote or other approval or authorization by any Person. The secretary and any assistant secretary
of each Debtor and each Reorganized Debtor, as applicable, will be authorized to certify or attest
to any ofthe foregoing actions.

          11.        Cancellation of Notes, Certificates and Instruments

        Except for the purpose of evidencing a right to a distribution under the Plan and except as
otherwise set forth in the Plan and subject to and consistent with the terms ofthe Prepetition
Lender Settlement Documents, on the Effective Date, all agreements, instruments, Securities and
other documents evidencing any prepetition Claim or Equity Interest and any rights of any
Holder in respect thereof shall be deemed cancelled, discharged, and of no force or effect. The
holders of or parties to such cancelled instruments, Securities, and other documentation will have
no rights arising from or related to such instruments, Securities, or other documentation or the
cancellation thereof, except the rights provided for pursuant to the Plan and the obligations of the
Debtors thereunder or in any way related thereto will be fully released, terminated, extinguished
and discharged, in each case without further notice to or order of the Bankruptcy Court, act or
action under applicable law, regulation, order, or rule or any requirement of further action, vote
or other approval or authorization by any Person. Notwithstanding such cancellation and
discharge, the Prepetition Loan Agreement shall continue in effect to the extent necessary to:(1)
allow the Prepetition Lender and the Prepetition Agent to receive Plan Distributions on account
of the Allowed Prepetition Lender Secured Claim and (2) allow the Debtors and the Reorganized
Debtors to make distributions pursuant to the Plan and in accordance with the Prepetition Lender
Settlement Documents.




                                                               -35-
                Case 18-12808-KG                Doc 283         Filed 05/24/19           Page 42 of 71



       12.       Cancellation of Existing Instruments Governing Security Interests

       Subject to and consistent with the terms ofthe Prepetition Lender Settlement Documents,
upon  payment  or other satisfaction of an Allowed Other Secured Claim or Allowed Prepetition
Lender  Secured  Claim, or promptly thereafter, the Holder of such Allowed Other Secured Claim
or Allowed  Prepetition  Lender Secured Claim shall deliver to the Debtors or Reorganized
Debtors, as applicable,  any collateral or other property of a Debtor held by such Holder, together
with any termination   statements, instruments of satisfaction, or releases of all security interests
with respect to its Allowed  Other  Secured Claim or Allowed Prepetition Lender Secured Claim
that may be reasonably   required to terminate any related financing statements, mortgages,
mechanics' or other   statutory Liens, or lis pendens, or similar interests or documents.

        13.      Restructuring Transactions
        C7 _.L:,, + +.~  ,a         +,..~+  '1-l. 1-, +o«w.c. ~ +~        Aror~ 4i4i~n ~t  n~Ar ~vtilvm ant P~.l~.7.Am P
                                                                                          vuuv                         r~.~.C,~
        ~.7 UU~Glil W Q.11U 1JV11J1J1G11L VJ1611 ~lll. L1J1111J ~'1 61ti. i t~rf'~i Livia

on the Effective Date or as soon as reasonably practicable thereafter, the Debtors or Reorganized
Debtors, as applicable, may take all actions consistent with the Plan as may be necessary or
appropriate to effect any transaction described in, approved by, contemplated by, or necessary to
effectuate the Restructuring Transactions under and in connection with the Plan.

        14.      Plan Documents

        The documents, if any,to be Filed as part ofthe Plan Documents, including any
amendments, restatements, supplements, or other modifications to such documents, and any
consents, waivers, or other deviations under or from any such documents, shall be incorporated
in the Plan by reference (including to the applicable definitions in Article I ofthe Plan) and fully
enforceable as if stated in full therein.

H.     TREATMENT OF EXECUTORY CONTl~ACTS

                  Assumption of Executory Contracts

       On the Effective Date, all Executory Contracts of the Debtors will be deemed assumed in
accordance with, and subject to, the provisions and requirements of sections 365 and 1123 of the
Bankruptcy Code, except for those Executory Contracts (including, without limitation,
employment agreements)that:

                            have previously expired or terminated pursuant to their own terms or by
                            agreement of the parties thereto; or

                            have been rejected by order of the Bankruptcy Court.

        The Debtors do not have any Unexpired Leases. Without amending or altering any prior
order of the Bankruptcy Court approving the assumption or rejection of any Executory Contract
or Unexpired Lease, entry of the Confirmation Order by the Bankruptcy Court will constitute
approval of such assumptions pursuant to sections 365(a) and 1123 of the Bankruptcy Code. To
the extent any provision in any Executory Contract assumed pursuant to the Plan restricts or
prevents, or purports to restrict or prevent, or is breached or deemed breached by, the Debtors'
assumption of such Executory Contract, then such provision will be deemed modified such that
the transactions contemplated by the Plan will not entitle the non-debtor party thereto to
terminate such Executory Contract or to exercise any other default-related rights with respect
thereto. Each Executory Contract assumed pursuant to this Article of the Plan will revest in and
be fully enforceable by the Debtors and the Reorganized Debtors in accordance with its terms,

                                                           -36-
                  Case 18-12808-KG                 Doc 283         Filed 05/24/19           Page 43 of 71



except as modified by the provisions of the Plan, any order of the Bankruptcy Court authorizing
and providing for its assumption, or applicable law.

       The Prepetition Lender Settlement Agreement may not be rejected by the Debtors or the
Non-Debtor Affiliates in the Chapter 11 Cases or any other Insolvency or Liquidation
Proceeding.

         2.         Assignment of Executor-g~ Contracts

       Executory Contracts may only be assigned by the Debtors prior to the Consummation
Date with the prior written consent of the Lender Parties. In the event of an assignment of an
Executory Contract, at least ten(10) days prior to the Confirmation Hearing, the Debtors will
serve upon counterparties to such Executory Contracts a notice of the proposed assumption and
assignment that will: (a) list the applicable cure amount, if any;(b)identify the party to which
 1_., T'_     i     !'~.,.,.+...,. ,~. 'll L.        ~. /.,l a      1-. f7,~          ~»v~oc. ~r ~~ ~ rt n~iA ti~nc 4~rr         n•
L11G ~1~Gl~l,lll~ly 1.V11L1 C1.14t VV111 V2 QJJ1~11C'U~ `l~~ IIGJV~lUI. llll. j'~JrviJ~uui~.J lvi liiiii~ vv~~.0~ivii.~ ui...i etv~

and (d) explain the process by which related disputes will be resolved by the Bankruptcy Court;
additionally, the Debtors will file with the Bankruptcy Court a list of such Executory Contracts
to be assigned and the proposed cure amounts. Any applicable cure amounts will be satisfied,
pursuant to section 365(b)(1) of the Bankruptcy Code, by payment of the cure amount in Cash on
the Effective Date or on such other terms as the parties to such Executory Contracts may
otherwise agree.

        Any objection by a counterparty to an Executory Contract to a proposed assignment or
any related cure amount must be Filed, served and actually received by the Debtors at least three
(3)Business Days prior to the Confirmation Hearing. Any counterparty to an Executory
Contract that fails to object timely to the proposed assignment or cure amount will be deemed to
have consented to such assignment of its Executory Contract. The Confirmation Order will
constitute an order of the Bankruptcy Court approving any proposed assignments of Executory
Contracts pursuant to sections 365 and 1123 ofthe Bankruptcy Code as of the Effective Date.

        In the event of a dispute regarding (a)the amount of any cure payment,(b)the ability of
any assignee to provide "adequate assurance of future performance"(within the meaning of
section 365 ofthe Bankruptcy Code) under the Executory Contract to be assigned or (c) any
other matter pertaining to assignment, the applicable cure payments required by section
365(b)(1) of the Bankruptcy Code will be made following the entry of a Final Order or orders
resolving the dispute and approving the assignment. The Debtors, in their sole option, reserve
the right to reject such Executory Contract at any time in lieu of assuming and assigning it.

                    Cure of Defaults for Assumed Executory Contracts

        Any monetary amounts by which any Executory Contract to be assumed hereunder is in
default shall be satisfied, under section 365(b)(1) of the Bankruptcy Code, by the Debtors or
Reorganized Debtors, as applicable, upon assumption thereof, by payment ofthe default amount
in Cash as and when due in the ordinary course or on such other terms as the parties to such
Executory Contracts may otherwise agree. Any Claims arising under Executory Contracts
between the Debtors and their Affiliates shall be treated as Intercompany Claims under the Plan.
The Debtors may serve a notice on parties to executory contracts to be assumed reflecting the
Debtors' intention to assume the contract or lease in connection with the Plan and setting forth
the proposed Cure Amount(if any). If a counterparty to any executory contract that the Debtors
or Reorganized Debtors, as applicable intend to assume does not receive such a notice, the
proposed Cure Amount for such executory contract shall be deemed to be zero dollars ($0).

        In the event of a dispute regarding (1)the amount of any payments to cure a default,(2)
the ability of the Debtors, the Reorganized Debtors or any assignee to provide "adequate
                                                              -37-
              Case 18-12808-KG          Doc 283     Filed 05/24/19      Page 44 of 71



assurance of future performance"(within the meaning of section 365 of the Bankruptcy Code)
under the contract to be assumed or(3) any other matter pertaining to assumption, the cure
payments required by section 365(b)(1) of the Bankruptcy Code will be made following the entry
of a Final Order or orders resolving the dispute and approving the assumption. The Debtors or
Reorganized Debtors, as applicable, in their sole option, reserve the right to reject such
Executory Contract at any time in lieu of assuming it.

       4.      Assumption of Insurance Policies

        Subject to and consistent with the terms of the Prepetition Lender Settlement Documents,
upon the Effective Date, the Debtors will assume all ofthe Insurance Policies pursuant to section
365(a) of the Bankruptcy Code and all such Insurance Policies shall vest in the Debtors. Unless
previously effectuated by separate order entered by the Bankruptcy Court, entry of the
Confirmation Order will constitute the Bankruptcy Court's approval ofthe Debtors' foregoing
a~~~mntic~n cif each cif the Tns~r~nce Policies ~~d all such Insurance Policies shall continue in full
force and effect thereafter in accordance with their respective terms. Notwithstanding anything
to the contrary contained in the Plan, confirmation of the Plan will not impair or otherwise
modify any rights ofthe Debtors or the Reorganized Debtors under the Insurance Policies.

       5.      Indemnification Provisions

        All indemnification provisions currently in place (whether in the by-laws, certificate of
incorporation, board resolutions, contracts, or otherwise) for the directors, officers and managers
of the Debtors who served in such capacity as ofthe Petition Date with respect to or based upon
any act or omission taken or omitted in such capacities, for or on behalf ofthe Debtors, will be
Reinstated (or assumed, as the case may be), and will survive effectiveness of the Plan. The
Liquidation Agent shall be the beneficiary of any such indemnity provisions or, to the extent
such indemnity provisions are not applicable, a separate indemnity agreement to be agreed by the
Debtors and the Liquidation Agent. No such Reinstatement or assumption shall in any way
extend the scope or term of any indemnification provision beyond that contemplated in the
underlying contract or document as applicable.

I.     PROVISIONS GOVERNING DISTRIBUTIONS

               Dates of Distributions

        Subject to and consistent with the terms of the Prepetition Lender Settlement Documents,
and except as otherwise provided in the Plan, on the Effective Date or as soon as reasonably
practicable thereafter (or if a Claim is not an Allowed Claim or Equity Interest on the Effective
Date, on the date that such Claim or Equity Interest becomes an Allowed Claim or Equity
Interest, or as soon as reasonably practicable thereafter), each Holder of an Allowed Claim or
Equity Interest against the Debtors shall receive the full amount of the distributions that the Plan
or the Prepetition Lender Settlement Documents, as applicable, provides for Allowed Claims or
Equity Interests in the applicable Class and in the manner provided in the Plan. In the event that
any payment or act under the Plan is required to be made or performed on a date that is not on a
Business Day,then the making of such payment or the performance of such act may be
completed on the next succeeding Business Day, but shall be deemed to have been completed as
of the required date. If and to the extent there are Disputed Claims or Equity Interests,
distributions on account of any such Disputed Claims or Equity Interests shall be made pursuant
to the provisions provided in the Plan. Except as otherwise provided in the Plan, the Prepetition
Lender Settlement Documents, Holders of Claims and Equity Interests shall not be entitled to
interest, dividends or accruals on the distributions provided for therein, regardless of whether
distributions are delivered on or at any time after the Effective Date.
                  Case 18-12808-KG               Doc 283         Filed 05/24/19         Page 45 of 71



        Upon the Effective Date, all Debts of the Debtors shall be deemed fixed and adjusted
pursuant to the Plan and the Debtors shall have no liability on account of any Claims or Equity
Interests except as set forth in the Plan and in the Confirmation Order. Subject to and consistent
with the terms of the Prepetition Lender Settlement Documents, all payments and all
distributions made by the Distribution Agent under the Plan shall be in full and final satisfaction,
settlement and release of all Claims and Equity Interests against the Debtors and the Reorganized
Debtors.

        At the close of business on the Distribution Record Date, the transfer ledgers for the
Claims against the Debtors and the Equity Interests in the Debtors shall be closed, and there shall
be no further changes in the record holders of such Claims and Equity Interests. The Debtors,
the Reorganized Debtors, and the Distribution Agent, and each of their respective agents,
successors, and assigns shall have no obligation to recognize the Transfer of any Claims against
the Debtors or Equity Interests in the Debtors occurring after the Distribution Record Date and
 1__1t 1__     1 a      +....a +..              a .1  1 ~    ~~             ~r P in~nr c
Slldll UG G111111GU 111JLGclU LV 1G1.V~11iGG alai ui~ai ivi uti Nui~'iv~i.S ~~~T'~,L~.~u~,a rVi~~1 vii~~ i~iC.
                                                                                                             ci.". i~.
                                                                                                                     r
                                                                                                                     .~~:~~

holders stated on the transfer ledgers as ofthe close of business on the Distribution Record Date
irrespective of the number of distributions to be made under the Plan to such Persons or the date
of such distributions.

         2.        Distribution Agent

        Subject to and consistent with the terms of the Prepetition Lender Settlement Documents,
and except as provided in the Plan, all distributions under the Plan shall be made by the Debtors
or the Reorganized Debtors, as applicable, as Distribution Agent, or by such other Entity
designated by the Debtors or the Reorganized Debtors, as applicable, as a Distribution Agent on
the Effective Date or thereafter. The Debtors or the Reorganized Debtors, as applicable, or such
other Entity designated by the Debtors or the Reorganized Debtors, as applicable, to be the
Distribution Agent, shall not be required to give any bond or surety or other security for the
performance of such Distribution Agent's duties unless otherwise ordered by the Bankruptcy
Court.

        Subject to and consistent with the terms of the Prepetition Lender Settlement Documents,
the Distribution Agent shall be empowered to (a) effect all actions and execute all agreements,
instruments, and other documents necessary to perform its duties under the Plan;(b) make all
distributions contemplated hereby;(c)employ professionals to represent it with respect to its
responsibilities; and (d) exercise such other powers as may be vested in the Distribution Agent
by order of the Bankruptcy Court, pursuant to the Plan, or as deemed by the Distribution Agent
to be necessary and proper to implement the provisions thereof.

         3.        Disputed Claims Reserve

        Prior to, or concurrently with, the occurrence of the Consummation Date, if the Debtors
have paid in full the Early Payoff Amount or the Payoff Amount to the Prepetition Agent, the
Debtors shall establish, fund, and maintain a reserve in an amount determined by the Debtors in
good faith to be sufficient to pay all Disputed Claims and accrued and unpaid Administrative
Expense Claims and Professional Fee Claims (the "Disputed Claims Reserve"). Any payments
to be made under this Plan after the Consummation Date shall be paid from the Disputed Claims
Reserve. Upon the resolution of all Disputed Claims, Administrative Expense Claims filed by
the applicable Administrative Expense Claims Bar Date, and Professional Fee Claims filed by
the Professional Fee Claims Bar Date, funds remaining in the Disputed Claims Reserve shall be
remitted to the Reorganized Debtors.

        If unsold Collateral is transferred to the Agent (or its designee) pursuant to the terms of
the Prepetition Lender Settlement Documents,(i) the Debtors and the Lender Parties shall
                                                           -39-
             Case 18-12808-KG              Doc 283       Filed 05/24/19         Page 46 of 71




determine in good faith an amount sufficient to pay all Disputed Claims and accrued and unpaid
Administrative Expense Claims and Professional Fee Claims (and if no such agreement can be
reached, the Bankruptcy Court shall determine the appropriate amount) and such amount shall
not be transferred to the Agent(or its designee) but, rather, shall be deposited in the Disputed
Claims Reserve,(ii) the Disputed Claims Reserve shall be under the control of, and managed by,
an independent third party mutually agreeable to the Debtors and the Lender Parties or, if no
such agreement can be reached, selected by the Bankruptcy Court,(iii) the Lender Parties shall
be granted a lien over the Disputed Claims Reserve, and (iv) upon the resolution of all Disputed
Claims, Administrative Expense Claims filed by the Administrative Expense Claims Bar Date,
and Professional Fee Claims filed by the Professional Fee Claims Bar Date, funds remaining in
the Disputed Claims Reserve shall be remitted to the Agent(or its designee).

       4.       Cash Distributions

       iJ1StT`1C7UilOri5 OI l,1Sri T11ay De IT1dQ~ Dy w1YZ i"r~illSlEr iiuiii a u~iiiw~ii, uaiin, 2i~Cc,~,~ «~a~
Cash payments made to foreign Creditors may be made in such funds and by such means as are
necessary or customary in a particular• foreign jurisdiction.

       5.       Rounding of Pay►neiits

        Whenever the Plan would otherwise call for, with respect to a particular Person, payment
of a fraction of a dollar, the actual payment or distribution shall reflect a rounding of such
fraction to the nearest whole dollar (up or down), with half dollars being rounded down. To the
extent that Cash to be distributed under the Plan remains undistributed as a result of the
aforementioned rounding, such Cash or stock shall be treated as "Unclaimed Property" under the
Plan.

       6.       De 1l~Iinzsrais Distribution

        Except as to any Allowed Claim that is Unimpaired under the Plan, none of the Debtors,
the Reorganized Debtors, or the Distribution Agent shall have any obligation to make any Plan
Distributions with a value of less than $100, unless a written request therefor is received by the
Distribution Agent from the relevant recipient at the addresses set forth in Article XIII K of the
Plan within 120 days after the later of the (i) Effective Date and (ii) the date such Claim becomes
an Allowed Claim. De minimis distributions for which no such request is timely received shall
revert to the Debtors or the Reorganized Debtors, as applicable. Upon such reversion, the
relevant Allowed Claim (and any Claim on account of missed distributions) shall be
automatically deemed satisfied, discharged and forever barred, notwithstanding any federal or
state escheat laws to the contrary.
        Notwithstanding any other provision of the Plan, none of the Debtors, the Reorganized
Debtors, or any Distribution Agent shall have any obligation to make a particular distribution to
a specific Holder of an Allowed Claim if such Holder is also the Holder of a Disputed Claim.

        7.      Distributions oYi Account of Claims Alla~~ved After the Effective Date

        Except as otherwise agreed by the Holder of a particular Claim or as provided in the Plan,
all distributions shall be made pursuant to the terms of the Plan and the Confirmation Order.
Distributions to any Holder of an Allowed Claim shall be allocated first to the principal amount
of any such Allowed Claim, as determined for U.S. federal income tax purposes and then, to the
extent the consideration exceeds such amount, to the remainder of such Claim comprising
accrued but unpaid interest, if any (but solely to the extent that interest is an allowable portion of
such Allowed Claim).

                                                       .~
               Case 18-12808-KG           Doc 283      Filed 05/24/19      Page 47 of 71



                General Distribution Procedures

        Subject to and consistent with the terms ofthe Prepetition Lender Settlement Documents,
the Debtors or the Reorganized Debtors, as applicable, or any other duly appointed Distribution
Agent, shall make all distributions of Cash or other property required under the Plan, unless the
Plan specifically provides otherwise. All Cash and other property herd by the Debtors or the
Reorganized Debtors, as applicable, for distribution under the Plan shall not be subject to any
claim by any 1'e~son, except as provided under the Plan, the DIP Financing Documents, and the
Prepetition Lender Settlement Documents.

        9.      Address for Delivel~~ of Distributions

        Distributions to Holders of Allowed Claims, to the extent provided for under the Plan,
shall be made(1) at the address set forth on any proofs of claim Filed by such Holders (to the
~Xt~T~~ ~uCt~ N~~~f~ of Maim ale ~'~l~~l ~n the ~l~aYt~r 1 1 ~a~~~~~ ~7~ at tha ar~~rPecPc cPt firth in
any written notices of address change delivered to the Debtors, or(3) at the addresses in the
Debtors' books and records.

        10.     Undeliverable Distributions and Unclaimed Property

        If the distribution to the Holder of any Allowed Claim is returned to the Debtors or the
Reorganized Debtors as undeliverable, no further distribution shall be made to such Holder, and
the Debtors and the Reorganized Debtors shall have no obligation to make any further
distribution to the Holder, unless and until the Debtors or the Reorganized Debtors are notified in
writing of such Holder's then current address.

        Any Entity that fails to claim any Cash within one (1) year from the date upon which a
distribution is first made to such entity shall forfeit all rights to any distribution under the Plan.
Entities that fail to claim Cash shall forfeit their rights thereto and shall have no claim
whatsoever against the Debtors or the Reorganized Debtors or against any Holder of an Allowed
Claim to whom distributions are made by the Debtors or the Reorganized Debtors.

        11.     Withholding Taxes

        In connection with the Plan, to the extent applicable, the Debtors and the Reorganized
Debtors shall comply with all tax withholding and reporting requirements imposed on them by
any Governmental Unit, and all distributions made pursuant to the Plan shall be subject to such
withholding and reporting requirements. The Debtors and the Reorganized Debtors shall be
entitled to deduct any U.S. federal, state or local withholding taxes from any Cash payments
made with respect to Allowed Claims, as appropriate. As a condition to receiving any
distribution under the Plan, the Debtors and the Reorganized Debtors may require that the Holder
of an Allowed Claim entitled to receive a distribution pursuant to the Plan provide such Holder's
taxpayer identification number and such other information and certification as may be deemed
necessary for the Debtors or the Reorganized Debtors to comply with applicable tax reporting
and withholding laws. Any amounts withheld pursuant hereto shall be deemed to have been
distributed to and received by the applicable recipient for all purposes ofthe Plan.

        12.     Setoffs

        Subject to and consistent with the terms of the Prepetition Lender Settlement Documents,
the Debtors and the Reorganized Debtors may, to the extent permitted under applicable law,
setoff against any Allowed Claim (other than the Prepetition Lender Secured Claim or the DIP
Financing Claims) and any distributions to be made pursuant to the Plan on account of such
Allowed Claim, the claims, rights and causes of action of any nature that the Debtors or the
                                                  -41 -
              Case 18-12808-KG            Doc 283       Filed 05/24/19        Page 48 of 71




Reorganized Debtors may hold against the Holder of such Allowed Claim that are not otherwise
waived, released or compromised in accordance with the Plan;pNovided, however, that neither
such a setoff nor the allowance of any Claim hereunder shall constitute a waiver or release by the
Debtors or the Reorganized Debtors of any such claims, rights and causes of action that the
Debtors or the Reorganized Debtoz•s possesses against such Holder.

        13.      Surrender of Cancelled Instt•uments or Securities

         As a condition precedent to receiving any distribution pursuant to the Plan on account of
an Allowed Claim evidenced by negotiable instruments, securities, or notes canceled pursuant to
Article V of the Ilan, the Holder of such Claim will tender the applicable negotiable instruments,
securities, or notes evidencing such Clairn (or a sworn affidavit identifying the negotiable
instruments, securities, or notes formerly held by such Holder and certifying that they have been
lost), to the Debtors or the Reorganized Debtors, as applicable, or another applicable Distribution
A~erit UriIeSS Wa1VeC't lri WTltlri~ ~y i11e 1'7eniOr5 OT l'Cle t'~C(~T~dTli[,Gu LcvivTS~ aS a~~ii~avic.

        14.      Lost, Stolen, Mutilated oi• Destro3~ed Securities

        In addition to any requirements under any applicable agreement and applicable law, any
Holder of a Clairn evidenced by a security or note that has been lost, stolen, mutilated, or
destroyed will, in lieu of surrendering such security or note to the extent required by the Plan,
deliver to the Debtors or the Reorganized Debtors, as applicable, and other applicable
Distribution Agent: (x)evidence reasonably satisfactory to the Debtors or the Reorganized
Debtors, as applicable, and other applicable Distribution Agent of such loss, theft, mutilation, or
destruction; and (y)such security or indemnity as may be required by the Debtors or the
Reorganized Debtors, as applicable, and other applicable Distribution Agent to -hold such party
harmless from any damages, liabilities, or costs incurred in treating such individual as a Holder
of an Allowed Claim. Upon compliance with Article VII L of the Plan as determined by the
Debtors or Reorganized Debtors, as applicable, by a Holder of a Claim evidenced by a security
or note, such Holder will, for all purposes under the Plan, be deemed to have surrendered such
security or note to the Debtors or the Reorganized Debtors, as applicable, and other applicable
Distribution Agent.

J.      FILING OF PROOFS OF CLAIM

        Each Holder of a Claim shall be required to file a Proof of Claim on or prior to the Bar
Date, unless such Claim appears in the Schedules and is not listed as disputed, contingent, or
unliquidated, or such Claim has otherwise been Allowed or paid. Unless disputed by the Holder
of a Claim, the amount set forth in the Schedules, subject to any limitations on allowance
imposed by section 502 of the Bankruptcy Code, shall constitute the Allowed amount of such
Holder's Claim. The Prepetition Lenders have an Allowed Claim as set forth in the Prepetition
Lender Settlement Documents and the Plan and, therefore, do not need to file a Proof of Claim.

K.       DISPUTED CLAIMS

        The Debtors shall not seek to resolve or settle any Disputed Claim with respect to any
Pledged Policy for an amount that represents a reduction greater than the lesser of(i) $2 million
of the face amount of such Pledged Policy or (ii) 20% of the face amount of such Pledged Policy
without the prior written consent of the Lender Parties (not to be unreasonably withheld);
provided that the Lender Parties' consent shall not be required with respect to the Lincoln
Benefit Settlement Agreement;providedfuNther that the Lincoln Benefit Settlement Agreement
shall not be binding on, or effective as to, White Eagle unless and until it is approved by the
Bankruptcy Court after notice and a hearing, and the Lender Parties' right to object to such
Bankruptcy Court approval of the Lincoln Benefit Settlement is fully preserved.
                                                     -42-
              Case 18-12808-KG        Doc 283      Filed 05/24/19    Page 49 of 71



        Other than as set forth in the preceding paragraph, following the. Effective Date,(i) each
of the Debtors or the Reorganized Debtors, as applicable, and the Lender Parties may,in their
discretion, file with the Bankruptcy Court an objection to the allowance of any Disputed Claim
or any other appropriate motion or adversary proceeding with respect thereto. All such
objections shall be litigated to Final Order,provided, however,that the Debtors or the
Reorganized Debtors, as applicable, may compromise, settle, withdraw or resolve any objections
to Claims without further order of the Bankruptcy Court but, with respect to asserted Claims in
excess of $1,000,000, only with the prior written consent of the Lender Parties and (ii) unless
otherwise provided in the Confirmation Order, the Debtors or the Reorganized Debtors, as
applicable, are authorized to settle, or withdraw any objections to, any Disputed Claim following
the Effective Date without further notice to Creditors or authorization of the Bankruptcy Court
but, with respect to asserted Claims in excess of $1,000,000, only with the prior written consent
of the Lender Parties, in which event such Claim shall be deemed to be an Allowed Claim in the
amount compromised for purposes of the Plan.

        Under no circumstances will any distributions be made on account of any Claim that is
not an Allowed Claim.

L.     PROCEDURES REGARDING DISPUTED CLAIMS

       No payment or other distribution or treatment shall be made on account of a Disputed
Claim, even if a portion of the Claim is not disputed, unless and until such Disputed Claim
becomes an Allowed Claim and the amount of such Allowed Claim is determined by order of the
Bankruptcy Court or by stipulation between the Debtors and the Holder of the Claim.

M.     ALLOWANCE OF CLAIMS AND EQUITY INTERESTS

       Following the date on which a Disputed Claim becomes an Allowed Claim after the
Distribution Date, the Debtors or the Reorganized Debtors, as applicable, shall pay directly to the
Holder of such Allowed Claim the amount provided for under the Plan, as applicable, and in
accordance therewith.

       The Equity Interests in the Debtors existing as ofthe Petition Date are deemed.Allowed.

               1.     Allo~i~ance of Claims

        After the Consummation Date and subject to the other provisions ofthe Plan and the
Prepetition Lender Settlement Documents, the Reorganized Debtors will have and will retain any
and all rights and defenses under bankruptcy or nonbankruptcy law that the Debtors had with
respect to any Claim. Except as expressly provided in the Plan or in any order entered in the
Chapter 11 Cases prior to the Effective Date (including, without limitation, the Confirmation
Order), no Claim will become an Allowed Claim unless and until such Claim is deemed Allowed
under the Plan or the Bankruptcy Code or the Bankruptcy Court has entered an order, including,
without limitation, the Confirmation Order, in the Chapter 11 Cases allowing such Claim. As set
forth in Section III.E.3 of the Plan and the Prepetition Lender Settlement Documents, the
Prepetition Lender Secured Claim is Allowed.

               2.     Estimation

       Subject to the other provisions of the Plan and the Prepetition Lender Settlement
Documents, the Debtors, prior to the Consummation Date, and the Reorganized Debtors, after
the Consummation Date, may, at any time, request that the Bankruptcy Court estimate (a) any
Disputed Claim pursuant to applicable law and (b) any contingent or unliquidated Claim
pursuant to applicable law, including, without limitation, section 502(c) of the Bankruptcy Code,
                                              - 43 -
            Case 18-12808-KG        Doc 283      Filed 05/24/19    Page 50 of 71




and the Bankruptcy Court will retain jurisdiction under 28 U.S.C. §§ 157 and 1334 to estimate
any Disputed Claim, contingent Claim or unliquidated Claim, including during the litigation
concerning any objection to any Claim or during the pendency of any appeal relating to any such
objection. All of the aforementioned objection, estimation and resolution procedures are
cumulative and not exclusive of one another. Claims may be estimated and subsequently
compromised, settled, withdrawn or resolved by any mechanism approved by the Bankruptcy
Court. The rights and objections of all parties are reserved in connection with any such
estimation proceeding. The Prepetition Lender Secured Claim and the DIP Financing Claim are
Allowed and not Disputed and, therefore, the Prepetition Lender Secured Claim and the DIP
Financing Claim are not(and shall not be) subject to estimation (whether by the Debtors, the
Reorganized Debtors, or any other Person).

N.     EFFECTIVENESS OF THE PLAN

       i.     Conc~iiions I'recec~eni io iiie Eiiec~r~=e date

       The Effective Date ofthe Plan will be conditioned upon the satisfaction or waiver by the
Debtors and the Lender Parties pu~•suant to the provisions of Article IX B of the Plan ofthe
following:

              •       The Bankruptcy Court shall have approved the Prepetition Lender
                      Settlement Agreement and shall have entered the Prepetition Lender
                      Settlement Order, which shall be a Final Order.

              •       The Bankruptcy Court will have entered an order in form and in substance
                      satisfactory to the Debtors and the Lender Parties approving the
                      Disclosure Statement with respect to the Plan as containing adequate
                      information within the meaning of section 1125 of the Bankruptcy Code
                      and Confirming the Plan.

              •       The Plan and the Plan Documents and all schedules, documents,
                      supplements and exhibits to the Plan will have been Filed in form and
                      substance acceptable to the Debtors and the Lender Parties.

              •       The Confirmation Order shall have been entered, shall be a Final Order,
                      and shall be in form and substance acceptable to the Debtors and the
                      Lender Parties. The Confirmation Order shall provide that, among other
                      things,(a)the Debtors, the Reorganized Debtors, or the Liquidation
                      Agent, on behalf of the Debtors, as appropriate, are authorized to take all
                      actions necessary or appropriate to effectuate and consummate the Plan
                      and the Restructuring Transactions, including, without limitation,(i)
                      entering into, implementing, effectuating, and consummating the
                      contracts, instruments, releases, and other agreements or documents
                      created in connection with or described in the Plan and the Prepetition
                      Lender Settlement Documents,(ii) making all distributions and issuances
                      as required under the Plan; and (iii) entering into any agreements and
                      transactions as set forth in the Plan Documents, including the Prepetition
                      Lender Settlement Documents;(b)the provisions of the Confirmation
                      Order, the Plan, and the Prepetition Lender Settlement Documents are
                      nonseverable and mutually dependent;(c)the implementation of the Plan
                      in accordance with its terms is authorized;(d) pursuant to section 1146 of
                      the Bankruptcy Code, the delivery of any deed or other instrument or
                      transfer order, in furtherance of, or in connection with the Plan, including
                      any deeds, bills of sale, or assignments executed in connection with any
                                              -44-
              Case 18-12808-KG          Doc 283   Filed 05/24/19     Page 51 of 71



                      disposition or transfer of Assets contemplated under the Plan, shall not be
                      subject to any Stamp or Similar Tax;(e)the vesting ofthe Debtors' Assets
                      and property in the Debtors as of the Effective Date free and clear of liens
                      and claims to the fullest extent permissible under applicable law pursuant
                      to section 1141(c) of the Bankruptcy Code except with respect to such
                      Liens, Claims, charges and other encumbrances that are specifically
                      preserved under this Plan upon the Effective Date (including the
                      Prepetition Lender Secured Claim, the Prepetition Lender Lien, the DIP
                      Financing Claim, and the DIP Liens);(~ the Debtors and the Non-Debtor
                      Affiliates shall comply with the Prepetition Lender Settlement Documents
                      and shall not take any actions in contravention thereof;(g)from and after
                      a Sale Trigger Event, any sale or transfer of the Debtors' Assets and
                      property (including the equity interests in White Eagle) may be effectuated
                      by the Debtors, at the direction ofthe Liquidation Agent(based on the
                      advice of Maplel without any fut`ther notice t~ car order ~fthe R~~lrrt~ntcy
                      Court, act or action under applicable law, regulation, order, or rule or the
                      vote, consent, authorization or approval of any Entity,(h)the Debtors may
                      not make any payments or other transfers of Cash that are not specifically
                      identified in the budget included in the DIP Financing Documents, subject
                      to permitted variances;(i) no Party to the Prepetition Lender Settlement
                      Agreement may seek to reject the Prepetition Lender Settlement
                      Agreement or the Plan under section 365 of the Bankruptcy Code (or
                      otherwise) in the Chapter 11 Cases or any other Insolvency or Liquidation
                      Proceeding;(j) notwithstanding the occurrence of the Effective Date, until
                      the Consummation Date, the DIP Financing Documents shall remain in
                      full force and effect and the Debtors shall remain obligated to comply
                      therewith; and (k)the Debtors may not file another case under the
                      Ba~lkruptcy Code or any other Insolvency or Liquidation Proceeding prior
                      to the Consummation Date.

                      All documents and agreements necessary to implement the Plan, including
                      without limitation, the Prepetition Lender Settlement Documents, in each
                      case in form and substance acceptable to the Debtors and the Prepetition
                      Agent, will have (a) been tendered for delivery, and (b) been effected by,
                      executed by, or otherwise deemed binding upon, all Entities party thereto
                      and shall be in full force and effect. All conditions precedent to such
                      documents and agreements will have been satisfied or waived pursuant to
                      the terms of such documents or agreements.

                      All authorizations, consents, actions, documents, approvals (including any
                      governmental approvals), certificates and agreements necessary to
                      implement the Plan or the Prepetition Lender Settlement Documents,
                      including, without limitation, the Amended Constituent Documents, will
                      have been obtained, effected or executed and delivered to the required
                      parties and, to the extent required, filed with the applicable governmental
                      units in accordance with applicable laws and any applicable waiting
                      periods shall have expired without any action being taken or threatened by
                      any competent authority that would restrain or prevent effectiveness or
                      Consummation of the Restructuring.

       2.      ~'Vaiver of Conditions

       The conditions to effectiveness of the Plan set forth in this Article IX may be waived by
the Debtors and the Prepetition Agent without notice, leave or order of the Bankruptcy Court oi•
                                              -45-
              Case 18-12808-KG         Doc 283        Filed 05/24/19   Page 52 of 71



any formal action other than proceeding to confirm or effectuate the Plan. The failure to satisfy
or waive a condition to the Effective Date may be asserted by the Debtors, the Reorganized
Debtors, or the Prepetition Agent regardless of the circumstances giving rise to the failure of
such condition to be satisfied. The failure of the Debtors, the Reorganized Debtors, or the
Prepetition Agent to exercise any of the foregoing rights will not be deemed a waiver of any
other rights, and each right will be deemed an ongoing right that may be asserted at any time.

               Effect of Non-Occurrence of Canditioi;s to the Effectiveness

        If the Effective Date of the Plan does not occur, the Plan will be null and void in all
respects and nothing contained in the Plan or the Disclosure Statement will: (a) constitute a
waiver or release of any claims by or Claims against or Equity Interests in the Debtors;(b)
prejudice in any manner the rights of the Debtors, the Prepetition Agent, the Prepetition Lender,
any ~thP,- ~~,1~1P,-~ nr any nthPr Entity;(cl constitute an Allowance of any Claim or Equity
Interest; provided that the Prepetition Lender Secured Claim shall be an Allowed Claim as set
forth in the Prepetition Lender Settlement Documents; or(d) constitute an admission,
acknowledgment, offer or undertaking by the Debtors, the Prepetition Agent, the Prepetition
Lender, any other Holders or any other Entity in any respect.

       4.      Consummation of the Plan

        Following the Effective Date, the Plan shall be "substantially consummated" pursuant to
section 1101 of the Bankruptcy Code and the Consummation Date shall be deemed to occur, in
each case solely on the date on which the Prepetition Lender Secured Claim and the DIP
Financing Claims have been satisfied in full consistent with the terms of this Plan and the
Prepetition Lender Settlement Documents, either by (i) the payment in full in Cash of the Early
Payoff Amount or the Payoff Amount, as applicable, or (ii) the transfer of all unsold Collateral to
the Prepetition Agent on or after the Outside Closing Date in accordance with the Prepetition
Lender Settlement Documents. Until the Consummation Date, the Debtors shall not be
permitted to emerge from, or seek to close, the Chapter 11 Cases. Notwithstanding the
occurrence ofthe Effective Date, until the Consummation Date, the DIP Financing Documents
shall remain in full force and effect and the Debtors shall remain obligated to comply therewith
(including with respect to any budget(subject to permitted variances) or adequate protection
payments required thereunder). The Prepetition Lender Settlement Documents shall remain in
full force and effect regardless of the occurrence of the Effective Date or the Consummation
Date. The Debtors may not file another case under the Bankruptcy Code or any other Insolvency
or Liquidation Proceeding prior to the Consummation Date.

O.      RELEASE,INJUNCTION AND RELATED PROVISIONS

               General

        Notwithstanding anything contained in the Plan to the contrary, the allowance,
classification and treatment of all Allowed Claims and Equity Interests and their respective
distributions and treatments under the Plan shall take into account the relative priority and rights
of the Claims and the Equity Interests in each Class in connection with any contractual, legal and
equitable subordination rights relating thereto whether arising under general principles of
equitable subordination, section 510 ofthe Bankruptcy Code, or otherwise.

       Subject to and consistent with the terms of the Prepetition Lender Settlement Agreement
and the Prepetition Lender Settlement Order, and in accordance with the provisions of the Plan
and pursuant to section 363 of the Bankruptcy Code, without any further notice to or action,

                                                 .~
              Case 18-12808-KG         Doc 283     Filed 05/24/19     Page 53 of 71



order or approval ofthe Bankruptcy Court, after the Consummation Date (1)the Reorganized
Debtors may compromise and settle Claims against them and (2)the Reorganized Debtors may
compromise and settle Causes of Action against other Entities.

        For purposes ofthe following release and exculpation provisions:

        The "Releasing Parties" means, collectively, each in its capacity as such, Holders of
Claims, including the Prepetition Agent and the Prepetition Lender, and the Holders of Equity
Interests, including the Non-Debtor Affiliates, that are Unimpaired under the Plan and the
Related Persons thereof.

       The "Releasing Debtor Parties" means each of the Debtors and each of the Reorganized
Debtors, each in their individual capacities and as debtors-in-possession, and each of their
respective Related Persons.

        The "Released Parties" means, collectively, each in its capacity as such: (a) the Debtors;
(b) the Reorganized Debtors; (c) the Non-Debtor Affiliates; (d) the Lender Parties; and (e) the
Related Persons of each of(a)through (d)of the foregoing.

       The "Exculpated Parties" means, collectively, the Debtors, the Reorganized Debtors, the
Liquidation Agent, Maple, the Lender Parties, and each of their Related Persons who served in
such capacity during the Chapter 11 Cases.

        2.     Release by Debtors

        Effective as ofthe Effective Date,for good and valuable consideration provided by each
ofthe Released Parties, the adequacy ofwhich is heNeby acknowledged and confiNmed, the
Releasing DebtoN Parties shall be deen2ed to have conclusively, absolutely, unconditionally,
irrevocably, andforever provided afull discharge, waiver and release to the Released Parties
(and each such Released PaNty so released shall be deemedforever released, waived and
discharged by the Releasing Debtor Parties) and their respective p~ope~tiesfront any and all
Claims, interests, Causes ofAction, litigation claims and any other debts, accounts, offsets, liens,
obligations, indemnities, guaNanties, powers, privileges, licenses,franchise, demands, rights,
defenses, suits, controveNsies, damages, actions,judgments, losses, Nemedies and liabilities
whatsoeveN, including any derivative claims, whether known oN unknown,foNeseen o~
unforeseen, existing as ofthe Effective Date or thereafter aNising, in law, at equity, whether
absolute, inchoate, or contingent; whether deteNmined oN undetermzned, proven or unpNoven;
whether held individually,jointly, orjointly and seveNally; whether arising indiNectly,
derivatively, or by way ofany legal o~ equitable sight ofsubrogation, contribution, indemnity,
estoppel, mas^shalling ofassets, o~ othet~wise; whetheNfof• compensation, relief, protection,
punishment, o~ any otheN remedy ofresult ofany kind, chczNacter, oN nature; whether based upon
any intentional or negligent conduct, stNict liability, or upon any other grounds oN ztpon any
other theory whatsoever•; whether asseNted or subject to assertion by complaint, cross-complaint,
counterclaim, affirmative defense, or' other pleadings, by motion, by notice, o~ otherwise;
whether asserted or subject to asseytion in anyji.~risdiction, in any court oN otherforum, oN with
anyfederal, state, county, municipal, o~ other gove~nynental authority, agency, o~ official;
whether arising at law, in equity, or otherwise, including the AdveNsayy Proceeding (and the
related complaint and amended complaint and LNV's motion to dismiss) and the Estimation
Motion; whetherfog tort, contNact, or otherwise, based in whole or in past upon any act o~
omission, transaction, o~ other occurNence oN circumstances existing o~ taking place pNioN to o~
on the Effective Date arisingfrom or related in any way in whole oN in past to the Debtors, the
ChapteN 11 Cases, the DisclosuNe Statefnent oN the Plan that such Neleasing Debtor~ PaNties oN
them Affiliates would have been legally entitled to asset in them own right (whetheN individually
or collectively) or that any Holder ofa Claim or Equity inteNest or other Entity woz~ld have been
                                               -47-
                  Case 18-12808-KG                 Doc 283          Filed 05/24/19           Page 54 of 71



legally entitled to assertfog oN on behalfofthe Debtors, their estates or the Reorganized Debtors
(whetheN directly or derivatively) against any ofthe Released Parties; provided, howeveN, that
thefoNegoing provisions ofthis Nelease shall not operate to waive or release (i) any Causes of
Action expressly setforth in and pNeseNved by the Plan, the PNepetition Lender• Settlement
AgNeement, the P~^epetition Lendef~ Settlef~zent Os°deg, o~° the Plan Documents; (ii) any Causes of
Action arisingfromBaud, gross negligence, or willful misconduct as determined by Final Order
ofthe BankNuptcy Court or~ any other court ofcompetentja~Nisdiction; (iii) the Nights ofsuch
Releasing Debtor pasty to enforce the Plan, the Prepetition Lender• Settlement Agreement, the
Prepetition LendeN Settlement OrdeN, and the contNacts, instNunzents, releases, and other
agreements or documents delivered under oN in connection with the Plan, the Prepetition LendeN
Settlement Agreement, the PNepetition Lender Settlement ONdeN, or assumed pasrsuant to the Plan
o~ assumed pursuant to Final Oder ofthe Bankruptcy Court; and/or (iv) any post-Effective Date
obligations ofany paNty or Entity under the Plan, the PNepetition Lender Settlement Agreement,
the PNepetition Lender Settlement Order, any ofthe ~est~ucturing transactions, oN any document,
ZYlSLY21Y12G'YlL O7" CZ~'YGC'TTZG7Zl (liZClLlulYl~ I~IUJ'C' J'elfUi''LY l%'l ire riuiZ LV~~iiiie~iS~ i;:-tiECuie"c~ iv
 implement the Plan. Theforegoing Nelease shall be effective as ofthe Effective Date wzthout
further notice to or ordeN ofthe Bankrzsptcy CouNt, act or action under^ applicable law,
 regulation, o~de~, or rule or the vote, consent, authorization o~ approval of~rny person.
 Notwithstanding thefoNegoing, the DebtoNs are not Neleasing the Debtors (but they are Neleasing
 the Nelated persons to the Debtors pursuant to this paNagraph).

                    Release by Holders of Claims and Equity Interests

         Effective as ofthe Effective Date,for good a~zd valuable consideration, the adequacy of
 which is hereby confirmed, including, without limitation, the service ofthe Released Parties to
facilitate the reorganization ofthe DebtoNs and the implementation ofthe restructuring and the
 restructuring tNansactio~s, and except as otherwise provided in the Plan oN in the ConfiNrnation
 Order, the Released Pasties shall be deemed conclusively, absolutely, unconditionally,
 irrevocably, andfoNever released and discharged by the Releasing Parties,from any and all
 Claincs, interests, Causes ofAction, litigation claims and any other debts, accozdnts, offsets, liens,
 obligations, indemnities, guaranties, powers, privileges, licenses,franchise, demands, rights,
 defenses, suits, controversies, damages, actions,judgments, losses, remedies and liabilities
 whatsoever, whether known or zsnknown,foreseen or unforeseen, existing as ofthe Effective Date
 or thereafter arising, in law, at equity, whether absolute, inchoate, o~ contingent; whether
 deteNmined or undetermined, pNoven or unproven; whether held individually,jointly, oN jointly
 and severally; whether wising indirectly, derivatively, or by way ofany legal or equitable sight
 ofsubrogation, contribartion, indemnity, estoppel, marshalling ofassets, o~ otheNwise; whether
for compensation, relief, pNotection, punishment, or any other remedy ofresult ofany kind,
 chaNacter, oN nature; whether based upon any intentional oN negligent conduct, stNict liability, or
 upon any other grounds or upon any other theory whatsoever; whether asserted o~ subject to
 assertion by complaint, cross-complaint, counterclaim, affiNmative defense, oN otheN pleadings,
 by motion, by notice, or otherwise; whether asserted oN subject to assertion in anyjurisdiction,
 in any court or otherfoNum, o~ with anyfederal, state, county, municipal, or other governmental
 authority, agency, o~ official; whetheN aNising at law, in equity, or otherwise, including the
 AdveNsary PNoceeding(and the related complaint and amended complaint and LNV's motion to
 dismiss) and the Estimation Motion; whetheNfor toNt, contract, of~ otherwise, based in whole oN
 in paNt upon any act oN omission, tNansaction, or other occurrence or circumstances existing oN
 taking place pNioN to oN on the Effective Date aNisingfrom or related in any way in whole or in
payt to the Debtors, the Chapter 11 Cases, the subject mattes of, oy~ the tNansactions or events
 giving rise to, any claim or interest that is treated in the Plan, the NestructuNing, the
 NestNuctu~ing ofany claifn or equity inteNest before o~ during the Chapter 11 Cases, the
 ~estNucturing transactions, the negotiation,formzrlation, oN pNeparation ofthe Disclosure
 Statement, the Plan, the P~epetition Lende~~ Settlement Agreement, the Prepetition Lender
 Settlement Order, and Nelated agreements, inst~z~Tnents, and otheN docuncents (including the Plan
                                                                .•
                Case 18-12808-KG             Doc 283        Filed 05/24/19       Page 55 of 71



Documents), or any otheN act or omission that such Neleasing Debtor Parties oN their Affiliates
 would have been legally entitled to assert(whether individually or collectively) o~ that any
Holder ofa Claim o~ Equity inteNest oN other Entity would have been legally entitled to assertfor
or on behalfofthe Debtors, their estates or the Reorganized Debtors (whether directly or
 derivatively) against any ofthe Released Parties; provided, howeveN, that thefoNegoing
provisions ofthis release shall not operate to waive or release (i) any causes ofaction arising
fromfraud, gross negligence, or willful misconduct as determined by Fznal ONdeN ofthe
Bankruptcy CouNt or any otheN couNt ofcompetentjurisdiction; (ii) the Nights ofsuch Releasing
PaNty to enforce the Plan, the P~epetition Lenc~e~ Settlement Agreement; the PNepetition Lender
Settlement ONdeN, and the contNacts, instNuments, releases, and other agNeements or documents
 delivered under o~ in connection with the Plan oN assumed pzs~suant to the Plan or assumed
pursuant to Final O~de~ ofthe Bankruptcy Cozrrt; and/or (iii) any post-Effective Date
obligations ofany party oN Entity undeN the Plan, the PNepetition Lender Settlement Agreement,
the PNepetition Lender Settlement ONder, any ofthe Restructuring Transactions, oN any
r,~pr~~n2n~t; ~ctN7~ment nr r~~orPPmP~t /in_c'12~~in_o those .cPtfnrtll in the PI(~n 1~Oc~z(mn.~tc) ~.X.nc~1~t~~'
 to implement the Plan. ThefoNegoing release shall be effective as ofthe Effective Date without
further notice to or order ofthe Bankruptcy Court, act oN action undeN applicable law,
 regulation, order, or Nule oN the vote, consent, authorization or approval ofany peNson.

        4.       Discha~•ge of Claims

        To the fullest extent provided under section 1141(d)(1)(A) and other applicable
provisions of the Bankruptcy Code, except as otherwise expressly provided by the Plan or the
Confirmation Order, all consideration distributed under the Plan will be in exchange for, and in
complete satisfaction, settlement, discharge, and release of, all Claims and Equity Interests of
any kind or nature whatsoever against the Debtors or any of their Assets or properties, and
regardless of whether any property will have been distributed or retained pursuant to the Plan on
account of such Claims or Equity Interests. Except as otherwise expressly provided by the Plan
or the Confirmation Order, upon the Effective Date, the Debtors and their Estates will be deemed
discharged and released under and to the fullest extent provided under section 1141(d)(1)(A) and
other applicable provisions ofthe Bankruptcy Code from any and all Claims and Equity Interests
of any kind or nature whatsoever, including, but not limited to, demands and liabilities that arose
before the Confirmation Date, and all debts of the kind specified in section 502(g), 502(h), or
502(i) ofthe Bankruptcy Code.

        5.       Exculpation

        The Exculpated Parties will neither have nor incur any liability to any Entity for any
claims or Causes of Action arising before, on or after the Petition Date and prior to or on the
Effective Date for any act taken or omitted to be taken in connection with, or related to
formulating, negotiating, preparing, disseminating, implementing, administering, confirming or
affecting the effectiveness and Consummation of the Plan, the Disclosure Statement, the
Prepetition Lender Settlement Documents, or any contract, instrument, release or other
agreement or document created or entered into in connection with the Plan or any other
prepetition or postpetition act taken or omitted to be taken in connection with or in
contemplation of the restructuring of the Debtors, the approval of the Disclosure Statement or
confirmation, effectiveness, or Consummation of the Plan;provided, howeveN, that the foregoing
provisions will have no effect on the liability of any Entity that results from any such act or
omission that is determined in a Final Order of the Bankruptcy Court or other court of competent
jurisdiction to have constituted gross negligence or willful misconduct; pNovided,fu~the~, that
each Exculpated Party will be entitled to rely upon the advice of counsel concerning its duties
pursuant to, or in connection with, the above referenced documents, actions or inactions;
pNovided,fuNtheN, however that the foregoing provisions will not apply to any acts, omissions,

                                                       ..
              Case 18-12808-KG          Doc 283     Filed 05/24/19      Page 56 of 71



Claims, Causes of Action or other obligations expressly set forth in and preserved by the Plan,
the Prepetition Lender Settlement Documents, or the Plan Documents.

        6.     Preservation of Rights of Action

        (a)     Maintenance of Causes of Action

         Subject to and consistent with the terms of the Prepetition Lender Settlement Documents,
and except as otherwise provided in Article X or elsewhere in the Plan or the Confirmation
Order, after the Effective Date, the Debtors will retain all rights to commence, pursue, litigate or
settle, as appropriate, any and all Causes of Action and Litigation Claims, whether existing as of
the Petition Date or thereafter arising, in any court or other tribunal including, without limitation,
in an adversary proceeding Filed in the Chapter 11 Cases.

       After the Consummation Date; the Reorganized Debtors, as the successors in ia~terest to
the Debtors and the Estates, may, and will have the exclusive right to, enforce, sue on, settle,
compromise, transfer or assign (or decline to do any of the foregoing) any or all of the Litigation
Claims without notice to or approval from the Bankruptcy Court.

        (b)     Preservation of All Causes of Action Not Expressly Settled or Released

        Unless a Cause of Action or Litigation Claim against a Holder of a Claim or an Equity
Interest or other Entity is expressly waived, relinquished, released, compromised or settled in the
Plan, the Prepetition Lender Settlement Documents, or any Final Order (including, without
limitation, the Confirmation Order), the Debtors expressly reserve such Cause of Action or
Litigation Claim for later adjudication by the Debtors or the Reorganized Debtors (including,
without limitation, Causes of Action and Litigation Claims not specifically identified or of which
the Debtors may presently be unaware or that may arise or exist by reason of additional facts or
circumstances unknown to the Debtors at this time or facts or circumstances that may change or
be different from those the Debtors now believe to exist) and, therefore, no preclusion doctrine,
including, without limitation, the doctrines of res judicata, collateral estoppel, issue preclusion,
claim preclusion, waiver, estoppel (judicial, equitable or otherwise) or laches will apply to such
Causes of Action or Litigation Claims upon or after the confirmation, effectiveness, or
Consummation of the Plan based on the Disclosure Statement, the Plan or the Confirmation
Order, except where such Causes of Action or Litigation Claims have been expressly released in
the Plan (including, without limitation, and for the avoidance of doubt, the releases contained in
Article X ofthe Plan) or any other Final Order (including, without limitation, the Confirmation
Order). In addition, the Debtors and the Reorganized Debtors expressly reserve the right to
pursue or adopt any claims alleged in any lawsuit in which any Debtor is a plaintiff, defendant or
an interested party, against any Entity, including, without limitation, the plaintiffs or co-
defendants in such lawsuits.

       7.      Injunction

        Except as otherwise provided in the Plan, from and after the Effective Date, all Entities
are permanently enjoined from commencing or continuing in any manner, any suit, action or
other proceeding, or creating, perfecting or enforcing any lien of any kind, on account of or
respecting any claim, demand, liability, obligation, debt, right, Cause of Action, Equity Interest,
or remedy released or to be released, exculpated or to be exculpated, or discharged or to be
discharged pursuant to the Plan, the Prepetition Lender Settlement Documents, or the
Confirmation Order. By accepting distributions pursuant to the Plan, each Holder of an Allowed
Claim or Equity Interest will be deemed to have specifically consented to this injunction. All
injunctions or stays provided for in the Chapter 11 Cases under section 105 or 362 ofthe

                                               -50-
              Case 18-12808-KG         Doc 283     Filed 05/24/19     Page 57 of 71



Bankruptcy Code, or otherwise, and in existence on the Confirmation Date, will remain in full
force and effect until the Consummation Date.

P.     BINDING NATURE OF PLAN

       On the Effective Date, and effective as of the Effective Date, the Plan will bind, and will
be deemed binding upon, all Holders of Claims against and Equity Interests in the Debtors and
such Holder's respective successors and assigns, to the maximum extent permitted by applicable
law, notwithstanding whether or not such Holder will receive or retain any property or interest in
property under the Plan.

Q.     CONFIRMATION PROCEDURES

               Con~rtnation Hearing

        Tlie Banl~ruptcy Court his set June 19, 2019, at 11:00 a.m. prevailing Eastern time
for the Con~i•mation Hearin. The Confirmation Hearing may be continued from time to time
by the Bankruptcy Court or the Debtors without further notice other than by such adjournment
being announced in open court or by a notice of adjournment filed with the Bankruptcy Court
and served on such parties as the Bankruptcy Court may order. Moreover, the Plan may be
modified or amended, if necessary, pursuant to section 1127 ofthe Bankruptcy Code, prior to,
during or as a result ofthe Confirmation Hearing, without further notice to parties-in-interest.

        The Bankruptcy Court has set June 17, 2019, at 4:00 p.m. prevailing Eastern tune
as the Confirmation Objection Deadline.

       All Confirmation Objections must be filed with the Bankruptcy Court and served on the
Debtors and certain other parties in accordance with the Disclosure Statement Order on or before
the Confirmation Objection Deadline once it is set.

   CONFIRMATION OBJECTIONS NOT TIMELY FILED AND SERVED 1N THE
     MANNER SET FORTH HEREIN MAY NOT BE CONSIDERED BY THE
BANKRUPTCY COURT AND MAY BE OVERRULED WITHOUT FURTHER NOTICE.

       2.      Fili~~g Objections to the Plait

        Any objection to confirmation of the Plan must: (i) be in writing;(ii) conform to the
Bankruptcy Rules and the Local Rules;(iii) state the name of the objecting party and the amount
and nature ofthe Claim or the amount of Equity Interests held by such Entity;(iv) state with
particularity the basis and nature of any objection to the Plan and, if practicable, a proposed
modification to the Plan that would resolve such objection; and(v) be filed, contemporaneously
with a proof of service, with the Bankruptcy Court and served so that it is actually received no
later than the Confirmation Objection Deadline by the Notice Parties.

R.     STATUTORY REQUIREMENTS FOR CONFIRMATION OF THE PLAN

        At the Confirmation Hearing, the Bankruptcy Court will determine whether the Plan
satisfies the requirements of section 1129 of the Bankruptcy Code. The Debtors believe that: (i)
the Plan satisfies or will satisfy all of the statutory requirements of chapter 11 of the Bankruptcy
Code;(ii) the Debtors have complied or will have complied with all of the requirements of
chapter 11 of the Bankruptcy Code; and (iii) the Plan has been proposed in good faith.


                                                 -51-
              Case 18-12808-KG                 Doc 283          Filed 05/24/19           Page 58 of 71



Specifically, the Debtors believe that the Plan satisfies or will satisfy the applicable confirmation
requirements of section 1129 of the Bankruptcy Code set forth below.

       •       The Plan complies with the applicable provisions ofthe Bankruptcy Code;

       •       The Debtors have complied and will comply with the applicable provisions of the
               Bankruptcy Code;

       •       The Plan has been proposed in good faith and not by any means forbidden by law;

       •       Any payment made or promised under the Plan for services or for costs and
               expenses in, or in connection with, the Chapter 11 Cases, or in connection with
               the Plan and incident to the case, has been or will be disclosed to the Bankruptcy
               Court, and any such payment: (a) made before the confirmation of the Plan is
               i~u~viiC~i.i3i~~ vi iii   iv .
                                            ciuiij~vf
                                                    i. +
                                                       i.v t                                                      ci ivuvvnµ}~~P
                                                           i.~i~+ u~~iv v'u.~ of i~iv Rt`~iii~iiiiriivy7 ~v'uii u..

               if it is to be fixed after confirmation of the Plan;

               The Debtors will disclose the identity and affiliations of any individual proposed
               to serve, after confirmation ofthe Plan, as a director or officer of the Debtors, an
               affiliate of the Debtors participating in the plan with the Debtors, or a successor to
               the Debtors under the Plan. The appointment to, or continuance in, such office by
               such individual, will be consistent with the interests of creditors and equity
               security holders and with public policy and the Debtors will have disclosed the
               identity of any insider that the Reorganized Debtors will employ or retain, and the
               nature of any compensation for such insider;

       •       Each Class of Claims or Equity Interests will not be Impaired under the Plan, or
               the Plan can be confirmed without the approval of such voting Class pursuant to
               section 1129(b) of the Bankruptcy Code;

       •       Except to the extent that the Holder of a particular Claim will agree to a different
               treatment of its Claim, the Plan provides that Administrative Expense Claims and
               Priority Claims will be paid in full in Cash on the Effective Date, or as soon
               thereafter as is reasonably practicable;

       •       Confirmation of the Plan will not likely be followed by the liquidation or the need
               for further financial reorganization of the Debtors or any successor thereto under
               the Plan;

       •       The Debtors have paid or will pay all fees payable under section 1930 of title 28,
               and the Plan provides for the payment of all such fees on the Effective Date; and

       •       The Plan provides for the continuation after the Effective Date of payment of all
               retiree benefits.

       1.      Best Interests of Creditors Test

        Often called the "best interests" test, section 1129(a)(7) ofthe Bankruptcy Code requires
that the bankruptcy court find, as a condition to confirmation of a chapter 11 plan, that each
holder of a claim or equity interest in each impaired class: (i) has accepted the plan; or (ii)
among other things, will receive or retain under the plan property of a value, as of the effective
date of the plan, that is not less than the amount that such Person would receive if each of the
debtors were liquidated under chapter 7 of the Bankruptcy Code. To make these findings, the
Bankruptcy Court must: (1) estimate the Cash proceeds (the "Liquidation Proceeds") that a
                                                         -52-
                   Case 18-12808-KG                Doc 283          Filed 05/24/19           Page 59 of 71



chapter 7 trustee would generate if each Debtor's Chapter 11 Case were converted to a chapter 7
case on the Effective Date and the assets of such Debtor's Estate were liquidated;(2) determine
the distribution (the "Liquidation Distribution") that each non-accepting Holder of a Claim or
Equity Interest would receive from the Liquidation Proceeds under the priority scheme dictated
in chapter 7; and (3)compare each. Holder's Liquidation Distribution to the distribution under the
Plan that such Holder would receive if the Plan were confirmed and consummated.

       Because there are no Impaired Classes under the Plan, the requirements of section
1129(a)(7) of the Bankruptcy Code are not applicable to the Plan.

          2.        Feasibility

       Section 1129(a)(11) of the Bankruptcy Code requires that the bankruptcy court find that
confirmation is not likely to be followed by the liquidation ofthe Reorganized Debtors or the
itc2u tv1 tuitti~i f'iiiaiiiiai i~,v2'~'uiiiZuiivii~ uiii~3S ~iii~ yiuii C~iiii~iit,ic'i~i.~~ ~u~ii iiC'~'.'a1u2,~iiCii. F~
                                                                                                                          ^,i
purposes of demonstrating that the Plan meets this "feasibility" standard, the Debtors have
analyzed the ability of the Reorganized Debtors to meet their obligations under the Plan and to
retain sufficient liquidity and capital resources to conduct their business.

        The Debtors believe that the Plan meets the feasibility requirement set forth in section
1129(a)(11) ofthe Bankruptcy Code. In connection with the development of the Plan and for the
purposes of determining whether the Plan satisfies this feasibility standard, the Debtors analyzed
their ability to satisfy their financial obligations while maintaining sufficient liquidity and capital
resources. Pursuant to the terms of the Prepetition Lender Settlement Agreement, the Debtors
and the Prepetition Agent will agree upon a budget through the end of calendar year 2019 and
the Debtors will have access to a new financing facility to be provided by the Prepetition Lender.

       The Debtors believe that with the capital structure provided under the Plan and the added
funding that will be made available by the Prepetition Lender, the Reorganized Debtors should
have sufficient Cash flow and Cash on hand to make all payments required pursuant to the Plan.
The Debtors believe that confirmation and effectiveness ofthe Plan is, therefore, not likely to be
followed by the liquidation or further reorganization ofthe Reorganized Debtors. Accordingly,
the Debtors believe that the Plan satisfies the feasibility requirement of section 1129(a)(11) of
the Bankruptcy Code.

                    Valuation

        In order to provide information and full disclosure to parties in interest regarding the
Debtors' assets, the Debtors estimate that the value of the Company and its life settlements
portfolio under the Plan total in excess of $500 million.

          4.        Acceptance b3'Impaired Classes

        The Bankruptcy Code requires, as a condition to confirmation, that, except as described
in the following section, each class of claims or equity interests that is impaired under a plan,
accept the plan. A class that is not "impaired" under a plan is deemed to have accepted the plan
and, therefore, solicitation of acceptances with respect to such class is not required. A class is
"impaired" unless the plan: (1)leaves unaltered the legal, equitable, and contractual rights to
which such claim or interest entitles the holder of such claim or interest; or(2) notwithstanding
any contractual provision or applicable law that entitles the holder of such claim or interest to
demand or receive accelerated payment of such claim or interest after the occurrence of a
default—(A)cures any such default that occurred before or after the commencement of the
Chapter 11 Cases, other than a default of a kind specified in section 365(b)(2) of the Bankruptcy
Code or of a kind that section 365(b)(2) expressly does not require to be cured;(B)reinstates the
                                                              -53-
                  Case 18-12808-KG                Doc 283         Filed 05/24/19           Page 60 of 71



maturity of such claim or interest as such maturity existed before such default;(C)competlsates
the holder of such claim or interest for any damages incurred as a result of any reasonable
reliance by such holder on such contactual provision or such applicable law;(D)if such claim or
such interest arises from any failure to perform a nonmonetary obligation, other than a default
arising from failure to operate a nonresidential real property lease subject to section
365(b)(1)(A), compensates the holder of such claim or such interest (other than the debtor or an
insider)for any actual pecuniary loss incurred by such holder as a result of such failure; and(E)
does not otherwise alter the legal, equitable, or contractual rights to which such claim or interest
entitles the holder of such claim or interest.

        Section 1126(c) of the Bankruptcy Code defines acceptance of a plan by a class of
impaired claims as acceptance by holders of at least two-thirds in dollar amount and more than
one-half in number of claims in that class, but for that purpose counts only those who actually
vote to accept or to reject the plan and are not insiders. Thus, a class of claims will have voted to
   /~ ~+ +ro ~~or~ nr~l y> if4~~~~_41~ir~lo iri
U.I~VV L L 1V  Ull Vlll    11 L VV-lull   J 111 amnia~iit
                                                UliiV     un~ u ii:u~.^,il~j~ In niumh~:' .a~.r~.ti.:.a,~~~~ Vnt:llb ~uSt their
ballots in favor of acceptance. Section 1126(d) of the Bankruptcy Code, except as otherwise
provided in section 1126(e) of the Bankruptcy Code, defines acceptance of a plan by a class of
impaired equity interests as acceptance by holders of at least two-thirds in amount of equity
interests in that class actually voting to accept or to reject the plan.

         Here, all Classes of Claims and Equity Interests are Unimpaired under the Plan, and, as a
result, the Holders of such Claims and Equity Interests are deemed to have accepted the Plan and
are not entitled to vote on the Plan.

       Pursuant to section 1129 of the Bankruptcy Code, the Holders of Claims in any voting
class must accept the Plan for the Plan to be confirmed without application of the "fair and
equitable test" to such Class, and without considering whether the Plan "discriminates unfairly"
with respect to such Class, as both standards are described herein. As stated above, all Classes of
Claims and Equity Interests are deemed to accept the Plan and are not entitled to vote on the
Plan.

         5.         Confirmation Without Acceptance by Impaired Classes

        Section 1129(b) of the Bankruptcy Code allows a bankruptcy court to confirm a plan
even if less than all impaired classes entitled to vote on the plan have accepted it, pNovided that
the plan has been accepted by at least one impaired class of claims. Pursuant to section 1129(b)
of the Bankruptcy Code, notwithstanding an impaired Class's rejection or deemed rejection of
the Plan, the Plan will be confirmed, at the Debtors' request, in a procedure commonly known as
"cram down," so long as the Plan does not "discriminate unfairly" and is "fair and equitable"
with respect to each. Class of Claims or Equity Interests that is impaired under, and has not
accepted, the Plan.

         6.        No Unfair Discrimination

        This test applies to classes of claims or equity interests that are of equal priority and are
receiving different treatment under the Plan. The test does not require that the treatment be the
same or equivalent, but that such treatment be "fair." In general, bankruptcy courts consider
whether a plan discriminates unfairly in its treatment of classes of claims of equal rank (e.g.,
classes of the same legal character). Bankruptcy courts will take into account a number of
factors in determining whether a plan discriminates unfairly and, accordingly, a plan could treat
two classes of unsecured creditors differently without unfairly discriminating against either class.



                                                             -54-
              Case 18-12808-KG         Doc 283     Filed 05/24/19      Page 61 of 71



        7.     Fair and Equitable Test

       This test applies to classes of different priority end status (e.g., secured versus unsecured)
and includes the general requirement that no class of claims receive more than 100% of the
amount ofthe allowed claims in such class. As to the dissenting class, the test sets different
standards depending on the type of claims or equity interests in such class:

        The condition that a plan be "fair and equitable" to anon-accepting Class of Secured
Claims includes the requirements that: (a)the Holders of such Secured Claims retain the liens
securing such Claims to the extent of the Allowed amount of the Claims, whether the property
subject to the liens is retained by the debtors or transferred to another entity under the Plan; and
(b)each Holder of a Secured Claim in the Class receives deferred Cash payments totaling at least
the Allowed amount of such Claim with a present value, as of the Effective Date ofthe Plan, at
least equivalent to the value ofthe secured claimant's interest in the debtor's property subject to
the liPn~,

       The condition that a plan be "fair and equitable" with respect to anon-accepting Class of
unsecured Claims includes the requirement that either:(a)the plan provides that each Holder of a
Claim of such Class receive or retain on account of such Claim property of a value, as of the
Effective Date of the plan, equal to the allowed amount of such Claim; or(b)the Holder of any
Claim or Equity Interest that is junior to the Claims of such Class will not receive or retain under
the plan on account of such junior Claim or Equity Interest any property.

        The condition that a plan be "fair and equitable" to a non accepting Class of Equity
Interests includes the requirements that either:(a)the plan provides that each Holder of an
Equity Interest in that Class receives or retains under the plan, on account ofthat Equity Interest,
property of a value, as of the Effective Date ofthe plan, equal to the greater of(i) the allowed
amount of any fixed liquidation preference to which such Holder is entitled,(ii) any fixed
redemption price to which such Holder is entitled, or (iii) the value of such interest; or(b)if the
Class does not receive such an amount as required under (a), no Class of Equity Interests junior
to the non-accepting Class may receive a distribution under the plan.

        To the extent that any class of Claims or Class of Equity Interests is determined to be
Impaired or is deemed to have rejected the Plan, the Debtors reserve the right to seek (a)
confirmation of the Plan under section 1129(b) ofthe Bankruptcy Code and/or(b) modify the
Plan in accordance with Article XIII.0 of the Plan.

        The Debtors believe that the Plan and the treatment of all Classes of Claims and Equity
Interests under the Plan satisfy the foregoing requirements for non-consensual confirmation of
the Plan.

                                         ARTICLE IV.
                                        RISK FACTORS


   ALL HOLDERS OF CLAIMS AND EQUITY INTERESTS SHOULD READ AND
 CONSIDER CAREFULLY THE RISK FACTORS SET FORTH HEREIN, AS WELL AS
 ALL OTHER INFORMATION SET FORTH OR OTHERWISE REFERENCED 1N THIS
 DISCLOSURE STATEMENT. THESE FACTORS SHOULD NOT BE REGARDED AS
   CONSTITUTING THE ONLY RISKS PRESENT IN CONNECTION WITH THE
      DEBTORS' BUSINESS OR THE PLAN AND ITS IMPLEMENTATION.



                                               -55-
               Case 18-12808-KG           Doc 283       Filed 05/24/19       Page 62 of 71



A.      CERTAIN BANKRUPTCY LAV~J AND FUNDING CONSIDERATIONS

                Parties in Interest May Object to the Debtors' Classification of Claims and
                Equity Interests, or Designation as Unimpaired.

        Section 1122 ofthe Bankruptcy Code provides that a plan may place a claim or an equity
interest in a particular class only if such claim or equity interest is substantially similar to the
other claims or equity interests in such class. The Debtors believe that the classification of
Claims and Equity Interests under the Plan complies with the requirements set forth in the
Bankruptcy Code because the Debtors created Classes of Claims and Equity Interests, each
encompassing Claims or Equity Interests, as applicable, that are substantially similar to the other
Claims and Equity Interests in each such Class. Nevertheless, there can be no assurance that the
Holders of Claims or Equity Interests or the Bankruptcy Court will reach the same conclusion.
        T'hara ~c alcn a rick that the TT~lr~are of(~'laimc nr F~iii~~ TntPrPctc ~niilrl nh~~~t trJ the
Debtors' designation of Claims or Equity Interests as Unimpaired, and the Bankruptcy Court
could reach the same conclusion.

        2.      The Debtors May Not Be Able to Secure Confirmation of the Plan.

        Section 1129 of the Bankruptcy Code sets forth the requirements for confirmation of a
chapter 11 plan and requires, among other things, findings by the bankruptcy court that: (a)such
plan "does not unfairly discriminate" and is "fair and equitable" with respect to any non-
accepting classes;(b) confirmation of such plan is not likely to be followed by a liquidation or a
need for further financial reorganization unless such liquidation or reorganization is
contemplated by the plan; and (c)the value of distributions to Holders of Claims within a
particular class under such plan will not be less than the value of distributions such holders
would receive if the debtor was liquidated under chapter 7 of the Bankruptcy Code.

       There can be no assurance that the Bankruptcy Court will confirm the Plan. The
Bankruptcy Court could decline to confirm the Plan if it found that any of the statutory
requirements for confirmation had not been met.

                The Conditions Precedent to the Effective Date of the Plan May Not Occur.

        As more fully set forth in Article IX of the Plan, the Effective Date of the Plan is subject
to a number of conditions precedent. If such conditions precedent are not waived or not met, the
Effective Date will not take place.

        Specifically, effectiveness of the Plan is conditioned upon, among other requirements, the
Bankruptcy Court approving the Prepetition Lender Settlement Agreement and entering the
Prepetition Lender Settlement Order, which shall be a Final Order.

       4.       Continued Risk Following Effectiveness.

        Even if the Effective Date of the Plan occurs, the Debtors will continue to face a number
of risks, including certain risks that are beyond their control, such as changes in life
expectancies, challenges by insurers to pending claims, potential revaluing of the Debtors'
assets, and increasing expenses. Some of these concerns and effects typically become more
acute when a case under the Bankruptcy Code continues for a protracted period without
indication of how or when the case may be completed. As a result ofthese risks and others,
there is no guarantee that a chapter 11 plan of reorganization reflecting the Plan will achieve the
Debtors' stated goals.

                                                  -56-
              Case 18-12808-KG         Doc 283     Filed 05/24/19      Page 63 of 71



         In addition, at the outset of the Chapter 11 Cases, the Bankruptcy Code provides the
Debtors with the exclusive right to propose the Plan and prohibits creditors and others from
proposing a plan. The Debtors will have retained the exclusive right to propose the Plan upon
filing their petitions. If the Bankruptcy Court terminates that right, however, or the exclusivity
period expires, there could be a material adverse effect on the Debtors' ability to achieve
confirmation of the Plan in order to achieve the Debtors' stated goals.

        Further, even if the Debtors' debts are reduced and/or discharged through the Plan, the
Debtors may need to raise additional funds through public or private debt or equity financing or
other various means to fund the Debtors' business after the completion of the proceedings related
to the Chapter 11 Cases. Adequate funds may not be available when needed or may not be
available on favorable terms

               The Effective Date Ma~~ Not Occur.

       Although the Debtors believe that the Effective Date may occur quickly after the
Confirmation Date, there can be no assurance as to such timing or as to whether the Effective
Date will, in fact, occur.

       6.      The Chapter• 11 Cases May Be Converted to Cases Under Chapter 7 of the
               Bankruptcy Code

        If the Bankruptcy Court finds that it would be in the best interest of creditors and/or the
debtor in a chapter 11 case, the Bankruptcy Court may convert a chapter 11 bankruptcy case to a
case under chapter 7 of the Bankruptcy Code. In such event, a chapter 7 trustee would be
appointed or elected to liquidate the debtor's assets for distribution in accordance with the
priorities established by the Bankruptcy Code. The Debtors believe that liquidation under
chapter 7 would result in significantly smaller distributions being made to creditors than those
provided for in the Plan because of(a)the likelihood that the assets would have to be sold or
otherwise disposed of in a disorderly fashion over a short period oftime, rather than reorganizing
or selling the business and the life settlement portfolio at a later time in a controlled manner,(b)
additional administrative expenses involved in the appointment of a chapter 7 trustee, and (c)
additional expenses and Claims, some of which would be entitled to priority, that would be
generated during the liquidation, including Claims resulting from the rejection of Executory
Contracts in connection with cessation of operations.

       7.      Releases, Injunctions, and Exculp~tions Provisions May Not Be Appro~~ed

        Consistent with the Prepetition Lender Settlement Agreement, Article X of the Plan
provides for certain releases, injunctions, and exculpations that may otherwise be asserted
against the Debtors, Reorganized Debtors, or Released Parties, as applicable. The releases,
injunctions, and exculpations provided in the Plan may not be approved. If the releases are not
approved, certain Released Parties may withdraw their support for the Plan. The releases
provided to the Released Parties and the exculpation provided to the Exculpated Parties are
necessary to the success ofthe Debtors' reorganization because the Released Parties and
Exculpated Parties have made significant contributions to the Debtors' reorganization efforts.

B.     RISKS ASSOCIATED WITH FORWAi2D-LOOKING STATEMENTS

       1.      The Financial Infor~iiation Contained Herein is Sased on the Debtors' Books
               and Records ancl, Unless Other~~ise Stated, No Audit vas Performed.

       The ~n~ncial information contained in this Disclosure Statement has not been
audited. In preparing this Disclosure Statement, the Debtors relied on financial data derived
                                               -57-
              Case 18-12808-KG          Doc 283     Filed 05/24/19      Page 64 of 71



from their books and records that was available at the time of such preparation. Although the
Debtors have used their reasonable business judgment to ensure the accuracy of the financial
information provided in this Disclosure Statement and, while the Debtors believe that such
financial information fairly reflects the financial condition of the Debtors, the Debtors are unable
to warrant or represent that the financial information contained herein and attached hereto is
without inaccuracies.

       2.      Fi~ianci~l Projections and Other Foi-~var-ci-Looking Stateine~its Are Not
               Assured, Are Subject to Inherent Uncertainty Due to the Numerous
               Assumptions Upon Which They Are Based and, as a Result, Actual Results
               May Vaiy.

       This Disclosure Statement contains various projections concerning the financial results of
the Reorganized Debtors' operations that are, by their nature, forward-looking, and which
prnjPr_.tinnc will hP nP~Pc~arily ha~Pc~ nn ~Pr-tain a~~umntinn~ and P~timatP~. Sh~»lcl any nr all of
these assumptions or estimates ultimately prove to be incorrect, the actual future experiences of
the Reorganized Debtors may turn out to be different from any financial projections.

        Specifically, the projected financial results will reflect numerous assumptions concerning
the anticipated future performance of the Reorganized Debtors, some of which may not
materialize, including, without limitation, assumptions concerning: (a)the timing of
confirmation and effectiveness of the Plan in accordance with its terms;(b)the anticipated future
performance of the Reorganized Debtors, including, without limitation, receipts from the
Debtors' life settlement portfolio; and (c) general business and economic conditions.

C.     DISCLOSURE STATEMENT DISCLAIMER

               The Information Contained Herein is for Disclosure Purposes Only.

       The information contained in this Disclosure Statement is for purposes of disclosure in
connection with the Plan and may not be relied upon for any other purposes.

       2.      This Disclosure Statement ~i~as Not Approved by the Securities and Excha~ige
               Commission.

       Neither the SEC nor any state regulatory authority has passed upon the accuracy or
adequacy of this Disclosure Statement, or the exhibits or the statements contained herein, and
any representation to the contrary is unlawful.

       3.      phis Disclosure St~~e~nent Contains For~~vard-Looking Staterrients.

        This Disclosure Statement contains "forward-looking statements" within the meaning of
the Private Securities Litigation Reform Act of 1995. Such statements consist of any statement
other than a recitation of historical fact and can be identified by the use offorward looking
terminology such as "may,""expect," "anticipate," "estimate" or "continue" or the negative
thereof or other variations thereon or comparable terminology. The reader is cautioned that all
forward-looking statements are necessarily speculative and there are certain risks and
uncertainties that could cause actual events or results to differ materially from those referred to
in such forward-looking statements.

       4.      No Legal oz• Tai Advice is Provided to You by This Disclosure Statement.

       '1his Disclosure Statement is not legal or tai advice to You. The contents of this
Disclosure Statement should not be construed as legal, business or tax advice, and are not
                                               -58-
              Case 18-12808-KG         Doc 283     Filed 05/24/19     Page 65 of 71



personal to any person or entity. Each Holder of a Claim or an Equity Interest should consult his
or her own legal counsel and accountant with regard to any legal, tax and other matters
concerning his or her Claim or Equity Interest. This Disclosure Statement may not be relied
upon for any purpose other than as a disclosure of certain information to determine how to vote
on the Plan or object to confirmation ofthe Plan.

        5.     No Admissions Are Made bye This Disclosure Statement.

        The information and statements contained in this Disclosure Statement will neither(a)
constitute an admission of any fact or liability by any Entity (including, without limitation, the
Debtors) nor(b) be deemed evidence of the tax or other legal effects of the Plan on the Debtors,
the Reorganized Debtors, Holders of Allowed Claims or Equity Interests or any other parties in
interest.

        h,     Nn j?,~lia~Z~~ C~~Q~ilrl ~P ~l~~P~ nn ~rZv Fail~~~ to Iri~~tifi~ ~itia~~ti~~ ('laic
               o~• Projected Objections.

        No reliance should be placed on the fact that a particular litigation claim or projected
objection to a particular Claim or equity Interest is, or is not, identified in this Disclosure
Statement. The Debtors or the Reorganized Debtors may seek to investigate, file and prosecute
litigation rights and claims against any third parties and may object to Claims after the
Confirmation Date or Effective Date of the Plan irrespective of whether the Disclosure Statement
identifies such litigation claims or objections to Claims or Equity Interests.

       7.      Nothing Herein Constitutes aWaive- of Any Right to Object to Claims or
               Equity Interests or• Recover Transfers and Assets.

        The Debtors or the Reorganized Debtors (or any party in interest, as the case may be)
reserve any and all rights to object to that Holder's Allowed Claim regardless of whether any
Claims or Causes of Action ofthe Debtors or their Estates are specifically or generally identified
herein.

       8.      Tlie Information Used Herein was Provided by the Debtors and was Relied
               Upon by the Debtors' Advisors.

        Counsel to and other advisors retained by the Debtors have relied upon information
provided by the Debtors in connection with the preparation of this Disclosure Statement.
Although counsel to and other advisors retained by the Debtors have performed certain limited
due diligence in connection with the preparation of this Disclosure Statement, they have not
verified independently the information contained herein.

       9.      The Potential Exists for In~ccu~-acies and t11e Debtors Have No Duty to
               Update.

         The statements contained in this Disclosure Statement are made by the Debtors as ofthe
date hereof, unless otherwise specified herein, and the delivery of this Disclosure Statement after
that date does not imply that there has not been a change in the information set forth herein since
that date. While the Debtors have used their reasonable business judgment to ensure the
accuracy of all of the information provided in this Disclosure Statement and in the Plan, the
Debtors nonetheless cannot, and do not, confirm the current accuracy of all statements appearing
in this Disclosure Statement. Further, although the Debtors may subsequently update the
information in this Disclosure Statement, the Debtors have no affirmative duty to do so unless
ordered to do so by the Bankruptcy Court.

                                              -59-
                      Case 18-12808-KG                       Doc 283      Filed 05/24/19         Page 66 of 71



            10.         No Representations Made Outside the Disclosure Statement Are Authorized.

        No representations concerning or relating to the Debtors, the Chapter 11 Cases or the
Plan are authorized by the Bankruptcy Court or the Bankruptcy Code, other than as set forth in
this Disclosure Statement. You should promptly report unauthorized representations or
inducements to the counsel to the Debtors and the United States Trustee.

                            ARTICLE V.
      ALTERNATIVES TO CONFIRMATION AND EFFECTIVENESS OF THE PLAN

A.         LIQUIDATION UNDER CHAPTER 7 OF THE BANKRUPTCY CODE

       If no chapter 11 plan can be confirmed, some or all of the Chapter 11 Cases may be
converted to cases under chapter 7 of the Bankruptcy Code in which case, a trustee would be
P~P(`.tP(~ (l~' aYYl111"1tP~,(a' t(1 l~~l~li(~?'YP 'Y~'1P   TlPhtr~rc' a~gPtc, ThP L~eht~r~   UP~~PVP th.A..t 1~.11
                                                                                                                  il.::l~'.'~t~~lyly ~ty1yl~Pi'

chapter 7 would result in (i) smaller distributions being made to creditors than those provided for
in the Plan because of the additional administrative expenses involved in the appointment of a
trustee and attorneys and other professionals to assist such trustee,(ii) additional expenses and
claims, some of which would be entitled to priority, which would be generated during the
liquidation and from the rejection of executory contracts in connection with the cessation ofthe
Debtors' operations, and (iii) the failure to realize greater value from all of the Debtors' assets,
including their life settlement portfolio.

B.         FILING OF AN ALTERNATIVE PLAN OF REORGANIZATION

        If the Plan is not confirmed, the Debtors or any other party in interest could attempt to
formulate a different plan of reorganization. Such a plan might involve either a reorganization
and continuation of the Debtors' business or an orderly liquidation of the Debtors' assets. Prior
to the filing of the Plan, the Debtors explored various alternatives to the Plan.

       The Debtors believe that the Plan will enable the Debtors to emerge from chapter 11
successfully and expeditiously and allows stakeholders to realize the highest recoveries under the
circumstances.

                                      ARTICLE VI.
                   U.S. FEDETtAL INCOME TAX CONSEQUENCES OF THE PLAN

       The Debtors' position is that the Claims and Equity Interests addressed by the Plan are
Unimpaired and, hence, there should be no federal income tax consequences to the Holders
thereof as a result ofthe effectiveness and Consummation of the Plan.

        The Debtors have not requested, and will not request, a ruling from the Internal Revenue
Service (the "IRS") or an opinion of counsel with respect to any ofthe tax aspects of the Plan.
Thus, no assurance can be given that the IRS would not assert, or that a court would not sustain,
a different position than the foregoing.

     ACCORDINGLY,EACH HOLDER OF A CLAIM OR EQUITY INTEREST IS
URGED TO CONSULT ITS OWN TAX ADVISOR FOI2 THE U.S. FEDERAL,STATE,
LOCAL,AND NON-U.S.INCOME,ESTATE AND OTHER TAX CONSEQITENCES
APPLICABLE UNDER THE PLAN.




                                                                     -60-
              Case 18-12808-KG         Doc 283     Filed 05/24/19     Page 67 of 71



                                       ARTICLE VII.
                                     RECOMMENDATION

        In the opinion of the Debtors, the Plan is preferable to the alternatives described in this
Disclosure Statement because it provides for the highest distribution to the Debtors' creditors
and interest holders. In addition, any alternative other than confirmation of the Plan could result
in extensive delays and increased administrative expenses resulting in smaller distributions to
Holders of Allowed Claims and Equity Interests than that which is proposed under the Plan.
Accordingly, the Debtors recommend that all Holders of Claims and Equity Interests suppot-t
confirmation of the Plan.




                                              -61-
     Case 18-12808-KG         Doc 283      Filed 05/24/19        Page 68 of 71




Z?ated: Iv~ay [2A~, 2019
                                             "~6'lH[~'~`E ~~(~L7~ .A,SSIET' P~l~'~'~'~~.~C?, lL.~".

                                             ~y:/s/Miriam Martinez ~~~~
                                                Name: Miziazn NJartine~         ~~k~
                                                Title: Ck~xe£ ~`inanciaX 4£~cer


                                              ~.~1.N~Z~G'~'ON R~JAD 17~S~GNA'I'ED
                                              A.CTTVTTY'Cta11~P,A.NY

                                              B~:/s/.Davzd 2'hompsr~`t"~~""~ _ ~.~.,
                                                 Na.~x~: l~av~d 'I'hom~ ova
                                                 Title: Directox


                                             'W~-IITE EA.GI.,J~ GENERAL PA.RTNJE~Z,
                                              A l,l.l~




                                              ~y:/s/Mzr•iam 1l~ar~tznez
                                                 ~aa~e: N~iz~azzz Ma~~inez
                                                 Title: Ckzief Fiaaaz~:cia1 af~cer


~+~L~~3~'S':

PACF~ULSKI STAND Z[~HL Bc JO~~S LS~S'

 /s/Colzn ~, Robinson
~tickzazd M. ~'ackzuXs~i(GA Bar No. 6237)
Ira A. Khaxasc~.(CA Bar ~To. 149084)
Maxim ]3. Lit~va.~(C~ Bar No.2~ S852)
Colz~z ~2. RO~IriSOk1 ~DE.Bat'N0. 5524)
9X9 Noz-~ N1arl~et Street, 1~`7th ~'loox
~'.4. l3ox 8705
Wzlxzai~agta~a, De~aw~ax~ 19899-8705 (Co~.rier 19$Ql)
Tele~hon~:(302)652~41Q4
~acsirr~x~e: (302) GS2-4A~OQ
EWzx~ail:     ~achulsl~i@pszjla~.coz~
              il~k~axasck~@pszj1~.W.cozn
              xz~lzt~valc@pszjIavv.com
              crobxnsoz~~pszjlaw,corn

Cr~urzseZ Paz t~~e Debtoz•s
a~zd Debtors-iz~-Possession
Case 18-12808-KG   Doc 283   Filed 05/24/19   Page 69 of 71




                       EXHIBIT A

         ANfENDED PLAN OF REORGANIZATION




                   [FILED SEPARATELY]
           Case 18-12808-KG      Doc 283   Filed 05/24/19   Page 70 of 71




                                     EXHIBIT B

                      OR~ANIZA~'IOlVAL C'HAI~T OF ~'HE DE~T'O~S




ROCS SF:101118.5 93856/003
                   Case 18-12808-KG                Doc 283         Filed 05/24/19           Page 71 of 71




                                  Corporate Organizational Chart



                                                                                                   rr~,-o~amr
                                                             Emergeflk
                                                            Capiial, Inc.



                                                                                                     [At~tricrc




                                                                              {mperiai
                                          OLIPf'IV, l!C                     Finance and
                                                                            TYading, LLC




                                          a~a~ey a~E~
                                          Portfolio, LLC




                                              1



                                            Lamingt~rn
                                          l2oaci LEmited


            30                                                                   SQt3~~ii

                                              99.946
                                                  11

            ~r~,n~                            Write                         tamingtan Road
         Ea~i~ General      .1             ~agEv Assci                       Bermuda, LTD
         P~tater, Ltd -                    ~rzt2iofio; LP




*The above chart excludes certain other non-debtor direct and indirect subsidiaries of Emergent Capital, Inc. outside of
the ownership structure of the Debtors.
